[exhibit101amendmentno2da001.jpg]
Exhibit 10.1 EXECUTION VERSION AMENDMENT NO.2 AMENDMENT NO. 2, dated as of
September 3,2014 (this “Amendment”), to the Credit Agreement dated as of January
31, 2012 (as amended by Amendment No. 1, dated as of February 21, 2013, and as
further amended, supplemented, amended and restated or otherwise modified from
time to time) (the “Credit Mreement”) among PRESTIGE BRANDS HOLDINGS, INC., a
Delaware corporation (“Holdiiws”), PRESTIGE BRANDS, INC., a Delaware corporation
(the “Borrower”), the other Guaran ton from time to time party thereto, each
lender from time to time party thereto (collectively, the “Lend ers” and
individually, a “Lender”), CITIBANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and the other Agents named therein.
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement. WHEREAS, Section 2.14 of the Credit
Agreement permits the Borrower to establish In cremental Commitments with
existing Lenders and/or Additional Lenders pursuant to the terms and con ditions
set forth therein; WHEREAS, in connection with the consummation of the 2014
Transactions (as defined in Exhibit A), the Borrower desires to create a new
Class of Term B-2 Loans under the Credit Agreement in an aggregate principal
amount of up to $720.0 million, with such Term B-2 Loans having identical terms
with, and having the same rights and obligations under the Loan Documents as,
the Term B-I Loans, as set forth in the Credit Agreement and Loan Documents,
except as such terms are amended hereby; WHEREAS, each Person that executes and
delivers a joinder to this Amendment substan tially in the form of Exhibit B (a
“Joinder”) as a Term B-2 Lender will make Term B-2 Loans in the amount set forth
on the signature page of such Person’s Joinder on the effective date of this
Amendment to the Borrower, the proceeds of which may be used by the Borrower to
consummate the 2014 Transac tions; WHEREAS, the Loan Parties and Required
Lenders wish to make certain other amend ments set forth in Exhibit A pursuant
to amendments authorized by Section 10.01 of the Credit Agree ment (the “Other
Amendments”); NOW, THEREFORE, in consideration of the premises and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowl edged, the parties hereto, intending to
be legally bound hereby, agree as follows: Section 1. Amendments. (a) The Credit
Agreement is, effective as of the Amendment No. 2 Effective Date (as defmed
below), hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto).



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da002.jpg]
-2- (b) Schedules 7.01, 7.02, 7.03, 7.08 and 7.09 attached hereto shall replace
in their entirety Sections 7.01(b), 7.02W), 7.03(b), 7.08 and 7.09 of the
Confidential Disclosure Letter. Section 2. Conditions to Effectiveness (Relating
to Establishment of Term B-2 Loans). The effectiveness of the tenns of this
Amendment that relate solely to the incurrence of the Term B-2 Loans (the “Term
B-2 Amendments”) and the obligation of the Term B-2 Lender to make its Term B-2
Loans hereunder shall be subject to the satisfaction of the following conditions
precedent (the time upon which such conditions are satisfied, the Term B-2 Loans
are made and the Term B-2 Amendments become effective, the “Term B-2 Loan
Funding Time”): (a) The Administrative Agent’s receipt of the following, each of
which shall be originals or facsimiles or electronic copies (followed promptly
by originals) unless otherwise specified: (1) counterparts of this Amendment
executed by (A) each Loan Party, (B) each Term B-2 Lender and (C) the
Administrative Agent; (2) a Note executed by the Borrower in favor of each
Lender requesting a Note at least two (2) Business Days prior to the Amendment
No. 2 Effective Date, if any. (3) an opinion of (i) Kirkland & Ellis LLP, New
York counsel to the Loan Parties, dated the Amendment No. 2 Effective Date,
addressed to each Arranger, the Ad ministrative Agent and the Term B-2 Lenders,
substantially in the form previously pro vided to the Administrative Agent; (4)
(A) a certificate as to the good standing of each Loan Party as of a recent
date, from the Secretary of State of the state of its organization or a similar
Governmental Authority and (B) a certificate of a Responsible Officer of each
Loan Party dated the Amendment No. 2 Effective Date and certi1~’ing (1) to the
effect that (w) attached thereto is a true and complete copy of the certificate
or articles of incorporation or organization such Loan Party certified as of a
recent date by the Secretary of State of the state of its organization, or in
the alternative (other than in the case of Insight and its Subsidiaries),
certi~’ing that such certificate or articles of incorporation or organization
have not been amended since the Amendment No. 1 Effective Date, and that such
certificate or articles are in full force and effect, (x) attached thereto is a
true and complete copy of the by-laws or operating agreements of each Loan Party
as in effect on the dated the Amendment No. 2 Effective Date, or in the
alternative (other than in the case of Insight and its Subsidiar ies), certi~ing
that such by-laws or operating agreements have not been amended since the
Amendment No. 1 Effective Date and (y) attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors, board of managers or
member, as the case may be, of each Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Loan Party is a
party, and that such resolutions have not been modified, rescinded or amended
and are in full force and effect, or in the alternative (other than in the case
of Insight and its Subsidiaries), certifying that such res olutions have not
been amended since the Amendment No. 1 Effective Date and (II) as to the
incumbency and specimen signature of each officer executing any Loan Document on
-2-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da003.jpg]
-3- behalf of any Loan Party and signed by another officer as to the incumbency
and speci men signature of the Responsible Officer executing the certificate
pursuant to this clause (B) or in the alternative (other than in the case of
Insight and its Subsidiaries), certifying that the incumbency and specimen
signature for each officer executing any Loan Docu ment on behalf of any Loan
Party has not changed since the Amendment No. 1 Effective Date; (5) a
certificate signed by a Responsible Officer of the Borrower certifying as to the
satisfaction of the conditions set forth in paragraphs (c), (e), (f), (g) and 0)
of this Section 2; and (6) a certificate signed by the chief financial officer,
chief accounting officer or other officer with equivalent duties of the
Borrower, certifying that, afier giving effect to the 2014 Transactions, the
Borrower and its subsidiaries on a consolidated basis are solvent. (b) Prior to
or substantially simultaneously with the borrowing under the Term B-2 Facility
(i) the Insight Acquisition shall have been consummated or shall be consummated,
in all material respects in accordance with the terms of the Insight Acquisition
Agreement, dated April 25, 2014, without giving effect to any amendments,
consents or waivers by you thereto that are material and adverse to the Lenders
or the Amendment No. 2 Arrangers (as reasonably determined by the Lead
Arranger), without the prior consent of the Amendment No. 2 Arrangers (such
consent not to be unreasonably withheld, delayed or conditioned) (it being
understood that (a) any reduction in the purchase price of, or consideration
for, the Insight Acquisition is not material and adverse to the interests of the
Lenders or the Lead Arranger, but shall reduce the commitment for the Term B-2
Loans and (b) any amendment to the defmition of “Material Adverse Effect” is
material and adverse to the interests of the Lenders and the Amendment No. 2
Arrangers) and (ii) the 2014 Refinancing shall have been consummated (and
customary pay-off and lien release documentation in connection therewith shall
have been delivered to the Administrative Agent). (c) No change, effect, event,
occurrence, state of facts or development shall have occurred since December 31,
2013 that constitutes, either individually or in the aggregate, a Material
Adverse Effect (as defmed in the Insight Acquisition Agreement). (d) With
respect to Insight and its Subsidiaries, the Administrative Agent’s receipt of
the following each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel: (i) Security Agreement Supplement;
(ii) joinder to the Intercreditor Agreement; (iii) joinder to the Credit
Agreement; (iv) counterpart to the Intercompany Note; -3-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da004.jpg]
-4- (v) certificates, if any, representing the Pledged Equity of Insight and its
Subsidiaries required to be delivered pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank; and (vi) to the
extent requested by the Administrative Agent, evidence that all other ac tions,
recordings and filings required by the Collateral Documents that the
Administrative Agent may deem reasonably necessary to satisfj the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Ad ministrative Agent; provided,
however, that, each of the requirements set forth in this clause (d), including
the delivery of documents and instruments necessary to satisfS’ the Collateral
and Guarantee Requirement (except for the execution and delivery of the
documents in clauses (i) through (iv) above and to the extent that a Lien on
such Collateral may be perfected (x) by the filing of a financing statement
under the Uniform Commercial Code or (y) by the delivery of stock certificates
of Insight and its wholly owned Material Domestic Sub sidiaries other than any
Unrestricted Subsidiaries) shall not constitute conditions precedent to the
borrow ing of the Term B-2 Loans on the Amendment No. 2 Effective Date after the
Borrower’s use of commer cially reasonable efforts to provide such items on or
prior to the Amendment No. 2 Effective Date or without undue burden or expense
if the Borrower agrees to deliver, or cause to be delivered, such search
results, documents and instruments, or take or cause to be taken such other
actions as may be required to perfect such security interests within ninety (90)
days after the Amendment No. 2 Effective Date (subject to extensions approved by
the Administrative Agent in its reasonable discretion). (e) The Specified
Representations shall be true and correct in all material respects (or, if
qualified by “materiality,” “Material Adverse Effect” or similar language, in
all respects (after giving effect to such qualification)) on and as of the
Amendment No. 2 Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date. (f) The
representations and warranties made by Insight in the Insight Acquisition
Agreement that are material to the interests of the Lenders shall be true and
correct, but only to the extent that Holdings or the Borrower has the right to
terminate its obligations under the Insight Acquisition Agreement as a result of
a breach of such representations and warranties. (g) The Borrower and its
Restricted Subsidiaries shall be in compliance with the covenants set forth in
Section 7.11 of the Credit Agreement, determined on a Pro Forma Basis as of the
Amendment No. 2 Effective Date and the last day of the most recently ended Test
Period, in each case, as if any Term B-2 Loans had been outstanding on the last
day of such fiscal quarter of the Borrower for testing compliance therewith. (h)
The Amendment No. 2 Arrangers shall have received (a) audited consolidated
balance sheets of Holdings and related statements of income, changes in equity
and cash flows of the Borrower for the three most recent fiscal years ended at
least 90 days prior to the Amendment No. 2 Effective Date, (b) audited
consolidated balance sheets of Insight and related audited consolidated
statements of operations, stockholders’ equity and cash flows of Insight for the
fiscal years ended December 31, 2011, December 31, 2012 and December 31, 2013,
(c) unaudited consolidated balance -4-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da005.jpg]
-5- sheets and related statements of income, changes in equity and cash flows of
Holdings for each subsequent fiscal quarter (other than the fourth fiscal
quarter of Holdings’ fiscal year) after the date of the most recent financial
statements delivered pursuant to clause (a) above and ended at least 45 days
before the Amendment No. 2 Effective Date and (d) an unaudited consolidated
balance sheet of Insight as of March 31, 2014 and related unaudited consolidated
statement of operations, stockholders’ equity and cash flows of Insight for the
three (3)-month fiscal period then ended, as well as an unaudited consolidated
balance sheet and related unaudited consolidated statement of operations,
stockholders’ equity and cash flows of Insight as of the end of and for each
fiscal quarter of Insight that ends after March 31, 2014 but at least 45 days
prior to the Amendment No. 2 Effective Date. (i) The Amendment No. 2 Arrangers
shall have received a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of the Borrower as of and for the twelve-month
period ending on the last day of the most recently completed four-fiscal quarter
period ended at least 45 days prior to the Amendment No. 2 Effective Date (or 90
days in case such four-fiscal quarter period is the end of the Borrower’s fiscal
year), prepared after giving effect to the 2014 Transactions as if the 2014
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of income). (j)
No Default or Event of Default shall exist, or would result from the Amendment
and related Term B-2 Loans or from the application of the proceeds therefrom.
(k) All fees required to be paid on the Amendment No. 2 Effective Date pursuant
to the Fee Letter and reasonable out-of-pocket expenses required to be paid to
the Amendment No. 2 Arrangers on the Amendment No. 2 Effective Date, to the
extent invoiced at least three business days prior to the Closing Date (except
as otherwise reasonably agreed by the Borrower), shall, upon the borrowing under
the Term B-2 Facility, have been paid (which amounts may be offset against the
proceeds of the Term B-2 Facility). (1) The Administrative Agent and the
Amendment No. 2 Arrangers shall have received all documentation and other
information about the Borrower and the Guarantors as has been reasonably
requested in writing at least 15 days prior to the Amendment No. 2 Effective
Date by the Administrative Agent or the Amendment No. 2 Arrangers that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act. (m) The Administrative Agent shall have
received a Committed Loan Notice not later than 1:00 p.m. (New York time) on the
Business Day prior to the date of the proposed Credit Extension. (n) The
Administrative Agent shall have received the executed counterparts of the
Joinder executed by the Borrower and each Term B-2 Lender. Section 3. Conditions
to Effectiveness of the Other Amendments. The effectiveness of the Other
Amendments set forth in Exhibit A, shall be subject to the satisfaction of the
following conditions precedent (the date upon which the Other Amendments become
effective, the “Amendment No. 2 Effective Date”): -5-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da006.jpg]
-6- (a) The Term B-2 Loan Funding Time shall have occurred. (b) Counterparts of
this Amendment shall have been executed by the Required Lenders (after giving
effect to the incurrence of the Term B-2 Loans). Section 4. Expenses. The
Borrower agrees to reimburse the Administrative Agent for its reasonable and
docu mented out-of-pocket expenses incurred by them in connection with this
Amendment, including the rea sonable fees, charges and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Administrative Agent. Section 5.
Counterparts. This Amendment may be executed in any number of counterparts and
by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when
taken together shall constitute a single instrument. Delivery of an execut ed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmis sion shall be effective as delivery of a manually executed
counterpart hereof. Section 6. Governin2 Law and Waiver of Right to Trial by
Jury. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN AC CORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial
byjury provisions in Section 10.15 and 10.16 of the Credit Agreement are
incorporated here in by reference mutatis mutandis. Section 7. Headings. The
headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof. Section 8. Reaffirmation. Each
Loan Party hereby expressly acknowledges the terms of this Amendment and reaf
finns, as of the date hereof; (i) the covenants and agreements contained in each
Loan Document to which it is a party, including, in each case, such covenants
and agreements as in effect immediately after giving effect to this Amendment
and the transactions contemplated hereby and (ii) its guarantee of the Obliga
tions (including, without limitation, in respect of the Term B-2 Loans
hereunder) under the Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations (including, without limita tion, in respect
of the Term B-2 Loans hereunder) pursuant to the Collateral Documents. Section
9. Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or other wise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Agents under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit -6-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da007.jpg]
-7- Agreement or any other provision of the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in flail force and effect. For the avoidance of doubt, on and after the
Amendment No. 2 Effective Date, this Amendment shall for all purposes constitute
a Loan Document. Section 10. FATCA. For purposes of detennining withholding
Taxes imposed under FATCA, including any FATCA-related compliance of any Person
with Section 3.01(e) of the Credit Agreement, from and after the Amendment No. 2
Effective Date, the Borrower and the Administrative Agent agree to treat (and
the Lenders hereby authorize the Borrower and the Administrative Agent to treat)
(i) the Term B-i Loans as no longer qualifying as “grandfathered obligations”
within the meaning of Treasury Regulation Section 1.1471 -2(b)(2)(i) and 1.1471
-2T(b)(2), and (ii) the Term B-2 Loans as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation Section 1.1471
-2(b)(2)(i) and 1.1471 -2T(b)(2). [signature pages follow] -7-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da008.jpg]
iN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly ex
ecuted as of the date first above written. PRESTIGE BRANDS HOLDINGS, INC.1, as
Holdings and a Guarantor By; Is! Ron Lombardi Name: Ronald M. Lombardi Title:
Chief Financial Officer and Treasurer PRESTIGE BRANDS, INC., as Borrower By; Is!
Ron Lombardi Name: Ronald M. Lombardi Title: Chief Financial Officer and
Treasurer BLACKSMiTH BRANDS, INC. MEDTECH HOLDINGS, INC. MEDTECH PRODUCTS INC.
PRESTIGE BRAM)S HOLDINGS, INC.2 PRESTIGE BRANDS INTERNATIONAL, INC. PRESTIGE
SERVICES CORP. THE CUTEX COMPANY THE SPIC AND SPAN COMPANY, as Subsidiary
Guarantors By: Is! Ron Lombardi Name; Ronald M. Lombardi Title: Chief Financial
Officer and Treasurer A Delaware corporation 2 A Virginia corporation [Prestige
Brands — Signature Page to Amendment No. 2 (Term Loan)]



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da009.jpg]
CITIBANK N.A., as Administrative Agent By: /5/ Caesar Wvszomirski Name: Caesar
Wyszimirski Title: Vice President [Prestige Brands Signature Page to Amendment
No. 2 (Term Loan)]



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da010.jpg]
CITIBANK, N.A., as a Lender By: Is! Justin Tichauer Name: Justin Tichauer Title:
Vice President



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da011.jpg]
[See Attached] EXHIBIT A



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da012.jpg]
. Exhibit A $660,000,000 TERM LOAN CREDIT AGREEMENT Dated as of January 31, 2012
as amended by Amendment No 1 on February 21, 2013 and as amended by Amendment No
2 on September 3.2014 Among PRESTIGE BRANDS HOLDINGS, INC., as Holdings,
PRESTIGE BRANDS, INC., as the Borrower, THE GUARANTORS PARTY HERETO FROM TIME TO
TIME CITIBANK, N.A., as Administrative Agent, and THE OTHER LENDERS PARTY HERETO
FROM TIME TO TIME CITIGROUP GLOBAL MARKETS INC., MORGAN STANLEY SENIOR FUNDING,
INC. and RBC CAPITAL MARKETS as Joint Lead Arrangers and Joint Bookrunners,
MORGAN STANLEY SENIOR FUNDING, INC., as Syndication Agent and RBC CAPITAL
MARKET&, as Documentation Agent and CITIGROUP GLOBAL MARKETS INC. DEUTSCHE BANK
SEC IES INC MORGAN STANLEY SENIOR FUNDING INC and RBC CAPITAL MARKETS as Joint
Lead gers and Joint Bookrunners for Amendment No. 2 ‘RBC Capital Markets is a
marketing name for the investment banking activities of the Royal Bank of
Canada.



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da013.jpg]
TABLE OF CONTENTS PaQe ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS Section 1.01
Defined Terms 2 Section 1.02 Other Interpretive Provisions 57 Section 1.03
Accounting Terms 58 Section 1.04 Rounding 58 Section 1.05 References to
Agreements, Laws, Etc 58 Section 1.06 Times of Day 58 Section 1.07 Timing of
Payment of Performance 59 Section 1.08 Cumulative Credit Transactions 59 Section
1.09 Pro Forma Calculations 59 Section 1.10 Currency Generally 61 ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS Section2.01 TheLoans 61 Section 2.02
Borrowings, Conversions and Continuations of Loans 62 Section 2.03 [Reserved] 64
Section 2.04 [Reserved] 64 Section 2.05 Prepayments 64 Section 2.06 Tennination
or Reduction of Commitments 73 Section 2.07 Repayment of Loans 73 Section 2.08
Interest 74 Section 2.09 Fees 74 Section 2.10 Computation of Interest and Fees
75 Section 2.11 Evidence of Indebtedness 75 Section 2.12 Payments Generally 76
Section 2.13 Sharing of Payments 77 Section 2.14 Incremental Credit Extensions
78 Section 2.15 Refinancing Amendments 80 Section 2.16 Extension of Term Loans
81 ARTICLE III. TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY Section 3.01
Taxes 83 Section 3.02 Illegality 86 Section 3.03 Inability to Determine Rates 86
Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency
Rate Loan Reserves 87 Section 3.05 Funding Losses 88 Section 3.06 Matters
Applicable to All Requests for Compensation 88 Section 3.07 Replacement of
Lenders under Certain Circumstances 89 Section 3.08 Survival 91



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da014.jpg]
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS Section 4.01 Conditions to
Initial Credit Extension 91 Section 4.02 Conditions to All Credit Extensions
afler the Closing Date 93 ARTICLE V. REPRESENTATIONS M~D WARRANTIES Section 5.01
Existence, Qualification and Power; Compliance with Laws 94 Section 5.02
Authorization; No Contravention 94 Section 5.03 Governmental Authorization;
Other Consents 95 Section 5.04 Binding Effect 95 Section 5.05 Financial
Statements; No Material Adverse Effect 95 Section 5.06 Litigation 96 Section
5.07 Ownership of Property; Liens 96 Section 5.08 Environmental Matters 97
Section 5.09 Taxes 97 Section 5.10 ERISA Compliance 97 Section 5.11
Subsidiaries; Equity Interests 98 Section 5.12 Margin Regulations; Investment
Company Act 98 Section 5.13 Disclosure 98 Section 5.14 Labor Matters 99 Section
5.15 Intellectual Property; Licenses, Etc 99 Section 5.16 Solvency 99 Section
5.17 Subordination of Junior Financing 99 Sections.18 USAPatriotAct 99 Section
5.19 Security Documents 100 ARTICLE VI. AFFII{MATIVE COVENM’JTS Section 6.01
Financial Statements 100 Section 6.02 Certificates; Other Information 103
Section 6.03 Notices 103 Section 6.04 Payment of Taxes 104 Section 6.05
Preservation of Existence, Etc 104 Section 6.06 Maintenance of Properties 104
Section 6.07 Maintenance of Insurance 104 Section 6.08 Compliance with Laws 105
Section 6.09 Books and Records 105 Section 6.10 Inspection Rights 105 Section
6.11 Additional Collateral; Additional Guarantors 106 Section 6.12 Compliance
with Environmental Laws 107 Section 6.13 Further Assurances 108 Section 6.14
Designation of Subsidiaries 108 Section 6.15 Maintenance of Ratings 109 —11—



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da015.jpg]
Page ARTICLE VII. NEGATIVE COVENANTS Section 7.01 Liens 109 Section 7.02
Investments 113 Section 7.03 Indebtedness 116 Section 7.04 Fundamental Changes
119 Section 7.05 Dispositions 120 Section 7.06 Restricted Payments 122 Section
7.07 Change in Nature of Business 125 Section 7.08 Transactions with Affiliates
126 Section 7.09 Burdensome Agreements 127 Section 7.10 Use of Proceeds 129
Section 7.11 Financial Covenants 129 Section 7.12 Accounting Changes 130 Section
7.13 Prepayments, Etc. of Certain Indebtedness 130 Section 7.14 Permitted
Activities 130 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES Section 8.01 Events
of Default 131 Section 8.02 Remedies Upon Event of Default 133 Section 8.03
Application of Funds 133 Section 8.04 Borrower’s Right to Cure 134 ARTICLE IX.
ADMINISTRATIVE AGENT AND OTHER AGENTS Section 9.01 Appointment and Authority 135
Section 9.02 Rights as a Lender 136 Section 9.03 Exculpatory Provisions 136
Section 9.04 Reliance by Administrative Agent 137 Section 9.05 Delegation of
Duties 137 Section 9.06 Resignation of Administrative Agent 137 Section 9.07
Non-Reliance on Administrative Agent and Other Lenders 138 Section 9.08 No Other
Duties, Etc 138 Section 9.09 Administrative Agent May File Proofs of Claim 138
Section 9.10 Collateral and Guaranty Matters 139 Section 9.11 Term Loan Secured
Hedge Agreements; Intercreditor Agreements 140 Section 9.12 Withholding Tax
Indemnity 140 ARTICLE X. MISCELLANEOUS Section 10.01 Amendments, Etc 141 Section
10.02 Notices and Other Conununications; Facsimile Copies 143 Section 10.03 No
Waiver; Cumulative Remedies 145 Section 10.04 Attorney Costs and Expenses 145
Section 10.05 Indemnification by the Borrower 146 —111—



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da016.jpg]
• I I. • II • ii: •- • II. • II • I • - • I • I • • A - - • I I • I. • ‘I • I :
• - • I : •~ • A • ~ • • A, • • • • i i •: I - I I. • I • Ii’ I - I I • -- • I.
•- -~ - • I • • • • I-. • •I •~ A



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da017.jpg]
SCHEDULES I Guarantors 10.02 Administrative Agent’s Office, Certain Addresses
for Notices EXHIBITS Form of A Committed Loan Notice B [Reserved] C Term Note
D-1 Compliance Certificate D-2 Solvency Certificate E-1 Assignment and
Assumption E-2 [Reserved] E-3 Acceptance and Prepayment Notice E-4 Discount
Range Prepayment Notice E-5 Discount Range Prepayment Offer E-6 Solicited
Discounted Prepayment Notice E-7 Solicited Discounted Prepayment Offer E-8
Specified Discount Prepayment Notice E-9 Specified Discount Prepayment Response
F Security Agreement G Intercompany Note H [Reserved] I United States Tax
Compliance Certificate J Junior Lien Intercreditor Agreement K First Lien
Intercreditor Agreement L ABL Intercreditor Agreement M [Reserved] N Legal
Opinion of Kirkland & Ellis LLP



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da018.jpg]
TERM LOAN CREDIT AGREEMENT This TERM LOAN CREDIT AGREEMENT is entered into as of
January 31, 2012, among PRESTIGE BRANDS HOLDINGS, INC., a Delaware corporation
(“Holdings”), PRESTIGE BRANDS, INC., a Delaware corporation (the “Borrower”),
the other Guarantors party hereto from time to time, CITIBANK, N.A., as
Administrative Agent, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”). PRELIMINARY
STATEMENTS Pursuant to (i) the Business Sale and Purchase Agreement, dated as of
December 20, 2011 (as amended, supplemented or modified from time to time, the
“Acquisition Agreement”), by and among Holdings, on the one hand, and
GlaxoSmithKline LLC, a company incorporated under the laws of the state of
Delaware, and the other sellers identified therein (collectively, the “Seller”),
a Subsidiary Guaran tor to whom Holdings will, at or prior to the Closing Date,
assign its rights and obligations under the Ac quisition Agreement (the “BSPA
Assignment”) will acquire (the “Acquisition”) the Acquired Business and (ii) the
Business Sale and Purchase Agreement, dated as of December 20, 2011 (as amended,
supple mented or modified from time to time, the “Split Brands Acquisition
Agreement”), by and among Holdings, on the one hand, and the Seller, Holdings
has agreed to acquire (the “Split Brands Acquisi tion”) the Split Brands prior
the Split Brands Cutoff Date (as defined herein). The Borrower has requested
that, substantially simultaneously with the consummation of the Ac quisition,
the Lenders extend credit to the Borrower in the form of Term B Loans (as this
and other capi talized terms used in these preliminary statements are defmed in
Section 1.01 below) on the Closing Date in an initial aggregate principal amount
of $660,000,000. The proceeds of the Term B Loans, together with the proceeds of
the issuance of the Senior Notes will be used by the Borrower to pay the
consideration in connection with the Acquisition and Transaction Expenses. The
Borrower has re uested that substantiall simu aneousl with the consummation of
the 2014 Insi t Ac uisition the Lenders extend credit to the Borrower in the
form of Term B-2 Loans as this and other capitalized terms used in these
preliminary statements are defined in Section 1.01 below) on the Amendment No. 2
Effective Date in an aggregate principal amount of $720,000,000. The roceeds of
the Term B-2 Loans will be used b the Borrower to a the consideration in
connection with the Insight Acquisition and Insight Transaction Expenses. The
applicable Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein. In consideration of the mutual
covenants and agreements herein contained, the parties hereto cov enant and
agree as follows:



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da019.jpg]
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS Section 1.01 Defined Terms. As used
in this Agreement, the following terms shall have the meanings set forth below:
“2014 Refinancin “means the re a ent of all indebtedness under i that certain
First Lien Credit Agreement, dated as of A gust 26, 2011 (as amended, restated,
supplemented, or modified from time to time nor to the Amendment No. 2 Effective
Date amon Insi t Pharmaceutica s LLC General Electnc Ca ital Co oration as
administrative a ent and collateral a ent the lenders thereto and the other
agents party thereto and (ii) that certain Second Lien Credit Agreement, dated
as of August 26, 2011 as amende restated su lemented or modified from time to
time nor to the Amendment No. 2 Effective Date), among Insight Pharmaceuticals
LLC, General Electric Capital CorporaCo as adm is trative a ent and collateral a
ent the lenders art thereto and the other a ents art thereto sha have been id in
lull and all commitments securit interests and aranties in connection therewith
sh 11 have been terminated and released. “2014 Transaction Expenses” means any
fees or expenses incurred or paid by Holdings, the Borrower or an of their res
ective Subsidiaries in connection with the 2014 Transactions includin ex penses
in connection with hedging transactions). Amendment No. 2 and the transactions
contemplated hereb and thereb “2014 Transactions” means, collectively. (a) the
Insight Acquisition. (b) the funding of the Term B-2 Loans on the Amendment No.
2 Effective Date and the execution and delive of Amendment No. 2 to be entered
into on the Amendment No. 2 Effective Date, (c) the execution and delivery by
the Borrow er and the Subsidiaries art thereto of Amendment No. 2 to the ABL
Credit A ement d the 2014 Refinancing and (e) the payment of 2014 Transaction
Expenses. “ABL Agent” means Citibank, N.A., in its capacity as administrative
agent under the ABL Fa cility Documentation, or any successor administrative
agent or collateral agent under the ABL Facility Documentation. “ABL
Claimholders” has the meaning assigned to such term in the ABL Intercreditor
Agree ment. “ABL Credit Agreement” means that certain credit agreement dated as
of the Closing Date, among Holdings, the Borrower, the Subsidiary Guarantors
party thereto, the lenders party thereto and the ABL Agent, as the same may be
amended, restated, modified, supplemented, extended, renewed, refund ed,
replaced or refinanced from time to time in one or more agreements (in each case
with the same or new lenders, institutional investors or agents), including any
agreement extending the maturity thereof or otherwise restructuring all or any
portion of the Indebtedness thereunder or increasing the amount loaned or issued
thereunder or altering the maturity thereof, in each case as and to the extent
permitted by this Agreement and the ABL Intercreditor Agreement. “ABL Facility”
means that credit facility made available to the Borrower and certain of its Sub
sidiaries pursuant to the ABL Credit Agreement.



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da020.jpg]
“ABE Facility Documentation” means the ABL Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith. “ABE Facility Indebtedness” means (i)
Indebtedness of Holdings, the Borrower or any Restricted Subsidiary outstanding
under the ABL Facility Documentation, (ii) any Swap Contract pennit ted pursuant
to Section VII hereof that is entered into by and between the Borrower or any
Restricted Subsidiary and any Person that is a lender under the ABL Credit
Agreement or an Affiliate of a lender under the ABL Credit Agreement at the time
such Swap Contract is entered into and (iii) any agreement with respect to Cash
Management Obligations permitted under Article VII that is entered into by and
be tween the Borrower or any Restricted Subsidiary and any Person that is a
lender under the ABL Credit Agreement or an Affiliate of a lender under the ABL
Credit Agreement at the time such agreement is en tered into. “ABE Intercreditor
Agreement” means the intercreditor agreement dated as of the Closing Date among
the Administrative Agent, the ABL Agent and the Loan Parties, substantially in
the form at tached as Exhibit L hereto or any other intercreditor agreement
among the ABL Agent, one or more Sen ior Representatives of Permitted First
Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt and the
Administrative Agent on terms that are no less favorable in any material respect
to the Se cured Parties as those contained in the form attached as Exhibit L
hereto. “ABL Priority Collateral” has the meaning assigned to such term in the
ABL Intercreditor Agreement. “Acceptable Discount” has the meaning set forth in
Section 2.05(a)(v)(D)(2). “Acceptable Prepayment Amount” has the meaning set
forth in Section 2.05(a)(v)(D)(3). “Acceptance and Prepayment Notice” means a
notice of the Borrower’s acceptance of the Ac ceptable Discount in substantially
the form of Exhibit E-3. “Acceptance Date” has the meaning set forth in Section
2.05(a)(v)(D)(2). “Acquired Business” means the Business (as defmed in the
Acquisition Agreement (as in effect on December 20, 2011)). “Acquired Business
Annual Financial Statements” means the audited statements of net assets to be
sold of the Acquired Business as of December 31, 2010, 2009 and 2008 and related
statements of revenues and direct operating expenses of the Acquired Business
for the fiscal years then ended. “Acquired Business Unaudited Financial
Statements” means the unaudited statements of net assets to be sold and related
statements of revenues and direct operating expenses of the Acquired Busi ness
for the nine month period ended September 30, 2011 and the prior comparative
period. “Acquisition” has the meaning specified in the preliminary statements to
this Agreement. “Acquisition Agreement” has the meaning specified in the
preliminary statements to this Agreement. “Additional Lender” has the meaning
set forth in Section 2.14(c). -3-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da021.jpg]
“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other in stitutional lender or investor (other than any such
bank, financial institution or other institutional lender or investor that is a
Lender at such time) that agrees to provide any portion of Refinancing Term
Loans pur suant to a Refinancing Amendment in accordance with Section 2.15,
provided that each Additional Refi nancing Lender shall be subject to the
approval of (i) the Administrative Agent, such approval not to be unreasonably
withheld or delayed, to the extent that each such Additional Refinancing Lender
is not then an existing Lender, an Affiliate of a then existing Lender or an
Approved Fund and (ii) the Borrower. “Additional Term B-i Commitment” means,
with respect to any Person, the commitment of such Person to make an Additional
Term B-l Loan on the Amendment No. 1 Effective Date, in the amount set forth on
the joinder agreement of such Additional Term B- 1 Lender to Amendment No. 1.
The aggregate amount of the Additional Term B-I Commitments of all such Persons
shall equal the out standing aggregate principal amount of Non-Exchanged Term B
Loans. “Additional Term B-i Lender” means a Person with an Additional Term B-l
Commitment to make Additional Term B-l Loans to the Borrower on the Amendment
No. I Effective Date, which for the avoidance of doubt may be an existing Term
Lender. “Additional Term B-i Loan” means a Loan that is made pursuant to Section
2.01(b)(ii) of the Credit Agreement on the Amendment No. 1 Effective Date.
“Administrative Agent” means Citi, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent. “Affiliate” means, with respect to any
Person, another Person that directly, or indirectly through one or more
intermediaries, Controls or is Controlled by or is under common Control with the
Person specified. “Control” means the possession, directly or indirectly, of the
power to direct or cause the di rection of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controffing” and “Controlled” have meanings correlative thereto.
“Agent Parties” has the meaning set forth in Section 10.02(b). “Agent-Related
Persons” means the Agents, together with their respective Affiliates, officers,
directors, employees, partners, agents, advisors and other representatives.
“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Documenta tion Agent, the Arrangers and the Boolcrunners. “Aggregate
Commitments” means the Commitments of all the Lenders. “Agreement” means this
Credit Agreement, as amended b Amendment No 1 and Amendment No. 2 and as the
same may be amended, supplemented or otherwise modified from time to time. -4-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da022.jpg]
“MI-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OlD, upfront fees, a Eurocurrency Rate or Base
Rate floor greater than 1 .2~00° o or 2.2M~0°o, respectively, or otherwise;
provided that OlD and upfront fees shall be equated to interest rate assuming a
4-year life to maturity (or, if less, the stated life to maturity at the time of
its incurrence of the applicable Indebtedness); provided,further, that “All-In
Yield” shall not include arrangement fees, struc turing fees, commitment fees,
underwriting fees or other fees not paid to all Lenders of such Indebted ness.
“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of February
21,2013. “Amendment No. 1 Effective Date” means February 21, 2013, the date on
which all conditions precedent set forth in Section 4 of Amendment No. 1 are
satisfied. “Amendment No. 2” means Amendment No.2 to this Agreement dated as of
September 3.2014. “Amendment No. 2 Arrang rs” means Citigroup Global Markets
Inc., Deutsche Bank Securities Inc. Mor an Stanle Senior Fund n Inc. and RBC Ca
ital Markets. “Amendment No 2 Effective Date’ means September 3.2014. the date
on which all conditions recedent set forth in Section 3 of Amendment No. 2 are
satisfied. “Amendment No. 2 Joinder” means the Joinder A eement dated Se tember
3 2014 e tered into on the Amendment No. 2 Effective Date. “Applicable Discount”
has the meaning set forth in Section 2.05(a)(v)(C)(2). “Applicable ECF
Percentage” means, for any Excess Cash Flow Period, (a) 50% if the Consoli dated
First Lien Net Leverage Ratio as of the last day of such Excess Cash Flow Period
is greater than 3.00:1.00, (b) 25°o if the Consolidated First Lien Net Leverage
Ratio as of the last day of such Excess Cash Flow Period is less than or equal
to 3.00:1.00 and greater than 2.50:1.00 and (c) 000 if the Consoli dated First
Lien Net Leverage Ratio as of the last day of such Excess Cash Flow Period is
less than or equal to 2.50:1.00. “Applicable Rate” means a percentage per annum
equal to (A) for Eurocurrency Rate Loans 2 75% and (B) for Base Rate Loans,
1.75% i with res ect to Term B-l Loans x nor to the Amendment No. 2 Effective
Date 5° 0 annum for Eurocurrenc Rate Loans and 1 750o r annum for Base Rate
Loans and (y) after the Amendment No. 2 Effective Date. 3.125° 0 per annum for
Eurocu ency ate Loans and 2.l25°o er annum for Base Rate Loanw and (iD with
respect to Term B-2 Loans, until delivery of financial stateme ts for he first
full fiscal uarter endin after the Amendment No. 2 Effective Date ursuant to Sec
i n 6.01 a ercenta e r annum e ual to 3.5000 er annum for Eurocurrenc Rate Loans
and 2 50° 0 er an num for Base Rate Loans and thereafter, the following
percentages per annum, based upo the Secured Net Levera e Ratio as set forth in
the most recent Com liance Certificate received b he Administrative A ent
ursuant to Section 6.02 a



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da023.jpg]
Pricina Secured Net Eurocurrency Base Rate Level Levera e Ratio Rate Loans Loans
1 >3.00.1.00 3.50% 2.50% 2 300~l 00 3.25% 2.25°o Any increase or decrease in the
Applicable Rate resulting from a change in the Secured Net Lev era e Ratio shall
become effective as of the first Business Da immediatel followin the date a Corn
li ance Certificate is delivered pursuant to Section 6.02(a); provided that at
the option of the Administrative Agent or the Required Class Lenders, the
highest pricing level (i.e.. Pricing Level I) shall apply (x) as of the first
Business Da after the date on which a Com liance Certificate was re uired to
have been deliv ered but was not delivered, and shall continue to so apply to
and including the date on which such Corn liance Certificate is so delivered and
thereafter the ricin level otherwise determined in accordance with this
definition shall a I and as of the first Business Da after an Event of Default
under Sec tion 8.01 a shall have occurred and be continuin and shall continue to
so a I to but excludin the date on which such Event of Default is cured or
waived (and thereafter the pricing level otherwise deter mined in accordance
with this defini ion shall a I “Appropriate Lender” means, at any time, with
respect to Loans of any Class, the Lenders of such Class. “Approved Bank” has
the meaning set forth in clause (c) of the definition of “Cash Equivalents.”
“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that ad ministers, advises or
manages a Lender. “Arrangers” means Citigroup Global Markets Inc., Morgan
Stanley Senior Funding, Inc. and RBC Capital Markets, each in its capacity as a
joint lead arranger under this Agreement. “Assignees” has the meaning set forth
in Section 10.07(b). “Assignment and Assumption” means an Assignment and
Assumption substantially in the form of Exhibit E- 1 hereto. “Assignment Taxes”
has the meaning set forth in Section 3.01(b). “Attorney Costs” means and
includes all reasonable and documented fees, expenses and dis bursements of any
law firm or other external legal counsel. “Attributable Indebtedness” means, on
any date, in respect of any Capitalized Lease of any Per son, the capitalized
amount thereof that would appear on a balance sheet of such Person prepared as
of such date in accordance with GA.AP. “Auction Agent” means (a) the
Administrative Agent or (b) any other fmancial institution or ad visor employed
by the Borrower (whether or not an Affiliate of the Administrative Agent) to act
as an -6-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da024.jpg]
arranger in connection with any Discounted Term Loan Prepayment pursuant to
Section 2.05(a)(v); pro vided that the Borrower shall not designate the
Administrative Agent as the Auction Agent without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent); provided,further,
that neither the Borrower nor any of its Affiliates may act as the Auction
Agent. “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Feder al Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Citi as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00% (or, if such day is not a
Business Day, the immediately preceding Business Day); provided that in no event
shall the Base Rate with respect to Term Loans be less than 2.00% per annum. The
“prime rate” is a rate set by Citi based upon various factors including Citi’s
costs and desired return, general economic conditions and other fac tors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Citi shall
take effect at the opening of business on the day specified in the public
announcement of such change. “Base Rate Loan” means a Loan that bears interest
based on the Base Rate. “Bookrunner” means each of Citigroup Global Markets
Inc., Morgan Stanley Senior Funding, Inc. and RBC Capital Markets, each in its
capacity as a joint bookrunner. “Borrower” has the meaning specified in the
introductory paragraph to this Agreement. “Borrower Materials” has the meaning
specified in Section 6.01. “Borrower Offer of Specified Discount Prepayment”
means the offer by any Company Party to make a voluntary prepayment of Term
Loans at a Specified Discount to par pursuant to Sec tion 2.05(a)(v)(B).
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of; a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C). “Borrower
Solicitation of Discounted Prepayment Offers” means the solicitation by any
Company Party of offers for, and the subsequent acceptance, if any, by a Lender
of, a voluntary prepay ment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D). “Borrowing” means a borrowing consisting of Term Loans of
the same Type and currency and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by each of the Term Lend ers pursuant to Section
2.01. “Borrowing Base” means an amount equal to (i) 85% of the face amount of
the accounts receiv able p~j~ (ii) the lesser of(x) 75% of the lower of cost or
market value or (y) 85% of the net orderly liqui dation value, in each case, of
the inventory, in each case, of the Borrower and its Restricted Subsidiaries.
“BSPA Assignment” has the meaning specified in the preliminary statements to
this Agreement. “Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks are authorized to close under the Laws of;
or are in fact closed in, the State of New York and, if such day relates to any
Eurocurrency Rate Loan, means any such day that is also a London Banldng Day.
-7-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da025.jpg]
“Canadian Dollar” means lawful money of Canada. “Capital Expenditures” means,
for any period, the aggregate of all expenditures (whether paid in cash or
accrued as liabilities and including in all events all amounts expended or
capitalized under Cap italized Leases) by the Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as capital expenditures on the consolidated statement of
cash flows of the Borrower and its Restricted Subsidiaries. “Capitalized Lease
Obligation” means, at the time any determination thereof is to be made, the
amount of the liability in respect of a Capitalized Lease that would at such
time be required to be capital ized and reflected as a liability on a balance
sheet (excluding the footnotes thereto) prepared in accord ance with GAAP.
“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period in respect of purchased
software or internally developed software and software enhancements that, in
conformity with GAAP, are or are required to be reflected as capitalized costs
on the consolidated balance sheet of the Borrower and the Restricted
Subsidiaries. “Cash Collateral Account” means a blocked account at Citi (or
another commercial bank select ed by the Administrative Agent) in the name of
the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Admin istrative Agent. “Cash Equivalents” means any of the following types of
Investments, to the extent owned by the Borrower or any Restricted Subsidiary:
(a) Dollars, pounds sterling, euros or Canadian Dollars; (b) readily marketable
obligations issued or directly and fully guaranteed or insured by the government
or any agency or instrumentality of the United States or the United Kingdom
having average maturities of not more than 24 months from the date of
acquisition thereof~ pro vided that the full faith and credit of the United
States or the United Kingdom, as applicable, is pledged in support thereof~ (c)
time deposits or eurodollar time deposits with, insured certificates of deposit,
banlcers’ acceptances or overnight bank deposits of, or letters of credit issued
by, any commercial bank that (i) is a Lender or (ii) (A) is organized under the
Laws of the United States, any state thereof the District of Columbia or any
member nation of the Organization for Economic Coop eration and Development or
is the principal banking Subsidiary of a bank holding company orga nized under
the Laws of the United States, any state thereof, the District of Columbia or
any member nation of the Organization for Economic Cooperation and Development
and is a member of the Federal Reserve System, and (B) has combined capital and
surplus of at least $250,000,000 (any such bank in the foregoing clauses (i) or
(ii) being an “Approved Bank”), in each case with maturities not exceeding 24
months from the date of acquisition thereof~ -8-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da026.jpg]
(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation (other than structured investment vehicles and
other than corporations used in struc tured financing transactions) rated A-2
(or the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof)
or better by Moody’s, in each case with average maturities of not more than 24
months from the date of acquisition thereof; (e) marketable short-teim money
market and similar funds having a rating of at least P-2 or A-2 from either
Moody’s or S&P, respectively (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency selected by the Borrower); (I) repurchase
obligations for underlying securities of the types described in clauses (b), (c)
and (e) above entered into with any Approved Bank; (g) securities with average
maturities of 24 months or less from the date of acquisi tion issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government having an investment grade rating from
either S&P or Moody’s (or the equivalent thereof); (h) Investments (other than
in structured investment vehicles and structured financ ing transactions) with
average maturities of 12 months or less from the date of acquisition in money
market fhnds rated AAA- (or the equivalent thereof) or better by S&P or Aaa3 (or
the equivalent thereof) or better by Moody’s; (i) securities with maturities of
12 months or less from the date of acquisition backed by standby letters of
credit issued by any Approved Bank; (j) instruments equivalent to those referred
to in clauses (a) through (i) above de nominated in euros or any other foreign
currency comparable in credit quality and tenor to those referred to above and
customarily used by corporations for cash management purposes in any ju
risdiction outside the United States to the extent reasonably required in
connection with any busi ness conducted by any Restricted Subsidiary organized
in such jurisdiction; (k) Investments, classified in accordance with GAAP as
Current Assets of the Bor rower or any Restricted Subsidiary, in money market
investment programs which are registered under the Investment Company Act of
1940 or which are administered by financial institutions having capital of at
least $250,000,000, and, in either case, the portfolios of which are limited
such that substantially all of such Investments are of the character, quality
and maturity described in clauses (a) through (i) of this definition; and (1)
investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (k) above. “Cash Management Obligations”
means obligations owed by the Borrower or any Restricted Subsidiary in respect
of any overdraft and related liabilities arising from treasury, depository and
cash management services or any automated clearing house transfers of funds. -9-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da027.jpg]
“Casualty Event” means any event that gives rise to the receipt by the Boffower
or any Restrict ed Subsidiary of any insurance proceeds or condemnation awards
in respect of any equipment, fixed as sets or real property (including any
improvements thereon) to replace or repair such equipment, fixed as sets or real
property. “CFC” means a “controlled foreign corporation” within the meaning of
Section 957 of the Code. “Citi” means Citibank, N.A., a national banking
association, acting in its individual capacity, and its successors and assigns.
“Change of Control” shall be deemed to occur if: (a) (i) any person or “group”
(within the meaning of Rules I 3d-3 and 1 3d-S under the Exchange Act as in
effect on the Closing Date, but excluding any employee benefit plan of such
person and its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), shall
have, directly or indirectly, acquired ben eficial ownership of Equity Interests
representing 35% or more of the aggregate voting power represented by the issued
and outstanding Equity Interests of Holdings or (ii) during each period of
twelve consecutive months, individuals who, at the beginning of such period,
constituted the board of directors (or similar governing body) of Holdings
(together with any directors whose election by the board of directors of
Holdings or whose nomination for election by the members of Holdings was
approved by a vote of at least a majority of the directors (or members of a simi
lar governing body) then still in office who either were directors at the
beginning of such period or whose elections or nomination for election was
previously so approved) cease for any reason other than death or disability to
constitute a majority of the directors (or members of a similar governing body)
then in office; (b) a “change of control” (or similar event) shall occur in any
document pertaining to the ABL Facility, the Senior Notes or the Existing Notes
or, in each case, any Permitted Refi nancing thereof with an aggregate
outstanding principal amount in excess of the Threshold Amount; or (c) Holdings
shall cease to own 10000 of the Equity Interests of the Borrower. “Class” (a)
when used with respect to any Lender, refers to whether such Lender has a Loan
or Commitment with respect to a particular Class of Loans or Commitments, (b)
when used with respect to Commitments, refers to whether such Commitments are
Term B-i Commitments, Term B-2 Commit ments, Term Commitments, Other Term Loan
Commitments or Refinancing Term Commitments of a given Refinancing Series and
(c) when used with respect to Loans or a Borrowing, refers to whether such I
Loans, or the Loans comprising such Borrowing are Term B-I Loans, Term B-2
Loans. Incremental Term Loans, Other Term Loans, Refinancing Term Loans of a
given Refinancing Series or Extended Term Loans of a given Term Loan Extension
Series. Term B-i Commitments Term B-2 Commitments, Other Term Loan Commitments
and Term Commitments (and in each case, the Loans made pursuant to such
Commitments) that have different terms and conditions shall be construed to be
in different Classes. Commitments (and, in each case, the Loans made pursuant to
such Commitments) that have the same terms and conditions shall be construed to
be in the same Class. “Closing Date” means January 31, 2012.



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da028.jpg]
“Code” means the U.S. Internal Revenue Code of 1986, and the United States
Treasury Depart ment regulations promulgated thereunder, as amended from time to
time. “Collateral” means the “Collateral” as defined in the Security Agreement
and all the “Collateral” or “Pledged Assets” or similar term as defined in any
other Collateral Document and any other assets pledged pursuant to any
Collateral Document. “Collateral and Guarantee Requirement” means, at any time,
the requirement that: (a) the Administrative Agent shall have received each
Collateral Document required to be delivered (i) on the Closing Date, pursuant
to Section 4.01 (a)(iv) and (ii) at such time as may be designated therein,
pursuant to the Collateral Documents, Section 6.11 or 6.13, subject, in each
case, to the limitations and exceptions of this Agreement, duly executed by each
Loan Party thereto; (b) all Obligations shall have been unconditionally
guaranteed by Holdings and each Restricted Subsidiary of the Borrower that is a
wholly owned Material Domestic Subsidiary (oth er than any Excluded Subsidiary)
including those that are listed on Schedule I hereto (each, a “Guarantor”);
provided that, in addition, notwithstanding anything to the contrary contained
in this Agreement, any Subsidiary of the Borrower that is an obligor under the
Senior Notes, the Ex isting Notes, any ABL Facility Indebtedness, any Junior
Financing, Permitted Unsecured Refi nancing Debt, Permitted First Priority
Refinancing Debt, Permitted Junior Priority Refinancing Debt or any Permitted
Refinancing of any thereot shall be a Guarantor hereunder for so long as it is
an obligor under such Indebtedness; (c) the Obligations and the Guaranty shall
have been secured by a first-priority secu rity interest (subject to Liens
permitted by Section 7.01) in (i) all the Equity Interests of the Bor rower and
(ii) all Equity Interests of each Restricted Subsidiary that is a wholly owned
Domestic Subsidiary (other than a Domestic Subsidiary described in the following
clause (iii)(A) or that has no material assets other than Equity Interests
(including any Indebtedness treated as equity for U.S. federal income tax
purposes) of one or more Foreign Subsidiaries (other than Material For eign
Subsidiaries) that are CFCs) that is directly owned by the Borrower or any
Subsidiary Guar antor and (iii) 65% of the issued and outstanding Equity
Interests of(A) each Restricted Subsidi ary that is a wholly owned Domestic
Subsidiary that is directly owned by the Borrower or by any Subsidiary Guarantor
and that has no material assets other than Equity Interests (including any
Indebtedness treated as equity for U.S. federal income tax purposes) of one or
more Material For eign Subsidiaries that are CFCs and (B) each Restricted
Subsidiary that is a wholly owned Mate rial Foreign Subsidiary that is directly
owned by the Borrower or by any Subsidiary Guarantor; (d) except to the extent
otherwise provided hereunder, including subject to Liens permitted by Section
7.01, or under any Collateral Document, the Obligations and the Guaranty shall
have been secured by a perfected security interest (to the extent such security
interest may be perfected by delivering certificated securities or instruments,
filing financing statements under the Uniform Commercial Code or making any
necessary filings with the United States Patent and Trademark Office or United
States Copyright Office, or the entry into any control agreement re quired under
the Security Agreement, or to the extent required in the Security Agreement (or
any other Collateral Document) or by Mortgages referred to in clause (e) below)
in substantially all tangible and intangible assets of the Borrower and each
Guarantor (including, but not limited to, accounts (other than any
Securitization Assets), inventory, equipment, investment property, con tract
rights, applications and registrations of IF Rights filed in the United States,
other general in —11—



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da029.jpg]
tangibles, Material Real Property and proceeds of the foregoing), in each case,
with the priority required by the Collateral Documents, in each case subject to
exceptions and limitations other wise set forth in this Agreement and the
Collateral Documents; and (e) the Administrative Agent shall have received (i)
counterparts of a Mortgage with respect to each Material Real Property required
to be delivered pursuant to Section 6.11 and Sec tion 6.13 (the “Mortgaged
Properties”) duly executed and delivered by the applicable Loan Par ty, (ii) a
title insurance policy for each Mortgaged Property available in each applicable
jurisdic tion (the “Mortgage Policies”) insuring the Lien of each such Mortgage
as a valid first priority Lien on the property described therein, free of any
other Liens except as expressly permitted by Section 7.01, together with such
endorsements, coinsurance and reinsurance and in such amounts as the
Administrative Agent may reasonably request, (iii) a completed Life-of-Loan
Federal Emergency Management Agency Standard Flood Hazard Determination with
respect to each Mortgaged Property (together with a notice about special flood
hazard area status and flood disas ter assistance duly executed by the Borrower
and each Loan Party relating thereto) and if any im provements on any Mortgaged
Property are located within an area designated a “flood hazard ar ea,” evidence
of such flood insurance as maybe required under Section 6.07, (iv) ALTA surveys
in form and substance reasonably acceptable to the Administrative Agent or such
existing surveys together with no-change affidavits sufficient for the title
company to remove all standard survey exceptions from the Mortgage Policies and
issue the endorsements required in (ii) above, (v) cop ies of any existing
abstracts and appraisals and (vi) such legal opinions and other documents as the
Administrative Agent may reasonably request with respect to any such Mortgaged
Property; provided, however, that the foregoing definition shall not require and
the Loan Documents shall not con tain any requirements as to the creation or
perfection of pledges of; security interests in, Mortgages on, or the obtaining
of title insurance, surveys, abstracts or appraisals or taking other actions
with respect to any Excluded Assets. The Administrative Agent may grant
extensions of time for the perfection of security interests in, or the delivery
of the Mortgages and the obtaining of title insurance and surveys with respect
to, particular assets and the delivery of assets (including extensions beyond
the Closing Date for the perfection of secu rity interests in the assets of the
Loan Parties on such date) where it reasonably determines, in consulta tion with
the Borrower, that perfection cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or the Collateral Documents. No actions in any non-U.S. jurisdiction
or required by the Laws of any non-U.S. jurisdiction shall be required in order
to create any security interests in assets located, titled, registered or filed
outside of the U.S. or to perfect such security interests (it being understood
that there shall be no security agree ments or pledge agreements governed under
the Laws of any non-U.S. jurisdiction). “Collateral Documents” means,
collectively, the Security Agreement, the Intellectual Property Security
Agreements, the Mortgages, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent pursuant to Sec tion 4.01 (a)(iv), Section 6.11 or Section 6.13, the
lntercreditor Agreements and each of the other agree ments, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties. “Commitment” means
an Incremental Term Commitment, Term B-i Commitment, Term Commitment Term
Commitment, Other Term Loan Conunitment, Refinancing Term Commitment of a



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da030.jpg]
given Refinancing Series or Extended Term Loan of a given Term Loan Extension
Series, as the context may require. “Committed Loan Notice” means a notice of
(a) a Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A hereto. “Commodity
Exchan2e Act” means the Commodity Exchange Act (7 U.S.C Section 1 e seq). as
amended from time to time and an successor statute. “Company Annual Financial
Statements” means the audited consolidated balance sheets of Holdings as of
March 31, 2011,2010 and 2009, and the related consolidated statements of income,
changes in equity and cash flows for Holdings for the fiscal years then ended.
“Company Parties” means the collective reference to Holdings and its
Subsidiaries, including the Borrower, and “Company Party” means any one of them.
“Company Quarterly Financial Statements” means the unaudited consolidated
balance sheets and related consolidated statements of income, changes in equity
and cash flows of Holdings for the most recent fiscal quarters (other than the
fourth fiscal quarter of Holdings’ fiscal year) after the date of the balance
sheet contained in the Company Annual Financial Statements and ended at least
forty-five (45) days prior to the Closing Date. “Compensation Period” has the
meaning set forth in Section 2.12(c)(ii). “Compliance Certificate” means a
certificate substantially in the form of Exhibit D-1 hereto. “Confidential
Disclosure Letter” means the letter from the Borrower to the Lenders delivered
on or prior to the date hereof “Consolidated Cash Interest Coverage Ratio”
means, with respect to any Test Period, the ratio of (a) Consolidated EBITDA for
such Test Period to (b) Consolidated Interest Expense for such Test Pe riod.
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus: (a) without duplication and, except with respect to clauses
(viii) and (x) below, to the extent deducted (and not added back or excluded) in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period with respect to the Borrower and its Restricted Subsidiaries: (i)
total interest expense determined in accordance with GAAP and, to the extent not
reflected in such total interest expense, any losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, net of interest income and gains on such hedging obligations, and
costs of surety bonds in connection with financing activities (whether amortized
or immediately expensed), (ii) provision for taxes based on income, profits or
capital gains of the Bor rower and the Restricted Subsidiaries, including,
without limitation, federal, state, fran- -13-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da031.jpg]
chise and similar taxes and foreign withholding taxes paid or accrued during
such period including penalties and interest related to such taxes or arising
from any tax examina tions, (iii) depreciation and amortization (including
amortization of intangible as sets, including Capitalized Software
Expenditures), (iv) (A) duplicative running costs, relocation costs or expenses,
integration costs, transition costs, pre-opening, opening and consolidation
costs for facilities, signing, retention and completion bonuses, costs incurred
in connection with any strategic initia tives, costs incurred in connection with
acquisitions and non-recurring product and intel lectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, retention charges,
systems establishment costs and implementation costs), project start-up costs,
severance and other restructuring charges representing cash items (including
restructuring costs related to acquisitions and to closure of facilities, and
excess pension charges vided that the aggregate amount of all items added back
pursuant to this clause (iv)~) for an)’ Teat Penod shall not exceed 15?~ of
Consohdated EBITDA for such Test Penod,L (B) earn-out and contingent
consideration obligations (including to the extent accounted for as bonuses or
otherwise) and adjustments thereof and purchase price ad justments, in each case
in connection with acquisitions and (C) Transaction Expenses, (v)the amount of
any expense or reduction of Consolidated Net Income consist ing of Restricted
Subsidiary income attributable to minority interests or non-controlling
interests of third parties in any non-wholly owned Restricted Subsidiary, (vi)
[Reserved], (vii) any Equity Funded Employee Plan Costs, (viii) (I) cost
savings, operating expense reductions and synergies related to the Transactions
that are reasonably identifiable and factually supportable and projected by the
Borrower in good faith to result from actions that have been taken or with
respect to which substantial steps have been taken or are ex led to be taken (in
the good faith de termination of the Borrower) within 18 months after the
Closing Date (calculated on a proforma basis as though such cost savings,
operating expense reductions and synergies had been realized on the first day of
such period and as if such cost savings, operating expense reductions and
synergies were realized during the entirety of such period) and (ii) cost
savings, operating expense reductions and synergies related to mergers and other
business combinations, acquisitions, divestitures, restructurings, cost savings
initiatives and other similar initiatives and actions that are reasonably
identifiable and factually sup portable and projected by the Borrower in good
faith to result from actions that have been taken or with respect to which
substantial steps have been taken or are ex ted to be taken (in the good faith
determination of the Borrower) (A) within 18 months after a merger or other
business combination, acquisition or divestiture is consummated or (B) within 12
months in the case of any other restructuring, cost savings initiative or other
in itiative or action (calculated on a proforma basis as though such cost
savings, operating -14-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da032.jpg]
expense reductions and synergies had been realized on the first day of such
period and as if such cost savings, operating expense reductions and synergies
were realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that no cost
savings, operating expense reductions and syn ergies shall be added pursuant to
this clause (viii) to the extent duplicative of any expens es or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period, (ix) any net loss from discontinued operations,
(x) cash receipts (or any netting arrangements resulting in reduced cash ex
penditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calcula tion of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back, (xi) non-cash expenses, charges and losses
(including reserves, impairment charges or asset write-offs, losses from
investments recorded using the equity method, stock-based awards compensation
expense), in each case other than (A) any non-cash charge representing
amortization of a prepaid cash item that was paid and not expensed in a prior
period and (B) any non-cash charge relating to write-offs, write-downs or
reserves with respect to accounts receivable in the normal course or inventory;
provided that if any non-cash charges referred to in this clause (xi) represents
an accrual or reserve for poten tial cash items in any future period, (1) the
Borrower may elect not to add back such non- cash charge in the current period
and (2) to the extent the Borrower elects to add back such non-cash charge, the
cash payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA in such future period to such extent paid, (xii) the amount
of loss on sale of receivables, Securitization Assets and relat ed assets to any
Securitization Subsidiary in connection with a Qualified Securitization
Financing, ic~ (b) without duplication and to the extent included in arriving at
such Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to
the extent it represents the rever sal of an accrual or reserve for a potential
cash item that reduced Consolidated EBITDA in any prior period), (ii) any net
gain from discontinued operations and (iii) the amount of any minority interest
income consisting of Restricted Subsidiary losses attributable to minority
interests or non- controlling interests of third parties in any non-wholly owned
Restricted Subsidiary; provided that, for the avoidance of doubt, any gain
representing the reversal of any non-cash charge re ferred to in clause
(a)(xi)(B) above for a prior period shall be added (together with, without dupli
cation, any amounts received in respect thereof to the extent not increasing
Consolidated Net In come) to Consolidated EBITDA in any subsequent period to
such extent so reversed (or re ceived); provided that: (A) to the extent
included in Consolidated Net Income, there shall be excluded in de termining
Consolidated EBITDA (x) currency translation gains and losses related to
currency re measurements of Indebtedness (including the net loss or gain (i)
resulting from Swap Contracts -15-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da033.jpg]
for currency exchange risk and (ii) resulting from intercompany indebtedness)
and (y) all other foreign currency translation gains or losses to the extent
such gains or losses are non-cash items, (B) to the extent included in
Consolidated Net Income, there shall be excluded in de termining Consolidated
EBITDA for any period any adjustments resulting from the application of FASB
Accounting Standards Codification 815 and International Accounting Standard No.
39 and their respective related pronouncements and interpretations, (C) to the
extent included in Consolidated Net Income, there shall be excluded in de
termining Consolidated EBITDA for any period any income (loss) for such period
attributable to the early extinguishment of (i) Indebtedness, (ii) obligations
under any Swap Contracts or (iii) other derivative instruments. Notwithstanding
anything to the contrary contained herein, for purposes of determining Consoli
dated EBITDA under this Agreement for any period that includes any of the fiscal
quarters ended March 31, 2011, June 30, 2011 and September 30, 2011,
Consolidated EBITDA for such fiscal quarters shall be $50,883,000, $57,045,000
and $59,031,000, respectively, in each case, as may be subject to addbacks and
adjustments (without duplication) pursuant to clauses (iv)(A) and (viii) above
and Section 1 .09(c) for the applicable Test Period. For the avoidance of doubt,
Consolidated EBITDA shall be calculated, including pro forma adjustments, in
accordance with Section 1.09. “Consolidated First Lien Net Debt” means, as of
any date of determination, any Indebtedness described in clause (a) of the
definition of “Consolidated Total Net Debt” outstanding on such date that is
secured by a Lien on any asset or property of the Borrower or any Restricted
Subsidiary but excluding any such Indebtedness (other than obligations under the
ABL Facility) in which the applicable Liens are I expressly subordinated or
junior to the Liens securing the Obligations minus the lesser of (x) the aggre
gate amount of cash and Cash Equivalents (other than Restricted Cash), in each
case, included on the con solidated balance sheet of the Borrower and the
Restricted Subsidiaries as of such date, free and clear of all Liens (other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by Sec tion
7.01(a), Section 7.01(p), Section 7.01(q), clauses (i) and (ii) of Section
7.01(r), Section 7.01(cc) (only to the extent the Obligations are secured by
such cash and Cash Equivalents) and Section 7.01 (dd) (only to the extent the
Obligations are secured by such cash and Cash Equivalents)) and (y)
$75,0O0,000;))~ provided that Consolidated First Lien Net Debt shall not include
Indebtedness in respect of (i) letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated First Lien Net
Debt until 3 Busi ness Days after such amount is drawn, (ii) Unrestricted
Subsidiaries and (iii) any Qualified Securitization Financing; it being
understood, for the avoidance of doubt, that obligations under Swap Contracts do
not constitute Consolidated First Lien Net Debt. “Consolidated First Lien Net
Leverage Ratio” means, with respect to any Test Period or any other period of
four consecutive fiscal quarters specified in this Agreement, the ratio of (a)
Consolidated First Lien Net Debt as of the last day of such Test Period or four
consecutive fiscal quarter period to (b) Consolidated EBITDA for such Test
Period or four consecutive fiscal quarter period. “Consolidated Interest
Expense” means, for any period, the sum, without duplication, of (i)the cash
interest expense (including that attributable to Capitalized Leases), net of
cash interest income, of the Borrower and its Restricted Subsidiaries,
determined on a consolidated ba sis in accordance with GAAP, with respect to all
outstanding Indebtedness of the Borrower and its Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed -16-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da034.jpg]
with respect to letters of credit and bankers’ acceptance financing and net cash
costs under Swap Contracts, and (ii)any cash payments made during such period in
respect of obligations referred to in clause (b) below relating to Funded Debt
that were amortized or accrued in a previous period; provided that there shall
be excluded from Consolidated Interest Expense for any period: (a) deferred
financing costs, debt issuance costs, commissions, fees (including amendment and
contract fees) and expenses and, in each case, the amortization thereof and any
other amounts of non-cash interest, (b) the accretion or accrual of discounted
liabilities and any prepayment premium or penalty during such period, (c)
non-cash interest expense attributable to the movement of the mark-to-market
valuation of obligations under Swap Contracts or other derivative instruments
pursuant to FASB Accounting Standards Codification 815, (d) any cash costs
associated with breakage in respect of hedging agreements for in terest rates,
(e) all non-recurring cash interest expense consisting of liquidated damages for
fail ure to timely comply with registration rights obligations and financing
fees, all as calculated on a consolidated basis in accordance with GAAP, (f)
fees and expenses associated with the consummation of the Transactions, (g)
annual agency fees paid to (x) the Administrative Agent and (y) the ABL Agent,
(h) costs associated with obtaining Swap Contracts, (i) any expense resulting
from the discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, purchase accounting in con
nection with the Transactions or any acquisition, U) the cash interest expense
(or income) of all Unrestricted Subsidiaries for such pe riod to the extent
otherwise included in Consolidated Interest Expense, and (Ic) commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Qualified Securitization Financing. Notwithstanding anything to
the contrary contained herein, for purposes of determining Consoli dated
Interest Expense (i) for any period ending prior to the first anniversary of the
Closing Date, Consol idated Interest Expense shall be an amount equal to acthal
Consolidated Interest Expense from the Clos ing Date through the date of
determination multiplied by a fraction the numerator of which is 365 and the
denominator of which is the number of days from the Closing Date through the
date of determination and (ii) shall exclude the purchase accounting effects
described in the last sentence of the definition of Con solidated Net Income.
-17-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da035.jpg]
“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication, (a) any after-tax effect of extraordinary, non-recurring or unusual
items (including gains or losses and all fees and expenses relating thereto) for
such period shall be excluded, (b) the cumulative effect of a change in
accounting principles during such period to the extent included in Consolidated
Net Income shall be excluded, (c) any fees and expenses incurred during such
period (including, without limitation, any premiums, make-whole or penalty
payments), or any amortization thereof for such period, in connection with any
acquisition, investment, asset disposition, issuance or repayment of debt, is
suance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction consummated on or prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non recurring merger costs
incurred during such period as a result of any such transaction, in each case
whether or not successful (including, for the avoidance of doubt the effects of
expensing all transaction related expenses in accordance with FASB Accounting
Standards Codification 805 and gains or losses associated with FASB Accounting
Standards Codification 460) shall be ex cluded, (d) accruals and reserves that
are established or adjusted within twelve months after the Closing Date that are
so required to be established as a result of the Transactions (or within twelve
months after the closing of any acquisition that are so required to be
established as a result of such acquisition) in accordance with GAAP or changes
as a result of adoption or modification of accounting policies in accordance
with GAAP shall be excluded, (e) any net after-tax effect of gains or losses on
disposed, abandoned or discontinued operations shall be excluded, (f) any net
after-tax effect of gains or losses (less all fees, expenses and charges re
lating thereto) attributable to asset dispositions or abandonments or the sale
or other disposition of any Equity Interests of any Person in each case other
than in the ordinary course of business, as determined in good faith by the
Borrower, shall be excluded, (g) the net income (loss) for such period of any
Person that is not a Subsidiary of the Borrower, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of ac counting, shall
be excluded; provided that Consolidated Net Income of the Borrower shall be in
creased by the amount of dividends or distributions or other payments that are
actually paid in cash or Cash Equivalents (or to the extent subsequently
converted into cash or Cash Equivalents) to the Borrower or a Restricted
Subsidiary thereof in respect of such period, (h) any impairment charge or asset
write-off or write-down, including impairment charges or asset write-offs or
write-downs related to intangible assets, long-lived assets, invest ments in
debt and equity securities or as a result of a change in law or regulation, in
each case, pursuant to GAAP, and the amortization of intangibles arising
pursuant to GAAP shall be exclud ed, -18-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da036.jpg]
(i) any non-cash compensation charge or expense, including any such charge or ex
pense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation shall be ex cluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Inter ests by
management of the Borrower or any of its direct or indirect parents in
connection with the Transactions, shall be excluded, U) any expenses, charges or
losses that are covered by indemnification or other re imbursement provisions in
connection with any Investment, Pennitted Acquisition or any sale, conveyance,
transfer or other disposition of assets permitted under this Agreement, to the
extent actually reimbursed, or, so long as the Borrower has made a determination
that a reasonable basis exists for indemnification or reimbursement and only to
the extent that such amount is in fact in demnified or reimbursed within 365
days of such determination (with a deduction in the applica ble future period
for any amount so added back to the extent not so indemnified or reimbursed
within such 365 day period), shall be excluded, (k) to the extent covered by
insurance and actually reimbursed, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer and only to the extent that such amount is in
fact reimbursed within 365 days of the date of such determination (with a
deduction in the applicable future peri od for any amount so added back to the
extent not so reimbursed within such 365 days), expens es, charges or losses
with respect to liability or casualty events or business interruption shall be
excluded, (1) any net pension or other post-employment benefit costs
representing amortization of unrecognized prior service costs, actuarial losses,
including amortization of such amounts aris ing in prior periods, amortization
of the unrecognized net obligation (and loss or cost) existing at the date of
initial application of Statement on Financial Accounting Standards Nos. 87, 106
and 112, and any other items of a similar nature, shall be excluded, (m) the
income (or loss) of any Person accrued prior to the date it becomes a Re
stricted Subsidiary of Borrower or is merged into or consolidated with Borrower
or any of its Subsidiaries or that Person’s assets are acquired by Borrower or
any of its Restricted Subsidiaries shall be excluded (except to the extent
required for any calculation of Consolidated EBITDA on a Pro Forma Basis in
accordance with Section 1.09), (n) solely for the purpose of determining the
Cumulative Credit pursuant to clause (ab) of the definition thereof, the income
of any Restricted Subsidiary of Borrower that is not a Guarantor to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Restricted
Subsidiary (which has not been waived) shall be excluded, except (solely to the
extent permitted to be paid) to the extent of the amount of dividends or other
distributions actually paid to Borrower or any of its Restricted Subsidiaries
that are Guarantors by such Person during such period in accordance with such
documents and regulations. There shall be excluded from Consolidated Net Income
for any period the purchase accounting effects of adjustments in component
amounts required or permitted by GAAP (including in the inventory, property and
equipment, sofiware, goodwill, intangible assets, in-process research and
development, deferred rev enue and debt line items thereof) and related
authoritative pronouncements (including the effects of such -19-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da037.jpg]
adjustments pushed down to the Borrower and the Restricted Subsidiaries), as a
result of the Transactions, any acquisition constituting an Investment pennitted
under this Agreement consummated prior to or after the Closing Date, or the
amortization or write-off of any amounts thereof. For the avoidance of doubt,
Consolidated Net Income shall be calculated, including pro forma adjustments, in
accordance with Sec tion 1.09. “Consolidated Secured Net Debt” means, as of any
date of determination, any Indebtedness de scribed in clause (a) of the
defmition of “Consolidated Total Net Debt” outstanding on such date that is
secured by a Lien on any asset or property of the Borrower or any Restricted
Subsidiary minus the of (x) the aggregate amount of cash and Cash Equivalents
(other than Restricted Cash), in each case, in cluded on the consolidated
balance sheet of the Borrower and the Restricted Subsidiaries as of such date,
free and clear of all Liens (other than nonconsensual Liens permitted by Section
7.01 and Liens permitted by Section 7.01(a), Section 7.01(p) and Section
7.01(q), clauses (i) and (ii) of Section 7.01(r), Section 7.01 (cc) (only to the
extent the Obligations are secured by such cash and Cash Equivalents) and
Section 7.01 (dd) (only to the extent the Obligations are secured by such cash
and Cash Equivalents)) and (y) $75 000 000 )) provided that Consolidated Secured
Net Debt shall not include Indebtedness in respect of (i) letters of credit,
except to the extent of unreimbursed amounts thereunder; provided that any
unreim bursed amount under commercial letters of credit shall not be counted as
Consolidated Secured Net Debt until 3 Business Days after such amount is drawn,
(ii) Unrestricted Subsidiaries and (iii) any Qualified Securitization Financing;
it being understood, for the avoidance of doubt, that obligations under Swap
Contracts do not constitute Consolidated Secured Net Debt. “Consolidated Total
Net Debt” means, as of any date of determination, (a) the aggregate princi pal
amount of Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on such date, in an amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transactions or any
acquisition constituting an Investment permitted under this Agreement)
consisting of Indebtedness for borrowed money, Attributable Jndebtedness, and
debt obligations evidenced by promissory notes or similar instruments, minus (b)
the lesser of (x) the aggregate amount of cash and Cash Equivalents (other than
Restricted Cash), in each case, included on the consolidated balance sheet of
the Borrower and the Restricted Subsidiaries as of such date, free and clear of
all Liens (other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), Section 7.01(p), Section 7.01(q) and clauses (i)
and (ii) of Section 7.01(r), Section 7.01 (cc) (only to the extent the
Obligations are secured by such cash and Cash Equivalents) and Section7.Ol (dd)
(only to the extent the Obligations are secured by such cash and Cash
Equivalents (y) $75 ,000,000,))j provided that Consolidated Total Net Debt shall
not include Indebtedness in respect of (i) letters of credit, except to the
extent of unreimbursed amounts thereunder; provided that any unreim bursed
amount under commercial letters of credit shall not be counted as Consolidated
Total Net Debt until 3 Business Days after such amount is drawn, (ii)
Unrestricted Subsidiaries and (iii) any Qualified Securitization Financing; it
being understood, for the avoidance of doubt, that obligations under Swap
Contracts do not constitute Consolidated Total Net Debt. “Consolidated Working
Capital” means, with respect to the Borrower and its Restricted Subsid iaries on
a consolidated basis at any date of determination, Current Assets at such date
of determination minus Current Liabilities at such date of determination;
provided that increases or decreases in Consoli dated Working Capital shall be
calculated without regard to any changes in Current Assets or Current Li
abilities as a result of(a) any reclassification in accordance with GAAP of
assets or liabilities, as applica ble, between current and noncurrent or (b) the
effects of purchase accounting. “Contract Consideration” has the meaning set
forth in the definition of “Excess Cash Flow.” -20-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da038.jpg]
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” has the meaning specified in the definition of “Affiliate.” “Credit
Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refmancing Debt or (c) Permitted
Unsecured Refinancing Debt, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of ex isting Jndebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans, or any then-existing Credit Agreement
Refmancing Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness
has a maturity no earlier, and a Weighted Av erage Life to Maturity equal to or
greater, than the Refinanced Debt, (ii) such Indebtedness shall not have a
greater principal amount than the principal amount of the Refinanced Debt plus
accrued interest, fees, premiums (if any) and penalties thereon and reasonable
fees and expenses associated with the refinancing, (iii) the terms and
conditions of such Indebtedness (except as otherwise provided in clause (ii)
above and with respect to pricing, premiums and optional prepayment or
redemption terms) reflect market terms at time of incurrence, and if such
Indebtedness contains financial maintenance covenants, such covenants are not
tighter (from the perspective of Holdings, Borrower and its Restricted
Subsidiaries), or in addition to, those contained herein (provided that a
certificate of a Responsible Officer delivered to the Adminis trative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satis& the requirement of this clause (iii) shall be conclusive
evidence that such terms and conditions satis~’ such requirement unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees)), and (iv) such Refinanced Debt shall be repaid,
repurchased, retired, defeased or satisfied and discharged, and all accrued
interest, fees, premiums (if any) and penalties in connection therewith shall be
paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained. “Credit Extension” means the making of a Loan. “Cumulative
Credit” means, at any date, an amount, not less than zero in the aggregate,
deter mined on a cumulative basis equal to, without duplication: $50000000 1 s
f~) the Cumulative Retained Excess Cash Flow Amount at such time, pii~ (bc) the
cumulative amount of cash and Cash Equivalent proceeds from (i) the sale of
Qualified Equity Interests of Holdings or Equity Interests of any direct or
indirect parent of Hold ings after the Closing Date and on or prior to such time
(including upon exercise of warrants or options) (other than Excluded
Contributions or any amount designated as a Cure Amount or used for Equity
Funded Employee Plan Costs or proceeds used pursuant to clause (A) of Section
7.06(f)) which proceeds have been contributed as common equity to the capital of
the Borrower and (ii) the Qualified Equity Interests of Holdings (or Equity
Interests of any direct or indirect parent of Holdings) (other than Excluded
Contributions or any amount designated as a Cure -21-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da039.jpg]
Amount or used for Equity Funded Employee Plan Costs) issued upon conversion of
Indebted ness (other than Indebtedness that is contractually subordinated to the
Obligations) of the Bor rower or any Restricted Subsidiary of the Borrower owed
to a Person other than a Loan Party or a Restricted Subsidiary of a Loan Party
not previously applied for a purpose (including a Cure Amount) other than use in
the Cumulative Credit, pii~ (ed) 100% of the aggregate amount of contributions
to the common capital of the Bor rower received in cash and Cash Equivalents
after the Closing Date (other than Excluded Contri butions or any amount
designated as a Cure Amount or used for Equity Funded Employee Plan Costs), nina
(de) 100% of the aggregate amount received by the Borrower or any Restricted Sub
sidiary of the Borrower in cash and Cash Equivalents from: (A) the sale (other
than to Holdings, the Borrower or any such Restricted Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary or any minority Invest ments, or (B) any
dividend or other distribution by an Unrestricted Subsidiary or re ceived in
respect of minority Investments, or (C) any interest, returns of principal,
repayments and similar payments by such Unrestricted Subsidiary or received in
respect of any minority Investments; provided that in the case of clauses (A),
(B), and (C), in each case, to the extent that the Invest ment corresponding to
the designation of such Subsidiary as an Unrestricted Subsidiary or any
subsequent Investment in such Unrestricted Subsidiary or minority Investment, as
applicable, was made in reliance on the Cumulative Credit pursuant to Section
7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or 7.02(n)(y), pii~ (efl in the event any
Unrestricted Subsidiary has been re-designated as a Restricted Subsidiary or has
been merged, consolidated or amalgamated with or into, or transfers or conveys
its assets to, or is liquidated into, the Borrower or a Restricted Subsidiary,
the fair market value of the Investments of the Borrower and the Restricted
Subsidiaries in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or con veyed, as
applicable) so long as such Investments were originally made pursuant to
Sections 7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or 7.02(n)(y), pin~ (fg) an amount
equal to any returns in cash and Cash Equivalents (including divi dends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the Borrower or any Restricted
Subsidiary in respect of any In vestments made pursuant to Section
7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or 7.02(n)(y), minus (gh) any amount of the
Cumulative Credit used to make Investments pursuant to Sec tions
7.02(c)(iii)(B)(y), 7.02(i)(iv)(2) or 7.02(n)(y) after the Closing Date and
prior to such time, minus (hi) any amount of the Cumulative Credit used to pay
dividends or make distributions pursuant to Section 7.06(0(A) or 7.06(g) after
the Closing Date and prior to such time, minus -22-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da040.jpg]
(4j) any amount of the Cumulative Credit used to make payments or distributions
in respect of Junior Financings pursuant to Section 7.13 after the Closing Date
and prior to such time. _“Cumulative Retained Excess Cash Flow Amount” means, at
any date, an amount, not less than zero in the aggregate, determined on a
cumulative basis equal to the aggregate cumulative sum of the Retained
Percentage of Excess Cash Flow for all Excess Cash Flow Periods ending after the
Closing Date and prior to such date. “Cure Amount” has the meaning set forth in
Section 8.04(a). “Cure Expiration Date” has the meaning set forth in Section
8.04(a). “Current Assets” means, with respect to the Borrower and the Restricted
Subsidiaries on a con solidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and its Restrict ed
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
assets held for sale, loans (permitted) to third parties, pension assets,
deferred bank fees and derivative fmancial instruments). “Current Liabilities”
means, with respect to the Borrower and the Restricted Subsidiaries on a
consolidated basis at any date of determination, all liabilities that would, in
accordance with GAAP, be classified on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries as current liabil ities at such date of
determination, other than (a) the current portion of any Indebtedness, (b)
accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is past due and unpaid), (c) accruals for current or deferred Taxes
based on income or profits, (d) accruals of any costs or expenses related to
restructuring reserves, (e) deferred revenue and (1) revolving loans, swing line
loans and letter of credit obligations under the ABL Facility or any other
revolving credit facility. “Debtor Relief Laws” means the Bankruptcy Code of the
United States and all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receiv ership,
insolvency, reorganization or similar debtor relief Laws of the United States or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally. “Default” means any event or condition that
constitutes an Event of Default or that, with the giv ing of any notice, the
passage of time, or both, would be an Event of Default. “Default Rate” means an
interest rate equal to (a) the Base Rate plus (b) the Applicable Rate, if any,
applicable to Base Rate Loans plus (c) 2.0% per annum; provided that with
respect to a Eurocurrency Rate Loan, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus 2.0% per annum, in each case, to the fhllest extent permitted
by applicable Laws. “Discount Prepayment Accepting Lender” has the meaning set
forth in Sec tion 2.05(a)(v)(B)(2). “Discount Range” has the meaning set forth
in Section 2.05(a)(v)(C)(l). “Discount Range Prepayment Amount” has the meaning
set forth in Section 2.05(a)(v)(C)(l). -23-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da041.jpg]
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Dis count Range Prepayment Offers made pursuant to Section
2.05(a)(v)(C) substantially in the form of Ex hibit E-4. “Discount Range
Prepayment Offer” means the irrevocable written offer by a Lender, substan
tially in the form of Exhibit E-5, submitted in response to an invitation to
submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice. “Discount Range Prepayment Response Date” has the meaning set
forth in Sec tion 2.05(a)(v)(C)(l). “Discount Range Proration” has the meaning
set forth in Section 2.05(a)(v)(C)(3). “Discounted Prepayment Determination
Date” has the meaning set forth in Sec tion 2.05(a)(v)(D)(3). “Discounted
Prepayment Effective Date” means in the case of a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offer or
Borrower Solicita tion of Discounted Prepayment Offer, five (5) Business Days
following the Specified Discount Prepay ment Response Date, the Discount Range
Prepayment Response Date or the Solicited Discounted Pre payment Response Date,
as applicable, in accordance with Section 2.05(a)(v)(B)(1), Sec tion
2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a shorter
period is agreed to be tween the Borrower and the Auction Agent. “Discounted
Term Loan Prepayment” has the meaning set forth in Section 2.05(a)(v)(A).
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith. “Disqualified Equity Interests” means any Equity Interest
that, by its terms (or by the terms of any security or other Equity Interests
into which it is convertible or for which it is exchangeable), or upon the
happening of any event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Equity Interests), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments), (b) is redeema ble at the option of the holder
thereof (other than solely for Qualified Equity Interests and other than as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), in whole
or in part, (c) provides for the scheduled payments of dividends in cash, or (d)
is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is ninety-one (91) days afler the Latest Maturity
Date at the time of issuance of such Equity Interests; provided that if such
Equity Interests are issued pursuant to a plan for the benefit of employees of
Holdings (or any direct or indirect parent thereof), the Borrower or the
Restricted Subsidiaries or by any such plan to such employees, such Equity
Interests shall not consti tute Disqualified Equity Interests solely because it
may be required to be repurchased by the Borrower or if its Restricted
Subsidiaries in order to satis~’ applicable statutory or regulatory obligations.
-24-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da042.jpg]
“Documentation Agent” means RBC Capital Markets, in its capacity as
documentation agent under this Agreement. “Dollar” and “$“ mean lawful money of
the United States. “Domestic Subsidiary” means any Subsidiary that is organized
under the Laws of the United States, any state thereof or the District of
Columbia. “Effective Yield” means, as to any Loans of any Class, the effective
yield on such Loans, taking into account the applicable interest rate margins,
any interest rate floors or similar devices and all fees, including upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
original stated life of such Loans and (y) the four years following the date of
incurrence thereof) payable generally to Lenders making such Loans, but
excluding any arrangement, structuring or other fees payable in con nection
therewith that are not generally shared ratably with all relevant Lenders and
consent fees paid generally to consenting Lenders. “Eligible Assignee” has the
meaning set forth in Section 1 0.07(a)(i). “Environment” means indoor air,
ambient air, surface water, groundwater, drinking water, land surface,
subsurface strata, and natural resources such as wetlands, flora and fauna.
“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment,
including any applicable provisions of the Comprehensive Environmental Re
sponse, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., the Hazardous
Materials Transporta tion Act, 49 U.S.C. § 5101 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Tox ic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq., and the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq., and all analogous state or local statutes, and the
regulations promulgated pursuant thereto. “Environmental Liability” means any
liability, contingent or otherwise (including any liability for damages, costs
of investigation and remediation, fines, penalties or indemnities), of the Loan
Parties or any Restricted Subsidiary directly or indirectly resulting from or
based upon (a) violation of any Envi ronmental Law, (b) the generation, use,
handling, transportation, storage or treatment of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the Release or threatened Release of
any Hazard ous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing. “Environmental Permit” means any permit, approval,
identification number, license or other au thorization required under any
Environmental Law. “Equity Funded Employee Plan Costs” means cash costs or
expenses, incurred pursuant to any management equity plan or stock option plan
or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent funded with cash proceeds
contributed to the capital of the Borrower or net cash proceeds of an issuance
of Qualified Equity Inter ests of the Borrower or Equity Interests of any direct
or indirect parent of the Borrower (other than amounts designated as Excluded
Contributions, any amount designated as a Cure Amount or any amount used in the
Cumulative Credit). -25-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da043.jpg]
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, partici pations or other equivalents (however designated) of
capital stock of (or other ownership or profit inter ests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities). “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time. “ERISA Affiliate” means any
trade or business (whether or not incorporated) that is under com mon control
with a Loan Party or any Restricted Subsidiary within the meaning of Section
414(b) or (c) of the Code or Section 4001 of ERISA (and Sections 414(m) and (o)
of the Code for purposes of provi sions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Sec tion 4063 of ERISA during a plan year in
which it was a substantial employer (as defined in Sec tion 4001(a)(2) of ERISA)
or a cessation of operations that is treated as such a withdrawal under Sec tion
4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorgani zation (within the meaning
of Section 4241 of ERISA) or insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered” or “critical” status (within the meaning of Section
432 of the Code or Sec tion 305 of ERISA); (d) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (e) the filing of a notice of intent to terminate, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (I) an event or
condition which constitutes grounds under Section 4042 of ERISA for, and that
could reasonably be expected to result in, the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code, whether or not waived, (h) a failure by a
Loan Party, any Restricted Subsidiary or any ERISA Affiliate to make a required
contribution to a Mul tiemployer Plan; (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Sec tion 4975 of the Code or
Section 406 of ERISA) which could result in liability to a Loan Party or any Re
stricted Subsidiary; or ~) the imposition of any liability under Title W of
ERISA, other than for PBGC premiums due under Section 4007 of ERISA, upon a Loan
Party, any Restricted Subsidiary or any ERISA Affiliate. “Eurocurrency Rate”
means: (a) for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per an num equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or (ii) if such published rate is not
available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by Citi and with a
term equivalent to such Interest Period would be offered by Citi’s London Branch
to major banks in the London interbank Eurodollar -26-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da044.jpg]
market at their request at approximately 11:00 a.m. (London time) two London
Banking Days prior to the commencement of such Interest Period; and (b) for any
interest calculation with respect to a Base Rate Loan on any date, the rate per
annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time
determined two London Banking Days prior to such date for Dollar deposits being
delivered in the London inter- bank market for a term of one month commencing
that day or (ii) if such published rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Citi’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination; provided that in all cases (a) or (b),
the Eurocurrency Rate shall not be less than 1.00% per annum. “Eurocurrency Rate
Loan” means a Loan that bears interest at a rate based on clause (a) of the
defmition of”Eurocurrency Rate.” “Event of Default” has the meaning specified in
Section 8.01. “Excess Cash Flow” means, for any period, an amount equal to: (a)
the sum, without duplication, of (i)Consolidated Net Income for such period,
(ii)an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, (iii) decreases in Consolidated Working Capital and
long-term accounts re ceivable (outside of the ordinary course of business) for
such period (other than any such decreases arising from acquisitions or
dispositions (outside of the ordinary course of business) by the Borrower and
its Restricted Subsidiaries completed during such period), (iv) an amount equal
to the aggregate net non-cash loss on Dispositions by the Borrower and its
Restricted Subsidiaries during such period (other than sales in the ordinary
course of business) to the extent deducted in arriving at such Consolidated Net
Income, (v)expenses deducted from Consolidated Net Income during such period in
re spect of expenditures made during any prior period for which a deduction from
Excess Cash Flow was made in such period pursuant to clause (b)(xi), (xii) or
(xiii) below, (vi) cash income or gain (actually received in cash) excluded from
the calcu lation of Consolidated Net Income for such period pursuant to the
definition thereof, and (vii) cash receipts in respect of Swap Contracts during
such period to the ex tent not already reflected in Consolidated Net Income for
such period, minus -27-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da045.jpg]
(b) the sum, without duplication, of (i)an amount equal to the amount of all
non-cash credits included in an-iving at such Consolidated Net Income, and cash
charges included in clauses (a) through (m) of the definition of Consolidated
Net Income, (ii)without duplication of amounts deducted pursuant to clause (xi)
below in prior periods, the amount of Capital Expenditures or acquisitions of
intellectual property to the extent not expensed and Capitalized Software
Expenditures accrued or made in cash or accrued during such period, to the
extent that such Capital Expenditures or acquisitions were financed with
Internally Generated Cash and were not made by utilizing the Cumu lative
Retained Excess Cash Flow Amount, (iii) the aggregate amount of all principal
payments of Indebtedness of the Borrower or its Restricted Subsidiaries to the
extent financed with Internally Generated Cash) (including (A) the principal
component of payments in respect of Capitalized Leases and (B) the amount of any
scheduled repayment of Term Loans pursuant to Sec tion 2.07 and any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to Consolidated Net Income and
not in excess of the amount of such increase, but excluding (W) all other
prepayments of Term Loans (other than prepayments referred to in clause (B)
above) dur ing such period, (X) all prepayments of ABL Facility Indebtedness,
(Y) all prepayments in respect of any other revolving credit facility, except to
the extent there is an equivalent permanent reduction in commitments thereunder
and (Z) payments of any Junior Financ ing made during such period except to the
extent permitted to be paid pursuant to Section 7.13(a), (iv) an amount equal to
the aggregate net non-cash gain on Dispositions by the Borrower and its
Restricted Subsidiaries during such period (other than Dispositions in the
ordinary course of business) to the extent included in arriving at such
Consolidated Net Income, (v)increases in Consolidated Working Capital and
long-term accounts receivable for such period (other than any such increases
arising from acquisitions or dispositions by the Borrower and its Restricted
Subsidiaries during such period), (vi) cash payments by the Borrower and its
Restricted Subsidiaries during such period in respect of long-term liabilities
of the Borrower and its Restricted Subsidi aries other than Indebtedness to the
extent such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income and to the extent fi nanced with Internally
Generated Cash, (vii) without duplication of amounts deducted pursuant to clause
(xi) below in prior fiscal years, the amount of Investments and acquisitions
made in cash during such period pursuant to Section 7.02 (other than Section
7.02(a), (c), (h), (I), (q), (r), (s) or (0) to the extent that such Investments
and acquisitions were financed with Internally Gener ated Cash and were not made
by utilizing the Cumulative Retained Excess Cash Flow Amount, -28-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da046.jpg]
(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06W, (g)(x), (h) and (j) to the extent such Restricted Payments were
financed with Internally Generated Cash, (ix) to the extent not otherwise
decreasing Consolidated Net Income in such Excess Cash Flow Period, the
aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expendi tures for
the payment of financing fees) to the extent that such expenditures are not ex
pensed during such period, (x)the aggregate amount of any premium, make-whole or
penalty payments actu ally paid in cash by the Borrower and its Restricted
Subsidiaries during such period that are required to be made in connection with
any prepayment of Indebtedness, (xi) without duplication of amounts deducted
from Excess Cash Flow in prior periods, the aggregate consideration required to
be paid in cash by the Borrower and its Restricted Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to acquisitions constituting Invest ments permitted under
this Agreement, Capital Expenditures, Capitalized Soflware Ex penditures or
acquisitions of intellectual property to the extent expected to be consum mated
or made, plus any restructuring cash expenses, pension payments or tax contingen
cy payments that have been added to Excess Cash Flow pursuant to clause (a)(ii)
above that will be required to be made, in each case during the period of four
consecutive fiscal quarters of the Borrower following the end of such period;
provided that to the extent the aggregate amount of Internally Generated Cash
not utilizing the Cumulative Retained Excess Cash Flow Amount actually utilized
to finance such acquisitions, Capital Expend itures, Capitalized Sofiware
Expenditures or acquisitions of intellectual property during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters, (xii) the amount of cash
taxes paid in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such peri od, (xiii) cash
expenditures in respect of Swap Contracts during such period to the extent not
deducted in arriving at such Consolidated Net Income, and (xiv) any payment of
cash to be amortized or expensed over a future period and recorded as a
long-term asset (so long as any such amortization or expense in such future
period is added back to Excess Cash Flow in such future period). Notwithstanding
anything in the definition of any term used in the defmition of “Excess Cash
Flow” to the contrary, all components of Excess Cash Flow shall be computed for
the Borrower and its Restricted Subsidiaries on a consolidated basis. “Excess
Cash Flow Period” means each fiscal year of the Borrower commencing with and in
cluding the fiscal year ending March 31, 2013 but in all cases for purposes of
calculating the Cumulative Retained Excess Cash Flow Amount shall only include
such fiscal years for which financial statements and a Compliance Certificate
have been delivered in accordance with Sections 6.01(a) and 6.02(a) and for -29-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da047.jpg]
which any prepayments required by Section 2.05(b)(i) (if any) have been made (it
being understood that the Retained Percentage of Excess Cash Flow for any Excess
Cash Flow Period shall be included in the Cumulative Retained Excess Cash Flow
Amount regardless of whether a prepayment is required by Sec tion 2.05(b)(i)).
“Exchange Act” means the Securities Exchange Act of 1934, as amended. “Exchanged
Term B Loans” means each Term B Loan (or portion thereof) as to which the Lender
thereof has consented pursuant to a Consent (as defined in Amendment No. 1) to
exchange into a Term B-i Loan via cashless settlement and the Arrangers have
allocated into a Term B-i Loan. The ag gregate principal amount of Exchanged
Term B Loans on the Amendment No. 1 Effective Date is $389,270,635.03.
-“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests in real property
(including landlord waivers, estoppels and collat eral access letters), (ii)
motor vehicles and other assets subject to certificates of title, (iii)
commercial tort claims, (iv) licenses, state or local franchises, charters and
authorizations and any other property and as sets to the extent that the
Administrative Agent may not validly possess a security interest therein under
applicable Laws (including, without limitation, rules and regulations of any
Governmental Authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, ap proval, license or
authorization, other than to the extent such prohibition or limitation is
rendered ineffec tive under the UCC or other applicable Law notwithstanding such
prohibition, (v) any particular asset or right under contract, if the pledge
thereof or the security interest therein (A) is prohibited by applicable Law
other than to the extent such prohibition is rendered ineffective under the UCC
or other applicable Law notwithstanding such prohibition or (B) to the extent
and for as long as it would violate the terms of any written agreement, license
or lease with respect to such asset (in each case, after giving effect to the
relevant provisions of the UCC or other applicable Laws) or would give rise to a
termination right pursu ant to any “change of control” or other similar
provision under such written agreement, license or lease (except to the extent
such provision is overridden by the UCC or other applicable Laws), in each case,
(a) excluding any such written agreement that relates to Credit Agreement
Refinancing Indebtedness or Per mitted Ratio Debt and (b) only to the extent
that such limitation on such pledge or security interest is oth erwise permitted
under Section 7.09, (vi) Margin Stock and Equity Interests in any Person other
than wholly owned Restricted Subsidiaries (but excluding Excluded Pledged
Subsidiaries and Subsidiaries that are not Material Subsidiaries), (vii) any
permitted agreement, lease, license or property subject to a pur chase money
security interest or other similar arrangement to the extent the pledges thereof
and security interests therein are prohibited by such permitted agreement,
lease, license or purchase money arrange ment, other than proceeds and
receivables thereof, except to the extent the pledge of such permitted
agreement, lease, license or property is expressly deemed effective under the
Uniform Commercial Code or other applicable Law or principle of equity
notwithstanding such prohibition, (viii) the creation or per fection of pledges
ot or security interests in, any property or assets that would result in
material adverse tax consequences to Holdings, the Borrower or any of its
Restricted Subsidiaries, as reasonably deter mined by the Borrower in
consultation with the Administrative Agent, (ix) letter of credit rights, except
to the extent constituting support obligations for other Collateral as to which
perfection of the security inter est in such other Collateral is accomplished
solely by the filing of a UCC financing statement (it being understood that no
actions shall be required to perfect a security interest in letter of credit
rights, other than the filing of a UCC financing statement),( x) cash and Cash
Equivalents (other than (A) proceeds of Collateral as to which perfection of the
security interest in such proceeds is accomplished solely by the filing of a UCC
financing statement and (B) as set forth in the second succeeding parenthetical
phrase), deposit and other bank and securities accounts (including securities
entitlements and related assets) (in each case, other than the Blocked Accounts
(as defined in the Security Agreement) or other accounts sub -30-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da048.jpg]
ject to a control agreement in accordance with Section 3.03(g) of the Security
Agreement and proceeds of Collateral held in such accounts) and any other assets
requiring perfection through control agreements or by “control” (other than in
respect of certificated Equity Interests in the Borrower and in wholly owned
Restricted Subsidiaries that are Material Subsidiaries, which Equity Interests
are otherwise required to be pledged), (xi) any intent-to-use trademark
application prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal Law and (xii. (10 the Bonine Assets (as de fined in the FTC
Order and xiii particular assets if and for so long as, in the reasonable
judgment of the Administrative Agent in consultation with the Borrower, the cost
of creating or perfecting such pledges or security interests in such assets or
obtaining title insurance, surveys, abstracts or appraisals in respect of such
assets exceed the practical benefits to be obtained by the Lenders therefrom;
provided, however, that Excluded Assets shall not include any Proceeds,
substitutions or replacements of any Excluded Assets referred to in clause (i)
through (xi _) (unless such Proceeds, substitutions or replacements would inde
pendently constitute Excluded Assets referred to in clauses (i) through (xii )).
Notwithstanding the forego ing, in no event shall any asset securing any
Indebtedness incurred pursuant to Section 7.03(r) or 7.03(s) be an Excluded
Asset. “Excluded Contribution” means the amount of capital contributions to the
Borrower or net pro ceeds from the sale or issuance of Qualified Equity
Interests of the Borrower (or issuances of debt securi ties that have been
converted into or exchanged for any such Equity Interests) (other than any
amount designated as a Cure Amount or used for Equity Funded Employee Plan
Costs) and designated by the Borrower to the Administrative Agent as an Excluded
Contribution on the date such capital contributions are made or such Equity
Interests are sold or issued. “Excluded Pledged Subsidiary” means (a) any
Subsidiary for which the pledge of its Equity In terests is prohibited by
applicable Law or by Contractual Obligations (excluding any Contractual Obliga
tions that relates to Credit Agreement Refinancing Jndebtedness or Permitted
Ratio Debt) existing on the Closing Date (or, in the case of a newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) or for which governmental (including regulatory) consent,
ap proval, license or authorization would be required, (b) any other Subsidiary
with respect to which, in the judgment of the Borrower and the Administrative
Agent, the burden or cost or other consequences of the pledge of its Equity
Interests shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (c) any not-for-profit Subsidiaries, (d) any special purpose
securitization vehicle (or similar entity), including any Securitization
Subsidiary only to the extent that the pledge of its Equity Interests is
prohibited by applicable Law or by Contractual Obligations in connection with a
Qualified Securitization Financing and (e) any Subsidiary for which the pledge
of its Equity Interests would result in any material adverse tax consequences
for Holdings, the Borrower or any of its Restricted Subsidiaries, as reasonably
determined by the Borrower, in consultation with the Administrative Agent.
Notwithstanding the forego ing, in no event shall any Subsidiary that is an
obligor under any Indebtedness incurred pursuant to Sec tion 7.03(r) or 7.03(s)
be an Excluded Pledged Subsidiary. “Excluded Subsidiary” means (a) any
Subsidiary that is not a wholly owned Subsidiary of the Borrower or a Guarantor,
(b) any Subsidiary that is prohibited by applicable Law or by Contractual Obli
gations existing on the Closing Date (or, in the case of any newly acquired
Subsidiary, in existence at the time of acquisition but not entered into in
contemplation thereof) from guaranteeing the Obligations or if guaranteeing the
Obligation would require governmental (including regulatory) consent, approval,
license or authorization, (c) any other Subsidiary with respect to which, in the
judgment of the Borrower and the Administrative Agent, the burden or cost or
other consequences of providing a Guarantee of the Obliga tions shall be
excessive in view of the benefits to be obtained by the Lenders therefrom, (d)
any Foreign -31-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da049.jpg]
Subsidiary, (e) any non-for-profit Subsidiaries, (f) any Unrestricted
Subsidiaries, (g) any special purpose securitization vehicle (or similar
entity), including any Securitization Subsidiary, (h) any Subsidiaries that are
captive insurance companies, (i) any direct or indirect Domestic Subsidiary that
has no material assets other than Equity Interests (including any Indebtedness
treated as equity for U.S. federal income tax pur poses) of one or more Foreign
Subsidiaries that are CFCs, (j) any Domestic Subsidiary that is a direct or
indirect Subsidiary of a Foreign Subsidiary that is a CFC and (k) any Subsidiary
with respect to which the provision of a Guarantee of the Obligations would
result in any material adverse tax consequences for Holdings, the Borrower or
any of its Restricted Subsidiaries, as reasonably determined by the Borrower, in
consultation with the Administrative Agent . Notwithstanding the foregoing, in
no event shall any Sub sidiary that is an obligor under any Indebtedness
incurred pursuant to Section 7.03(r) or 7.03(s) be an Ex cluded Subsidiary.
“Excluded Swap Obli2ation” means. with respect to any Loan Party, any Swap
Obligation if, and to the extent that all or a rtion of the Guarantee of such
Loan Part of or the nt b such Loan Party of a security interest to secure, such
Swap Obligation (or any Guarantee thereof) is or becomes ille al or unlawful
under the Commodit Exchan e Act or an rule re lation or order of the Commodit
Futures Trading Commission (or the application or official interpretation of any
thereof) by yirtue of such Loan P ‘s failure for an reason to constitute an “eli
ble contract artici ant” as defined in the Com modity Exchange Act (for the
avoidance of doubt. giving effec to all provisions of the Loan Documents at the
time of such Guarantee or the t of such securi interest at the time the
Guarantee of such Loan P or a I b such Loan Part of a securit interest would
otherwise have become effective with respect to such Swap Obligation but for
such Loan Party’s failure to constitute an “eligible contract par tici ant” at
such time If a Swa Obh ation anses under a master a ment ovemin more than one
swap, such exclusion shall apply only to the port on of such wap Obligation that
is attributable to swaps for which such Guarantee or securi interest is or
becomes excluded in accordance with the first sentence of this definition.
“Existing Notes” means the $250,000,000 in aggregate principal amount of the
8.25° o senior notes due 2018 issued pursuant to the Existing Notes Indenture
and outstanding on the Closing Date. “Existing Notes Indenture” means the
Indenture for the Existing Notes, dated as of March 24, 2010, between the
Borrower and U.S. Bank National Association, as trustee, as in effect on the
Closing Date and as amended, modified, supplemented, replaced or refinanced to
the extent not prohibited by this Agreement. “Existing Term Loan Tranche” has
the meaning provided in Section 2.16(a). “Extended Term Loans” has the meaning
provided in Section 2.16(a). “Extending Term Lender” has the meaning provided in
Section 2.16(c). “Extension” means the establishment of a Term Loan Extension
Series by amending a Loan pur suant to Section 2.16 and the applicable Extension
Amendment. “Extension Amendment” has the meaning provided in Section 2.16(d).
“Extension Election” has the meaning provided in Section 2.16(c).



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da050.jpg]
“Facility” means the Term B-i Loans. Term B-2 Loans, a given Refinancing Series
of Refinanc ing Term Loans, a given Term Loan Extension Series of Extended Term
Loans, a given Class of Incre mental Term Loans or any Other Term Loan (or
Commitment), as the context may require. “FATCA” means current Sections 1471
through 1474 of the Code and any amended or successor version thereof that is
substantively comparable and not materially more onerous to comply with, and any
current or future Treasury Regulations or other administrative guidance
promulgated thereunder. “Federal Funds Rate” means, for any day, the rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank on the
Business Day next succeeding such day; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Busi ness Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent. “Fee Letter” means the Fee Letter, dated
as of December 20, 2011, among Holdings and the Ar rangers. “FIRREA” means the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended.
“First Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit K hereto (which agreement in such form or
with immaterial changes thereto the Adminis trative Agent is authorized to enter
into) together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes with in five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Administrative Agent’s execution thereof. “Flood
Insurance Laws” means, collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Re form Act of 2004 as now or hereafter in effect or any
successor statute thereto. “Foreign Disposition” has the meaning set forth in
Section 2.05(b)(vii). “Foreign IP Subsidiary” means one or more wholly owned
Subsidiaries of any Loan Party (a) that is incorporated in Ireland, Switzerland
or otherjurisdictions reasonably acceptable to the Administra tive Agent, (b)
whose Equity Interests shall be pledged to the Administrative Agent to the
extent required pursuant to Section 6.11 and (c)(i) whose Organization Documents
do not prevent or otherwise limit, and whose jurisdiction of organization and
applicable Law do not prevent or otherwise limit, the granting of Liens to the
Administrative Agent on 65% of the Equity Interests of such wholly owned
Subsidiaries, foreclosure under such Liens or any other exercise of remedies
similar to the remedies set forth in the Collateral Documents in respect of
capital stock and (ii) whose Organization Documents do not prevent -33-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da051.jpg]
or otherwise limit (except to the extent required by applicable Law), any
payment by any wholly owned Subsidiary to any Loan Party (whether directly or
indirectly through any wholly owned Subsidiary). “Foreign II’ Transfer” means
the transfer to one or more Foreign IP Subsidiaries of (a) any in tellectual
property to the extent registered in any jurisdiction other than the United
States or any State thereof or the District of Columbia or (b) any unregistered
intellectual property and all rights under manu facturing, distribution and
other contracts, in each case to the extent such intellectual property and
rights are used in or otherwise related to the development, marketing,
manufacturing, packaging, handling, dis tribution or sale of products sold only
outside of the United States. “Foreign Subsidiary” means any direct or indirect
Restricted Subsidiary of the Borrower which is not a Domestic Subsidiary. “FTC
Order” means that certain FTC Decision and Order governing the scope, nature and
extent and uirements of that certain Asset Purchase A eement dated as of Au t 14
2014 b and between Medtech Products Inc. and the Bu er as defined therein “Fund”
means any Person (other than a natural person) that is engaged in malcing,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course. “Funded Debt” means all
Indebtedness of the Borrower and the Restricted Subsidiaries for bor rowed money
that matures more than one year from the date of its creation or matures within
one year from such date that is renewable or extendable, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including
Indebtedness in respect of the Loans. “GAAP” means generally accepted accounting
principles in the United States of America, as in effect from time to time;
provided, however, that if the Borrower notifies the Administrative Agent that
the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occur ring after the Closing Date in GAAP or in the
application thereof (including through conforming changes made consistent with
IFRS) on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through conforming changes made consistent with IFRS), then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have be come effective until such notice
shall have been withdrawn or such provision amended in accordance herewith,
provided further that, notwithstanding anything to the contrary contained herein
or in the defini tion of”Ca italized Lease” in the event of an chan e in GAAP or
in the a lication thereof includin through conforming changes made consistent
with WRS) requiring all leases to be capitalized, only those leases assumin for
ses hereof that such leases were in existence on the date hereo that would
constitute Ca italized Leases in conformit with GAAP on the date hereof shall be
considered Ca italized Leases, and al calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered as a licable in
accordance therewith. “Governmental Authority” means any nation or government,
any state or other political subdi vision thereot any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, cen tral bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government. -34-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da052.jpg]
“Granting Lender” has the meaning specified in Section 10.07(h). “Guarantee”
means, as to any Person, without duplication, (a) any obligation, contingent or
oth erwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation payable or
perfonnable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply flinds for the purchase
or payment of) such Indebtedness or oth er monetary obligation, (ii) to purchase
or lease property, securities or services for the purpose of assuring the
obligee in respect of such Indebtedness or monetary other obligation of the
payment or performance of such Indebtedness or other monetary obligation, (iii)
to maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other monetary
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in re
spect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other monetary obligation of any other
Person, whether or not such Indebtedness or other monetary obligation is assumed
by such Person (or any right, contingent or otherwise, of any holder of such
Indebt edness to obtain any such Lien); provided that the term “Guarantee” shall
not include endorsements for collection or deposit, in either case in the
ordinary course of business, or customary and reasonable in demnity obligations
in effect on the Closing Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebt edness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determina ble amount of the
related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a correspond ing
meaning. “Guaranteed Obligations” has the meaning specified in Section 11.01.
“Guarantor” has the meaning set forth in the defmition of “Collateral and
Guarantee Require ment” and shall include each Restricted Subsidiary that shall
have become a Guarantor pursuant to Sec tion 6.11. For avoidance of doubt, the
Borrower in its sole discretion may cause any Restricted Subsidi ary that is not
a Guarantor to Guarantee the Obligations by causing such Restricted Subsidiary
to execute a joinder to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent, and any such Restricted Subsidiary
shall be a Guarantor, Loan Party and Subsidiary Guarantor hereunder for all
purposes. “Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement. “Hazardous Materials” means all
materials, pollutants, contaminants, chemicals, compounds, constituents,
substances or wastes, in any form, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
mold, electromagnetic radio fre quency or microwave emissions that are regulated
pursuant to, or which could give rise to liability under, applicable
Environmental Law. “Hedge Rank” has the meaning set forth in the definition of
Term Loan Secured Hedge Agree ment. “Holdings” has the meaning specified in the
introductory paragraph to this Agreement. -35-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da053.jpg]
“Identified Participating Lenders” has the meaning set forth in Section
2.05(a)(v)(C)(3). “Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3). “IFRS” means international accounting standards as
promulgated by the International Account ing Standards Board. “Incremental
Amendment” has the meaning set forth in Section 2.14W). “Incremental
Commitments” has the meaning set forth in Section 2.14(a). “Incremental Facility
Closing Date” has the meaning set forth in Section 2.14(d). “Incremental
Lenders” has the meaning set forth in Section 2.14(c). “Incremental Loan” has
the meaning set forth in Section 2.14(b). “Incremental Loan Request” has the
meaning set forth in Section 2.14(a). “Incremental Term Loan” has the meaning
set forth in Section 2.14(b). “Indebtedness” means, as to any Person at a
particular time, without duplication, all of the fol lowing: (a) all obligations
of such Person for borrowed money and all obligations of such Person evidenced
by bonds, debentures, notes, loan agreements or other similar instruments; (b)
the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
perfonnance bonds and simi lar instruments issued or created by or for the
account of such Person; (c) net obligations of such Person under any Swap
Contract; (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than (i) trade accounts and accrued expenses
payable in the ordinary course of business, (ii) any earn-out obligation until
such obligation is not paid after becoming due and payable and (iii) accruals
for payroll and other liabilities accrued in the ordinary course); (e)
indebtedness (excluding prepaid interest thereon) secured by a Lien on property
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements and mortgage, industrial
revenue bond, industrial development bond and similar financings), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; (f) all Attributable Indebtedness; (g) all obligations of such Person
in respect of Disqualified Equity Interests; (h) if and to the extent that the
foregoing would constitute indebtedness or a liability in accordance with GAAP;
and -36-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da054.jpg]
(i) to the extent not otherwise included above, all Guarantees of such Person in
re spect of any of the foregoing. For all purposes hereof; the Indebtedness of
any Person shall (A) include the Indebtedness of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability com pany) in which such Person is a general partner, except to the
extent such Person’s liability for such In debtedness is otherwise limited and
only to the extent such Indebtedness would be included in the calcula tion of
Consolidated Total Net Debt and (B) in the case of the Borrower and its
Subsidiaries, exclude all intercompany Indebtedness having a tenn not exceeding
364 days (inclusive of any roll-over or exten sions of terms) and made in the
ordinary course of business. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of Indebtedness of any Person for purposes of clause
(e) shall be deemed to be equal to the lesser of (i) the aggregate unpaid amount
of such Indebtedness and (ii) the fair market value of the proper ty encumbered
thereby as determined by such Person in good faith. “Indemnified Liabilities”
has the meaning set forth in Section 10.05. “Indemnified Taxes” means, with
respect to any Agent or any Lender, all Taxes other than (i) any Taxes imposed
on or measured by its net income, however denominated, and franchise (and simi
lar) Taxes imposed on it in lieu of net income Taxes, imposed by a jurisdiction
as a result of such recipi ent being organized in or having its principal office
or applicable lending office in such jurisdiction, or as a result of any other
connection between such Lender or Agent and such jurisdiction other than any con
nections arising solely from executing, delivering, being a party to, engaging
in any transactions pursuant to, performing its obligations under, receiving
payments under, and/or enforcing, any Loan Document, (ii) any Taxes (other than
Taxes described in clause (i) above) imposed by a jurisdiction as a result of
such recipient being organized in or having its principal office or applicable
lending office in such jurisdiction, or as a result of any other connection
between such Lender or Agent and such jurisdiction other than any connections
arising solely from executing, delivering, being a party to, engaging in any
transactions pur suant to, performing its obligations under, receiving payments
under, and/or enforcing, any Loan Docu ment, (iii) any Taxes attributable to the
failure of such Agent or Lender to deliver the documentation re quired to be
delivered pursuant to Section 3.01(d), (iv) any branch profits Taxes imposed by
the United States under Section 884(a) of the Code, or any similar Tax, imposed
by any jurisdiction described in clause (ii), (v) in the case of a Lender (other
than an assignee pursuant to a request by Borrower under Section 3.07(a)), any
U.S. federal withholding Tax that is imposed pursuant to any Law in effect at
the time the Lender becomes a party to this Agreement, or designates a new
Lending Office, except to the extent such Lender (or its assignor, if any) was
entitled, immediately prior to the time of designation of a new Lending Office
(or assignment), to receive additional amounts or indemnification payments from
the Borrower or Guarantor with respect to such withholding Tax pursuant to
Section 3.01, and (vi) any U.S. federal taxes imposed under FATCA. “Indemnitees”
has the meaning set forth in Section 10.05. “Independent Financial Advisor”
means an accounting, appraisal, investment banking firm or consultant of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged and that
is independent of the Borrower and its Affili ates. “Information” has the
meaning set forth in Section 10.08. “Insight” means Insight Pharmaceut cals
Corporation. -37-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da055.jpg]
“Insight Acquisition” means the acciuisit on of the Business (as defined in the
Insight Acquisi tion A eement as in effec on A HI 25 2014 ursuant to the terms
of the Insi ht Ac uisition A - ment’). “Insight Acquisition Agreement’ means
that certain Stock Purchase Agreement, dated as of A HI 25 2014 as amende su
lemented or modified from time to time b and amon Medtech Prod ucts Inc. Insi ht
and the other ies listed o the si ature es thereto. “Intellectual Property
Security Agreement” has the meaning set forth in the Security Agree ment.
“Intercompany Note” means a promissory note substantially in the form of Exhibit
0. “Intercreditor Agreements” means the ABL lntercreditor Agreement, the First
Lien Jntercredi tor Agreement, the Junior Lien Intercreditor Agreement and the
Replacement Intercreditor Agreement, collectively, in each case to the extent in
effect. “Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the
last day of each In terest Period applicable to such Loan and the Maturity Date
of the Facility under which such Loan was made; provided that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the re spective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made. “Interest Period” means, as to
each Eurocurrency Rate Loan, the period commencing on the date such Eurocurrency
Rate Loan is disbursed or converted to or continued as a Eurocurrency Rate Loan
and ending on the date one, two, three or six months thereafter or, to the
extent agreed by each Lender of such Eurocurrency Rate Loan, nine or twelve
months or less than one month thereafter, as selected by the Bor rower in its
Committed Loan Notice; provided that: (i)any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day unless such Business Day falls in another cal endar
month, in which case such Interest Period shall end on the next preceding
Business Day; (ii)any Interest Period (other than an Interest Period having a
duration of less than one month) that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and (iii)
no Interest Period shall extend beyond the applicable Maturity Date. “Internally
Generated Cash” means, with respect to any Person, cash funds of such Person and
its Restricted Subsidiaries not constituting (x) proceeds of the issuance of (or
contributions in respect of) Equity Interests of such Person, (y) proceeds of
the incurrence of Indebtedness (other than extensions of credit under the ABL
Facility or any other revolving credit or similar facility) by such Person or
any of its Restricted Subsidiaries or (z) proceeds of Dispositions and Casualty
Events. “Investment” means, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other se curities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of In-
-38-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da056.jpg]
debtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, an other Person, including any partnership or
joint venture interest in such other Person (excluding, in the case of the
Borrower and its Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business) or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less any Re turns to the Borrower or a Restricted Subsidiary in
respect of such Investment. “IP Rights” has the meaning set forth in Section
5.15. “Junior Financing” has the meaning set forth in Section 7.13(a). “Junior
Financing Documentation” means any documentation governing any Junior Financing.
“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J hereto (which agreement in such form or
with immaterial changes thereto the Adminis trative Agent is authorized to enter
into) together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five (5) Business Days before execution thereof and, if the Required Lenders
shall not have objected to such changes with in five (5) Business Days after
posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (with such
changes) is reasonable and to have consented to such intercreditor agreement
(with such changes) and to the Administrative Agent’s execution thereof. “Latest
Maturity Date” means, at any date of determination, the latest Maturity Date
applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan or any Incremental Term Loans, in each case
as extended in accordance with this Agreement from time to time. “Laws” means,
collectively, all international, foreign, Federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authori ty. “Lender” has the
meaning specified in the introductory paragraph to this Agreement and their re
spective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender.” “Lending Office” means, as to any Lender, such
office or offices as a Lender may from time to time notif~’ the Borrower and the
Administrative Agent. “Lien” means any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encum brance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to Real Property, and any Capital ized Lease having substantially the
same economic effect as any of the foregoing). -39-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da057.jpg]
“Limited Originator Recourse” means a letter of credit, cash collateral account
or other such credit enhancement issued in connection with the incurrence of
Indebtedness by a Securitization Subsidi ary under a Qualified Securitization
Financing. “Loan” means an extension of credit under Article II by a Lender to
the Borrower in the form of a Term Loan. “Loan Documents” means, collectively,
(i) this Agreement, (ii) the Term Notes, (iii) the Collat eral Documents, (iv)
any Refinancing Amendment, Incremental Amendment or Extension Amendment, (v) the
Confidential Disclosure Letter and (vi) amendments and joinders to this
Agreement. “Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto. “Master Agreement” has the meaning specified in the
definition of “Swap Contract.” “Material Adverse Effect” means a (a) material
adverse effect on the business, operations, assets or financial condition of the
Borrower and its Restricted Subsidiaries, taken as a whole; (b) material ad
verse effect on the ability of the Loan Parties (taken as a whole) to fully and
timely perform any of their payment obligations under any Loan Document to which
the Borrower or any of the Loan Parties is a par ty; or (c) material adverse
effect on the rights and remedies available to the Lenders or the Administrative
Agent under any Loan Document. “Material Domestic Subsidiary” means, at any date
of determination, each of the Borrower’s Domestic Subsidiaries (a) whose total
assets at the last day of the most recent Test Period were equal to or greater
than 2.5% of Total Assets at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 2.5% of the consolidated gross revenues of
the Borrower and the Restricted Sub sidiaries for such period, in each case
determined in accordance with GAAP; provided that it at any time and from time
to time after the Closing Date, Domestic Subsidiaries that are not Guarantors
solely be cause they do not meet the thresholds set forth in clauses (a) or (b)
comprise in the aggregate more than 5.0% of Total Assets as of the end of the
most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 6.01 or more than 5.0% of the
consolidated gross revenues of the Borrower and the Restricted Subsidiaries for
such Test Period, then the Borrower shall, not later than forty-five (45) days
after the date by which financial statements for such quarter or Test Period are
required to be delivered pursuant to this Agreement (or such longer period as
the Admin istrative Agent may agree in its reasonable discretion), (i) designate
in writing to the Administrative Agent one or more of such Domestic Subsidiaries
as “Material Domestic Subsidiaries” to the extent re quired such that the
foregoing condition ceases to be true and (ii) comply with the provisions of Sec
tion 6.11 applicable to such Subsidiary. “Material Foreign Subsidiary” means, at
any date of determination, each of the Borrower’s Foreign Subsidiaries (a) whose
total assets at the last day of the most recent Test Period were equal to or
greater than 2.5% of Total Assets at such date or (b) whose gross revenues for
such Test Period were equal to or greater than 2.5% of the consolidated gross
revenues of the Borrower and the Restricted Sub sidiaries for such period, in
each case determined in accordance with GAAP; provided that it at any time -40-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da058.jpg]
and from time to time after the Closing Date, Foreign Subsidiaries not meeting
the thresholds set forth in clauses (a) or (b) comprise in the aggregate more
than 5.000 of Total Assets as of the end of the most re cently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or more than 5.00o of the consolidated gross revenues
of the Borrower and the Restricted Subsidiaries for such Test Period, then the
Borrower shall, not later than forty-five (45) days after the date by which
fmancial statements for such quarter or Test Period are required to be delivered
pursuant to this Agreement (or such longer period as the Administrative Agent
may agree in its reasonable discretion), (i) designate in writing to the
Administrative Agent one or more of such Foreign Subsidiaries as “Material
Foreign Subsidiaries” to the extent required such that the foregoing condition
ceases to be true and (ii) comply with the provisions of the defmition of
“Collateral and Guarantee Requirement.” “Material Real Property” means any
fee-owned real property located in the United States that is owned by any Loan
Party and that has a fair market value in excess of $5,000,000 (at the Closing
Date or, with respect to real property acquired after the Closing Date, at the
time of acquisition, in each case, as reasonably estimated by the Borrower in
good faith). “Material Subsidiary” means any Material Domestic Subsidiary or any
Material Foreign Sub sidiary. “Maturity Date” means (i) with respect to the Term
B-I Loans, the seventh anniversary of the Closing Date; (ii) with respect to the
Term B-2 Loans the seventh annivers of the Amendment No. 2 Effective Date iii
with res t to any tranche of Extended Term Loans, the final maturity date as
speci fied in the applicable Term Loan Extension Request accepted by the
respective Lender or Lenders, (miv) with respect to any Other Term Loans, the
final maturity date as specified in the applicable Refinancing Amendment and
(wv) with respect to any Incremental Loans, the final maturity date as specified
in the applicable Incremental Amendment; provided that, in each case, if such
day is not a Business Day, the Maturity Date shall be the Business Day
immediately succeeding such day. “Maximum ABL Facility Amount” means ,000,000.
“Maximum Rate” has the meaning specified in Section 10.10. “Moody’s” means
Moody’s Investors Service, Inc. and any successor thereto. “Mortgage Policies”
has the meaning specified in the defmition of “Collateral and Guarantee
Requirement.” “Mortgaged Properties” has the meaning specified in the definition
of “Collateral and Guaran tee Requirement.” “Mortgages” means collectively, the
deeds of trust, trust deeds, hypothecs and mortgages made by the Loan Parties in
favor or for the benefit of the Administrative Agent on behalf of the Secured
Par ties creating and evidencing a Lien on a Mortgaged Property in form and
substance reasonably satisfacto ryto the Administrative Agent, and any other
mortgages executed and delivered pursuant to Sections 6.11 and 6.13, in each
case, as the same may from time to time be amended, restated, supplemented or
other wise modified. “Multiemployer Plan” means any employee benefit plan of the
type described in Sec tion 400l(a)(3) of ERISA, to which a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da059.jpg]
makes or is obligated to make contributions, or during the preceding six plan
years, has made or been ob ligated to make contributions. “Net Proceeds” means:
(a) 100% of the cash proceeds actually received by the Borrower or any of the Re
stricted Subsidiaries (including any cash payments received by way of deferred
payment of prin cipal pursuant to a note or installment receivable or purchase
price adjustment receivable or oth erwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, ac
countants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) the
principal amount of any Indebtedness that is secured by a Lien (other than a
Lien that ranks pan passu with or subordinated to the Liens securing the
Obligations) on the asset subject to such Disposition or Casualty Event and that
is required to be repaid in connection with such Disposition or Casualty Event
(other than Indebtedness under the Loan Documents), togeth er with any
applicable premium, penalty, interest and breakage costs, (Hi) in the case of
any Dis position or Casualty Event by a non-wholly owned Restricted Subsidiary,
the pro rata portion of the Net Proceeds thereof (calculated without regard to
this clause (HO) attributable to minority in terests and not available for
distribution to or for the account of the Borrower or a wholly owned Restricted
Subsidiary as a result thereof; (iv) taxes paid or reasonably estimated to be
payable as a result thereof; and (v) the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (i) above) (x)
related to any of the applicable assets and (y) retained by the Borrower or any
of the Restricted Subsidiaries including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition or Casualty Event occurring on the date of such reduction); provided
that, subject to the restrictions set forth in Section 7.05(j), if the Borrower
shall deliver a certificate of a Responsible Officer of the Borrower to the
Administrative Agent promptly follow ing receipt of any such proceeds setting
forth the Borrower’s good faith intention to use any por tion of such proceeds
to acquire, maintain, develop, construct, improve, upgrade or repair assets
useful in the business of the Borrower or its Restricted Subsidiaries or to make
Permitted Acqui sitions or any acquisition of all or substantially all the
assets of; or all the Equity Interests (other than directors’ qualifying shares)
in, a Person or division or line of business of a Person (or any subsequent
investment made in a Person, division or line of business previously acquired),
in each case within 12 months of such receipt, such portion of such proceeds
shall not constitute Net Proceeds except to the extent not, within 12 months of
such receipt, so used or contractually committed to be so used (it being
understood that if any portion of such proceeds are not so used within such 12
month period but within such 12-month period are contractually committed to be
used, then upon the termination of such contract or if such Net Proceeds are not
so used within the later of such 12-month period and 180 days from the entry
into such contractual commitment, such remaining portion shall constitute Net
Proceeds as of the date of such termination or expiry without giving effect to
this proviso);provided,further, that no proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless (x) such proceeds shall exceed $4-0l5,000,000 or (y) the aggregate net
proceeds exceeds $2030,000,000 in any fis cal year (and thereafier only net cash
proceeds in excess of such amount shall constitute Net Pro ceeds under this
clause (a)), and -42-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da060.jpg]
(b) 10000 of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably esti mated to be payable as a result thereof and fees
(including investment banking fees and dis counts), commissions, costs and other
expenses, in each case incurred in connection with such is suance or sale. For
purposes of calculating the amount of Net Proceeds, fees, commissions and other
costs and expenses payable to the Borrower shall be disregarded. “Nominal
Shares” means (a) for any Foreign Subsidiary, nominal issuances of Equity
Interests in an aggregate amount not to exceed 0.5° 0 of the Equity Interests of
such Foreign Subsidiary on a fully- diluted basis and (b) in any case,
director’s qualifying shares, in each case to the extent such issuances are
required by applicable Law. “Non-Consenting Lender” has the meaning set forth in
Section 3.07(d). “Non-Exchanged Term B Loan” means each Term B Loan (or portion
thereof) other than an Exchanged Term B Loan. The aggregate principal amount of
Non-Exchanged Term B Loans on the Amendment No. 1 Effective Date is
$65,229,364.97. “Notice of Intent to Cure” has the meaning set forth in Section
8.04. “Obligations” means all (x) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party and its Restricted
Subsidiaries arising under any Loan Document or otherwise with respect to any
Loan, whether direct or indirect (including those acquired by assumption),
absolute or con tingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or Restricted Subsidiary of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and (y)
obligations of any Subsidiary arising un der any Term Loan Secured Hedge
Agreement. Without limiting the generality of the foregoing, the Ob ligations of
the Loan Parties under the Loan Documents (and of their Restricted Subsidiaries
to the extent they have obligations under the Loan Documents) include (a) the
obligation (including guarantee obliga tions) to pay principal, interest,
reimbursement obligations, charges, expenses, fees, Attorney Costs, in demnities
and other amounts payable by any Loan Party under any Loan Document and (b) the
obligation of any Loan Party to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party. Notwithstandin an hin herein to the contrary, no
circumstances shall Excluded Swap Obligations constitute Obligations. “Offered
Amount” has the meaning set forth in Section 2.05(a)(v)(D)(l). “Offered
Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1). “OLD” means
original issue discount. “Organization Documents” means, (a) with respect to any
corporation, the certificate or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any non-U.S.
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of for mation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
for mation or organization and any agreement, instrument, filing or notice with
respect thereto filed in con- -43-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da061.jpg]
nection with its formation or organization with the applicable Governmental
Authority in the jurisdiction of its formation or organization and, if
applicable, any certificate or articles of formation or organization of such
entity. “Other Taxes” has the meaning specified in Section 3.01(b). “Other Term
Loan Commitments” shall mean one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment. “Other Term Loans” shall
mean one or more Classes of Term Loans that result from a Refi nancing
Amendment. “Outstanding Amount” means the outstanding principal amount of Term
Loans after giving ef fect to any borrowings and prepayments or repayments of
Term Loans occurring on such date. “Overnight Rate” means, for any day, the
greater of the Federal Funds Rate and an overnight rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. “Pan Passu Obligations” has the meaning set forth in the Security
Agreement. “Participant” has the meaning specified in Section 10.07(e).
“Participant Register” has the meaning specified in Section 10.07(e).
“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).
“PBGC” means the Pension Benefit Guaranty Corporation. “Pension Plan” means any
“employee pension benefit plan” (as such term is defined in Sec tion 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is spon sored or maintained by any Loan Party or any ERISA Affiliate or to
which any Loan Party or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer or other plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately pre ceding five (5) plan years. “Perfection Certificate” means a
certificate in the form of Exhibit II to the Security Agreement or any other
form reasonably approved by the Administrative Agent, as the same shall be
supplemented from time to time. “Permitted Acquisition” has the meaning set
forth in Section 7.02(i). “Permitted First Priority Refinancing Debt” shall mean
any secured Indebtedness (including any Registered Equivalent Notes) incurred by
the Borrower in the form of one or more series of senior secured notes or loans;
provided that (i) such Indebtedness is secured by the Collateral on a pan passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any prop erty or assets of Holdings, the Borrower or any
Restricted Subsidiary other than the Collateral, (ii) notwithstanding anything
contained in Section 7.03(c), such Indebtedness is not at any time guaran teed
by any Subsidiaries other than Subsidiaries that are Guarantors, (iii) such
Indebtedness does not ma ture or have scheduled amortization or payments of
principal (other than customary offers to repurchase -44-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da062.jpg]
upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default) prior to the date that is the
Latest Maturity Date of any Loan outstanding at the time such Indebt edness is
incurred or issued, (iv) the security agreements relating to such Indebtedness
are substantially the same as or more favorable to the Loan Parties than the
Collateral Documents (with such differences as are reasonably satisfactory to
the Administrative Agent) and (v) a Senior Representative acting on behalf of
the holders of such Indebtedness shall have become party to or otherwise subject
to the provisions of (I) the ABL Intercreditor Agreement and (II) a First Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted First Priority Refmancing Debt incurred by the Borrower, then the
Borrower, Holdings, the Subsidiary Guarantors, the Administrative Agent and the
Senior Representative for such Indebtedness shall have executed and delivered a
First Lien lntercreditor Agreement. Permitted First Priority Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.
“Permitted Junior Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and is not secured by
any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral, (ii) such Indebtedness may be secured by a Lien on
the Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refi nancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness,” (iii) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of (I) the ABL Inter- creditor Agreement
and (II) a Junior Lien Intercreditor Agreement; provided that if such
Indebtedness is the initial Permitted Junior Priority Refinancing Debt incurred
by the Borrower, then Holdings, the Bor rower, the Subsidiary Guarantors, the
Administrative Agent and the Senior Representative for such In debtedness shall
have executed and delivered a Junior Lien Intercreditor Agreement and (iv) such
In debtedness meets the Permitted Other Debt Conditions. Permitted Junior
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor. “Permitted Other Debt Conditions” means that such applicable
debt (i) does not mature or have scheduled amortization payments of principal or
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligations (except customary asset sale or change of
control provisions that provide for the prior repayment in full of the Loans and
all other Obligations), in each case prior to the Latest Maturity Date at the
time such Indebtedness is incurred, (ii) notwithstanding anything contained in
Section 7.03(c), is not at any time guaranteed by any Subsidiaries other than
Sub sidiaries that are Guarantors, and (iii) to the extent secured, the security
agreements relating to such In debtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Docu ments (with such
differences as are reasonably satisfactory to the Administrative Agent).
“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary, pro vided that immediately after giving Pro Forma Effect thereto and
to the use of the proceeds thereof, (i) no Event of Default shall be continuing
or result therefrom, (ii) the Borrower and the Restricted Subsidiaries will be
in Pro Forma Compliance with the covenants set forth in Section 7.11, (iii) the
Total Leverage Ratio is no greater than 5.2~85: 1.00, (iv) if such Indebtedness
is secured, the aggregate principal amount of such Indebtedness incurred after
the Amendment No 2 Effective Date shall not exceed $2 0,000,000 minus the
aggregate amount of all Incremental Term Loans incurred pursuant to Section 2.1
4(d)(v)(A) minus the aggregate amount of incremental commitments that shall have
become effective under the ABL Facility after the Amendment No. 2 Effective
Date, (v) such Indebtedness does not mature prior to the date that is ninety-one
(91) days after the Latest Maturity Date at the time such Indebtedness is in-
-45-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da063.jpg]
curred, (vi) if such Indebtedness is incurred or guaranteed on a secured basis
by a Loan Party, such In debtedness shall be in the form of debt securities or
Indebtedness that is not a credit facility that could have been incurred as an
Incremental Term Loan, (vii) such Indebtedness shall have terms and conditions
(other than pricing, rate floors, discounts, fees, premiums and optional
prepayment or redemption provi sions) that are not materially less favorable
(when taken as a whole) to the Borrower than the terms and conditions of the
Loan Documents (when taken as a whole), (viii) if such Indebtedness is incurred
or guaranteed on a secured basis by a Loan Party, such Indebtedness is subject
to the Jntercreditor Agree ments referred to in Section 7.0l(cc) and (ix) any
such Indebtedness incurred or guaranteed by a Restrict ed Subsidiary that is not
a Loan Party, together with any Indebtedness incurred or guaranteed by a Re
stricted Subsidiary that is not a Loan Party pursuant to Section 7.03(g), does
not exceed in the aggregate at any time outstanding the greater of $3&50,000,000
and 2.00% of Total Assets, in each case determined at the time of incurrence;
provided that a certificate of the Borrower as to the satisfaction of the
conditions described in clause (vii) above delivered at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafis of documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satis~’ the foregoing
requirements of such clause (vii), shall be con clusive unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees). “Permitted Refinancing” means, with respect to
any Person, any modification, refinancing, re funding, renewal, replacement or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or ac creted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed, replaced or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other amounts owing or paid
related to such Indebtedness, and fees and expenses reasonably incurred, in
connection with such modification, refmancing, refunding, renewal, replacement
or extension and by an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refi nancing in respect
of Indebtedness permitted pursuant to Section 7.03(e), such modification,
refmancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final ma turity date of; and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Aver age Life to
Maturity of; the Indebtedness being modified, refinanced, refunded, renewed,
replaced or ex tended, (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursu ant to Sections 7.03(e) or (f), at the
time thereof; no Event of Default shall have occurred and be continu ing, (d) if
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is sub ordinated in right of payment to the Obligations, to the extent
such Indebtedness being modified, re financed, refunded, renewed, replaced or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the docu mentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or ex
tended and (e) notwithstanding anything contained in Section 7.03(c), such
modification, refinancing, refunding, renewal, replacement or extension is
incurred by one or more Persons who is an obligor of the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended. “Permitted
Unsecured Refinancing Debt” means unsecured Indebtedness (including any Regis
tered Equivalent Notes) incurred by the Borrower in the form of one or more
series of senior unsecured notes or loans; provided that (i) such Indebtedness
constitutes Credit Agreement Refinancing Indebted ness and (ii) meets the
Permitted Other Debt Conditions. “Person” means any natural person, corporation,
limited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity. -46-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da064.jpg]
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) es tablished or maintained by any Loan Party or any Restricted
Subsidiary or, with respect to any such plan that is subject to Section 412 of
the Code or Title IV of ERISA, any ERISA Affiliate. “Platform” has the meaning
set forth in Section 6.0 1(d). “Pledged Debt” has the meaning set forth in the
Security Agreement. “Pledged Equity” has the meaning set forth in the Security
Agreement. “Proceeding” has the meaning set forth in Section 10.05. “Proceeds”
has the meaning set forth in Section 9-1 02(a)(64) of the UCC. “Pro Forma
Balance Sheet” has the meaning set forth in Section 5.05(c). “Pro Forma Basis”
and “Pro Forma Effect” means, with respect to compliance with any test or
covenant or calculation of any ratio hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.09. “Pro Forma Compliance” means,
with respect to the covenants in Section 7.11, compliance on a Pro Forma Basis
with such covenants in accordance with Section 1.09. “Pro Forma Financial
Statements” has the meaning set forth in Section 5.05(c). “Pro Rata Share”
means, with respect to each Lender, at any time a fraction (expressed as a per
centage, carried out to the ninth decimal place), the numerator of which is the
amount of the Commit ments and, if applicable and without duplication, Term
Loans of such Lender under the applicable Facili ty or Facilities at such time
and the denominator of which is the amount of the Aggregate Commitments under
the applicable Facility or Facilities and, if applicable and without
duplication, Term Loans under the applicable Facility or Facilities at such
time. “Projections” has the meaning set forth in Section 6.01(c). “Public
Lender” has the meaning set forth in Section 6.01(d). ualified ECP Guarantor”
means in res ed of an Swa Oh i aton each Loan Part with total assets exceeding
$lO.000,000 or that Qualifies at the time the relevant Guarantee or grant of the
rele van securit interest becomes effective with re t to such Swa Obh aflon or
such other rson as cons itutes an “eligible contract participant” under the
Commodity Exchange Act or any regu ations romul ated thereunder and can cause
another rson to uali as an “eli ible contract artici ant” at s ch time under la
18 A v I of the Commodit Exchan e Act “Qualified Equity Interests” means any
Equity Interests that are not Disqualified Equity Inter ests. “Qualified
Securitization Financing” means any Securitization Financing of a Securitization
Subsidiary that meets the following conditions: (a) such Qualified
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and the Securitization Subsidiary, (b) all sales
and/or contributions of Se- -47-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da065.jpg]
curitization Assets and related assets to the Securitization Subsidiary are made
at fair market value and (c) the financing terms, covenants, termination events
and other provisions thereof, including any Standard Securitization
Undertakings, shall be market terms. The grant of a security interest in any
Securitization Assets of the Borrower or any of the Restricted Subsidiaries
(other than a Securitization Subsidiary) to secure Indebtedness under this
Agreement prior to engaging in any Securitization Financing shall not be deemed
a Qualified Securitization Financing. “Qualifying Lender” has the meaning set
forth in Section 2.05(a)(v)(D)(3). “Real Property” means, collectively, all
right, title and interest (including any leasehold, mineral or other estate) in
and to any and all parcels of or interests in real property owned, leased or
otherwise held by any Person, whether by lease, license or other means, together
with, in each case, all easements, hereditaments and appurtenances relating
thereto, all improvements and appurtenant fixtures and equip ment, all general
intangibles and contract rights and other property and rights incidental to the
ownership, lease or operation thereof. “Refinanced Debt” has the meaning set
forth in the definition of Credit Agreement Refinancing Indebtedness.
“Refinanced Term Loans” has the meaning set forth in Section 10.01.
“Refinancing” means the prepayment of all indebtedness under that certain Credit
Agreement, dated as of March 24, 2010 (as amended, restated, supplemented, or
modified from time to time prior to the Closing Date), among the Borrower,
Holdings, Bank of America, N.A., as administrative agent and collateral agent,
the lenders party thereto, and the other agents party thereto, shall have been
paid in hill, and all commitments, security interests and guaranties in
connection therewith shall have been terminated and released. “Refinancing
Amendment” means an amendment to this Agreement executed by each of (a) the
Borrower, (b) the Administrative Agent, (c) each Additional Refmancing Lender
and (d) each Lender that agrees to provide any portion of Refinancing Term Loans
in accordance with Section 2.15. “Refinancing Series” means all Refinancing Term
Loans or Refinancing Term Commitments that are established pursuant to the same
Refmancing Amendment (or any subsequent Refinancing Amendment to the extent such
Refmancing Amendment expressly provides that the Refinancing Term Loans or
Refinancing Term Commitments provided for therein are intended to be a part of
any previously established Refinancing Series) and that provide for the same
Effective Yield and amortization schedule. “Refinancing Term Commitments” means
one or more term loan commitments hereunder that hind Refinancing Term Loans of
the applicable Refinancing Series hereunder pursuant to a Refinancing Amendment.
“Refinancing Term Loans” means one or more term loans hereunder that result from
a Refi nancing Amendment. “Register” has the meaning set forth in Section
10.07(d). “Registered Equivalent Notes” means, with respect to any notes
originally issued in an offering pursuant to Rule l44A under the Securities Act
or other private placement transaction under the Securi -48-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da066.jpg]
ties Act of 1933, substantially identical notes (having the same guarantees)
issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC. “Related Parties” means, with respect to any Person,
such Person’s Affiliates and the partners, directors, officers, employees,
agents, trustees and advisors of such Person and of such Person’s Mliii ates.
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharg ing, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment. “Replacement Intercreditor
Agreement” means an intercreditor agreement between the Ad ministrative Agent,
the ABL Administrative Agent and the Loan Parties, in form and substance reasona
bly satisfactory to the Administrative Agent, entered into at the option of the
Borrower which, in the event of a refinancing of the initial ABL Credit
Agreement, replaces the ABL Intercreditor Agreement in its entirety and pursuant
to which the Liens on the Collateral securing the Obligations are not subordinat
ed to any other Liens on any portion of the Collateral. “Replacement Term Loans”
has the meaning specified in Section 10.01. “Reportable Event” means any of the
events set forth in Section 4043(c) of ERISA or the regu lations issued
thereunder, other than events for which the otherwise applicable notice period
has been waived by regulation or otherwise by the PBGC. “Repricing Transaction”
means the prepayment, refinancing, substitution or replacement of all or a
portion of the Term B4Z Loans with the incurrence by Holdings, the Borrower or
any Subsidiary of any new or replacement tranche of term loans having an
effective yield (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, interest rate floors,
upfront or similar fees or original issue discount shared with all providers of
such financing, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all providers of such fmancing, and without taking into account any
fluctuations in the Eurocurrency Rate (other than due to the last proviso of the
definition thereof)) that is less than the effective yield (as determined by the
Administrative Agent on the same basis) of such Term B 1 Loano2 so repaid,
refinanced, substituted or replaced (excluding any new or replacement term loans
incurred in connection with a Change of Control), including without limitation,
as may be effected through any amendment to this Agreement relating to the
interest rate for, or weighted average yield of; such Term B4~ Loans or the
incurrence of any Replacement Term Loans. “Request for Credit Extension” means a
Committed Loan Notice. “Required Class Lenders” means, with respect to any Class
on any date of determination, Lend ers having more than 50% of the sum of(i) the
outstanding Loans under such Class and (ii) the aggregate unused Commitments
under such Facility. “Required Facility Lenders” mean, as of any date of
determination, with respect to any Facility, Lenders having more than 50% of the
sum of (a) the Total Outstandings under such Facility and (b) the aggregate
unused Conrmitments under such Facility. -49-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da067.jpg]
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused Term
Commitments. “Responsible Officer” means the chief executive officer, president,
vice president, chief finan cial officer, chief administrative officer,
secretary or assistant secretary, treasurer or assistant treasurer or other
similar officer of a Loan Party. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corpo rate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party. “Restricted Cash” means
cash and Cash Equivalents held by Restricted Subsidiaries that is con tractually
restricted from being distributed to the Borrower. “Restricted Payment” means
any dividend or other distribution (whether in cash, securities or other
property) with respect to any Equity Interest of the Borrower or any Restricted
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to the
Borrower’s or a Restricted Subsidi ary’ s stockholders, partners or members (or
the equivalent Persons thereof). “Restricted Subsidiary” means any Subsidiary of
Holdings other than an Unrestricted Subsidi ary. “Retained Percentage” means,
with respect to any Excess Cash Flow Period (a) 100% minus (b) the Applicable
ECF Percentage with respect to such Excess Cash Flow Period. “Returns” means,
with respect to any Investment, any dividends, distributions, interest, fees,
premium, return of capital, repayment of principal, income, profits (from a
Disposition or otherwise) and other amounts received or realized in respect of
such Investment. means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto. “Same Day Funds” means
immediately available funds. “SEC” means the Securities and Exchange Commission,
or any Governmental Authority suc ceeding to any of its principal functions.
“Secured Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Secured Net Debt as of the last day of such Test Period to (b)
Consolidated EBITDA for such Test Peri od. “Secured Parties” means,
collectively, the Administrative Agent, the Lenders, the Hedge Banks and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Sec tion 9.05. “Securities Act” means the Securities Act of 1933, as
amended. “Securitization Assets” means (a) the accounts receivable subject to a
Qualified Securitization Financing and the proceeds thereof and (b) contract
rights, lockbox accounts and records with respect to -50-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da068.jpg]
such accounts receivable and any other assets customarily transferred together
with accounts receivable in a securitization fmancing. “Securitization Fees”
means distributions or payments made directly or by means of discounts with
respect to any participation interest issued or sold in connection with, and
other fees and expenses (including reasonable fees and expenses of legal
counsel) paid to a Person that is not a Securitization Sub sidiary in connection
with any Qualified Securitization Financing. “Securitization Financing” means
any transaction or series of transactions that may be entered into by the
Borrower or any of its Subsidiaries pursuant to which the Borrower or any of its
Subsidiaries may sell, convey or otherwise transfer to (a) a Securitization
Subsidiary (in the case of a transfer by the Borrower or any of its
Subsidiaries) or (b) any other Person (in the case of a transfer by a
Securitization Subsidiary), or may grant a security interest in, any
Securitization Assets of the Borrower or any of its Subsidiaries, and any assets
related thereto, including all collateral securing such Securitization Assets,
all contracts and all guarantees or other obligations in respect of such
Securitization Assets, proceeds of such Securitization Assets and other assets
that are customarily transferred or in respect of which security in terests are
customarily granted in connection with asset securitization transactions
involving Securitiza tion Assets. “Securitization Repurchase Obligation” means
any obligation of a seller of Securitization As sets in a Qualified
Securitization Financing to repurchase Securitization Assets arising as a result
of a breach of a Standard Securitization Undertaking, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
offset or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.
“Securitization Subsidiary” means a wholly owned Subsidiary of the Borrower (or
another Per son formed for the purposes of engaging in a Qualified
Securitization Financing in which the Borrower or any Subsidiary of the Borrower
makes an Investment and to which the Borrower or any Subsidiary of the Borrower
transfers Securitization Assets and related assets) that engages in no
activities other than in connection with the financing of Securitization Assets
of the Borrower or its Subsidiaries, all proceeds thereof and all rights
(contingent and other), collateral and other assets relating thereto, and any
business or activities incidental or related to such business, and which is
designated by the board of directors of the Borrower or such other Person (as
provided below) as a Securitization Subsidiary and (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by Hold ings, the Borrower or any other Subsidiary of the Borrower,
other than another Securitization Subsidiary (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings or Limited Originator
Recourse), (ii) is recourse to or obligates Holdings, the Borrower or any other
Subsidiary of the Borrower, other than another Securitization Sub sidiary, in
any way other than pursuant to Standard Securitization Undertakings or Limited
Originator Recourse or (iii) subjects any property or asset of Holdings, the
Borrower or any other Subsidiary of the Borrower, other than another
Securitization Subsidiary, directly or indirectly, contingently or otherwise, to
the satisfaction thereot other than pursuant to Standard Securitization
Undertakings, (b) with which none of Holdings, the Borrower or any other
Subsidiary of the Borrower, other than another Securitiza tion Subsidiary, has
any material contract, agreement, arrangement or understanding other than on
terms which the Borrower reasonably believes to be no less favorable to
Holdings, the Borrower or such Sub sidiary than those that might be obtained at
the time from Persons that are not Affiliates of the Borrower and (c) to which
none of Holdings, the Borrower or any other Subsidiary of the Borrower, other
than an other Securitization Subsidiary, has any obligation to maintain or
preserve such entity’s financial condi tion or cause such entity to achieve
certain levels of operating results. Any such designation by the board of
directors of the Borrower or such other Person shall be evidenced to the
Administrative Agent by de -51-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da069.jpg]
livery to the Administrative Agent of a certified copy of the resolution of the
board of directors of the Borrower or such other Person giving effect to such
designation and a certificate executed by a Responsi ble Officer certi~ing that
such designation complied with the foregoing conditions. “Security Agreement”
means a Security Agreement substantially in the form of Exhibit F. “Security
Agreement Supplement” has the meaning specified in the Security Agreement.
“Seller” has the meaning specified in the preliminary statements to this
Agreement. “Senior Notes” means the $250,000,000 in aggregate principal amount
of the Borrower’s 8.125% senior unsecured notes due 2020 and any Registered
Equivalent Notes having substantially identical terms and issued pursuant to the
Senior Notes Indenture in exchange for the initial, unregistered senior
unsecured notes. “Senior Notes Indenture” means the Indenture for the Senior
Notes, dated as of January 31, 2012, between the Borrower and U.S. Bank,
National Association, as trustee, as the same may be amend ed, modified,
supplemented, replace or refinanced to the extent not prohibited by this
Agreement. “Senior Representative” means, with respect to any series of
Permitted First Priority Refinanc ing Debt or Pennitted Junior Priority
Refinancing Debt, the trustee, administrative agent, collateral agent, security
agent or similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities. “Solicited Discount Proration” has
the meaning set forth in Section 2.05(a)(v)(D)(3). “Solicited Discounted
Prepayment Amount” has the meaning set forth in Sec tion 2.05(a)(v)(D)(1).
“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhib it E-6. “Solicited Discounted Prepayment
Offer” means the irrevocable written offer by each Lender, substantially in the
form of Exhibit E-7, submitted following the Administrative Agent’s receipt of a
So licited Discounted Prepayment Notice. “Solicited Discounted Prepayment
Response Date” has the meaning set forth in Sec tion 2.05(a)(v)(D)(l). “Solvent”
and “Solvency” mean, with respect to any Person on any date of determination,
that on such date (a) the fair value of the assets of such Person and its
Subsidiaries, on a consolidated basis, ex ceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the property of such Person and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities be come absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contin -52-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da070.jpg]
gent liability at any time shall be computed as the amount that would reasonably
be expected to become an actual and matured liability. “SYC” has the meaning
specified in Section 10.07(h). “Specified Discount” has the meaning set forth in
Section 2.05(a)(v)(B)(1). “Specified Discount Prepayment Amount” has the meaning
set forth in Sec tion 2.05(a)(v)(B)(1). “Specified Discount Prepayment Notice”
means a written notice of the Borrower Offer of Spec ified Discount Prepayment
made pursuant to Section 2.05(a)(v)(B) substantially in the form of Exhib it
E-8. “Specified Discount Prepayment Response” means the irrevocable written
response by each Lender, substantially in the form of Exhibit E-9 to a Specified
Discount Prepayment Notice. “Specified Discount Prepayment Response Date” has
the meaning set forth in Sec tion 2.05(a)(v)(B)(1). “Specified Discount
Proration” has the meaning set forth in Section 2.05(a)(v)(B)(3). “Specified
Junior Financing Obligations” means any obligations in respect of any Junior Fi
nancing in respect of which any Loan Party is an obligor in a principal amount
in excess of the Threshold Amount. “Specified Loan Party” means any Loan Party
that is not an “e ipible contract participant” under e Commodit Exchan e Act
determined nor to yin effect to Section 11.11 hereo “Specified Representations”
means those representations and warranties made by the Borrower in Sections 5.0
1(a), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.02(b)(iii), 5.03 (to the extent
related to consents or approvals under Organization Documents of any Loan Party
or under any material Law), 5.04, 5.12, 5.16, 5.17, 5.18 and 5.19 (subject, in
the case of Section 5.19, to the proviso at the end of Section 4.01(a)).
“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of; or all or
substantially all of the Equity Interests of; another Person or any Disposi tion
of a business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise, or any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit), Restricted Payment or Incremental Term Loan that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect.” “Split Brands” means the Debrox and Gly-Oxide brands.
“Split Brands Acquisition” has the meaning specified in the preliminary
statements to this Agreement.



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da071.jpg]
“Split Brands Acquisition Agreement” has the meaning specified in the
preliminary statements to this Agreement. “Split Brands Cutoff Date” has the
meaning specified in Section 2.05(b)(viii). “Standard Securitization
Undertakings” means representations, warranties, covenants and in demnities
entered into by the Borrower or any Subsidiary of the Borrower that are
customary in a Securit ization Financing. “Submitted Amount” has the meaning set
forth in Section 2.05(a)(v)(C)(l). “Submitted Discount” has the meaning set
forth in Section 2.05(a)(v)(C)(l). “Subsidiary” of a Person means a corporation,
partnership, joint venture, limited liability com pany or other business entity
of which (i) a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or inter ests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, (ii) more than
half of the issued share capital is at the time beneficially owned or (iii) the
man agement of which is otherwise controlled, directly or indirectly, through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiar ies” shall refer to a
Subsidiary or Subsidiaries of the Borrower. “Subsidiary Guarantor” means any
Guarantor other than Holdings. “Successor Company” has the meaning specified in
Section 7.04(d). “Swap Contract” means (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity con tracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or for ward bond or forward bond price or forward bond index transactions,
interest rate options, forward for eign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap trans actions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar trans actions or any combination of any of the foregoing
(including any options to enter into any of the forego ing), whether or not any
such transaction is governed by or subject to any master agreement, and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and condi tions of; or governed by, any form of master
agreement published by the International Swaps and Deriva tives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement. “Swa Obli ations” means with res t to an Guarantor an ob i
ation to a or erform un der any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1 a(47) of the Commodit
Exchan e Act. “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s) de
termined in accordance therewith, such termination value(s), and (b) for any
date prior to the date refer enced in clause (a), the amount(s) determined as
the mark-to-market value(s) for such Swap Contracts, as -54-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da072.jpg]
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Contracts (which may
include a Lender or any Affiliate of a Lender). “Syndication Agent” means Morgan
Stanley Senior Funding, Inc., in its capacity as syndication agent. “Tax Group”
has the meaning specified in Section 7.06(h)(iv). “Taxes” means all present or
future taxes, duties, levies, imposts, assessments or withholdings imposed by
any Governmental Authority including interest, penalties and additions to tax.
“Term B-i Commitment” means, with respect to a Term Lender, the agreement of
such Term Lender to exchange the entire principal amount of its Term B Loans (or
such lesser amount allocated to it by the Arrangers) for a principal amount of
Term B-I Loans equal to such entire principal amount (or such lesser amount) on
the Amendment No. 1 Effective Date. “Term B-I Lender” m s a erson holdin a Term
B-i Loan from time o ime “Term B-i Loan” means, collectively: (i) each Exchanged
Term B Loan and (ii) from and afier the making thereof pursuant to Section 2.01
(b)(ii), each Additional Term B-I Loan. “Term B-2 Commitment” means, with
respect to a Person, the agreement of such Person to make a Term 8-2 Loan on the
Amendment No. 2 Effective Date, in the amount set forth on the Amend ment No. 2
Joinder of such Person. The aggregate amount of the Term B-2 Commitments shall
equal S720.000.000 “Term B-2 Lender” means a Person with a Term B-2 Commitment
to make Term B-2 Loans to the Borrower on the Amendment No. 2 Effective Date,
which for the avoidance of doubt may be an exist- in Term Lender and an other
Person holdin a Term B-2 Loan from time to time. “Term B-2 Loan” means a Loan
that is made pursuant to Section 2.0l(c)(i) of the Credit Agree ment on the
Amendment No. 2 Effective Date. “Term Commitment” means, as to each Term Lender,
its obligation to make a Term Loan to the Borrower hereunder, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Term Lender under this Agreement, as such commitment may be (a) reduced
from time to time pursuant to Section 2.06 and (b) reduced or increased from
time to time pursuant to (i) assignments by or to such Term Lender pursuant to
an Assignment and Assumption, (ii) an Incremental Amendment, (iii) a Refinancing
Amendment or (iv) an Extension. The initial amount of each Term Lender’s
Commitment is set forth in Section 1 .01 A of the Confidential Disclosure Letter
under the cap tion “Term B Commitment” or, otherwise, in the Assignment and
Assumption, Incremental Amendment or Refinancing Amendment pursuant to which
such Lender shall have assumed its Commitment, as the case may be. “Term Lender”
means, at any time, any Lender that has a Term Commitment or a Term Loan at such
time. “Term Loan” means any Term B-i Loan. Term 8-2 Loan, Incremental Term Loan,
Other Term Loan or Extended Term Loan, as the context may require.



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da073.jpg]
“Term Loan Extension Request” has the meaning provided in Section 2.16(a). “Term
Loan Extension Series” has the meaning provided in Section 2.16(a). “Term Loan
Increase” has the meaning set forth in Section 2.14(a). “Term Loan Secured Hedge
Agreement” means any Swap Contract permitted under Article VII that is entered
into by and between the Borrower or any Restricted Subsidiary and any Person
that is a Lender or an Affiliate of a Lender at the time such Swap Contract is
entered into (any such Person, a “fledge Bank”); provided that (a) such Person
is designated a “Hedge Bank” with respect to such Term Loan Secured Hedge
Agreement in a writing from the Borrower to the Administrative Agent, and (other
than a Person already party hereto as a Lender) that delivers to the
Administrative Agent a letter agree ment reasonably satisfactory to it (i)
appointing the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and
Article IX as if it were a Lender and (b) such Swap Contract is designated in a
writing from the Borrower to the Adminis trative Agent as a “Term Loan Secured
Hedge Agreement”. “Term Note” means a promissory note of the Borrower payable to
any Term Lender or its regis tered assigns, in substantially the form of Exhibit
C hereto, evidencing the aggregate Indebtedness of such Borrower to such Term
Lender resulting from the Term Loans made by such Term Lender. “Test Period”
means, for any date of determination under this Agreement, the four consecutive
fiscal quarters of the Borrower most recently ended as of such date of
determination. “Threshold Amount” means 52535,000,000. “Total Assets” means the
total assets of the Borrower and the Restricted Subsidiaries on a con solidated
basis in accordance with GAAP, as shown on the most recent balance sheet of the
Borrower delivered pursuant to Section 6.01(a) or (b) or, for the period prior
to the time any such statements are so delivered pursuant to Section 6.01(a) or
(b), the Pro Forma Financial Statements. “Total Leverage Ratio” means, with
respect to any Test Period, the ratio of (a) Consolidated To tal Net Debt as of
the last day of such Test Period to (b) Consolidated EBITDA for such Test
Period. “Total Outstandings” means the aggregate Outstanding Amount of all
Loans. “Transaction Expenses” means any fees or expenses incurred or paid by
Holdings, the Borrower or any of their respective Subsidiaries in connection
with the Transactions (including expenses in connec tion with hedging
transactions), this Agreement and the other Loan Documents and the transactions
con templated hereby and thereby. “Transactions” means, collectively, (a) the
Acquisition and other related transactions contem plated by the Acquisition
Agreement, (b) the issuance of the Senior Notes, (c) the funding of the Term B
Loans on the Closing Date and the execution and delivery of Loan Documents to be
entered into on the Closing Date, (d) the execution and delivery by the Borrower
and the Subsidiaries party thereto of the ABL Facility Documentation, (e) the
Refinancing and (0 the payment of Transaction Expenses. “Transferred Guarantor”
has the meaning specified in Section 11.09. -56-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da074.jpg]
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan. “Uniform Commercial Code” or “UCC” means the Uniform
Commercial Code as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code (or similar code or statute) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral. “United States” and “U.S.” mean the United States of America.
“United States Tax Compliance Certificate” has the meaning set forth in Section
3.01(d)(ii)(C) and is in substantially the form of Exhibit I hereto.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of di rectors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date and each Securitization Subsidiary.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56. “Weighted Average Life to Maturity” means, when applied to
any Indebtedness at any date, the number of years obtained by dividing; (i) the
sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking flind, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof; by (b)
the number of years (calculated to the near est one-twelfth) that will elapse
between such date and the making of such payment; by (ii) the then out standing
principal amount of such Indebtedness. “wholly owned” means, with respect to a
Subsidiary of a Person, a Subsidiary of such Person all of the outstanding
Equity Interests of which (other than (x) director’s qualif~’ing shares and (y)
shares is sued to foreign nationals to the extent required by applicable Law)
are owned by such Person and/or by one or more wholly owned Subsidiaries of such
Person. Section 1 .02 Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) The meanings of defined terms are equally
applicable to the singnlar and plural forms of the defined terms. (b) The words
“herein,” “hereto,” “hereof” and “hereunder” and words of similar import when
used in any Loan Document shall refer to such Loan Document as a whole and not
to any particular provision thereof. (c) Article, Section, Exhibit and Schedule
references are to the Loan Document in which such reference appears. (d) The
term “including” is by way of example and not limitation. (e) The word “or” is
not exclusive. -57-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da075.jpg]
(f) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, fmancial statements and other
writings, however evidenced, whether in physical or electronic form. (g) In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”; and the word “through” means “to and including.” (h) Section
headings herein and in the other Loan Documents are included for con venience of
reference only and shall not affect the interpretation of this Agreement or any
other Loan Document. (i) For purposes of determining compliance with any Section
of Article VII at any time, in the event that any Lien, Investment, Indebtedness
(whether at the time of incurrence or upon application of all or a portion of
the proceeds thereof), Disposition, Restricted Payment, Af filiate transaction,
Contractual Obligation or prepayment of Indebtedness meets the criteria of one
or more than one of the categories of transactions permitted pursuant to any
clause of such Sec tions, such transaction (or portion thereof) at any time
shall be pennitted under one or more of such clauses as determined by the
Borrower in its sole discretion at such time. Section 1.03 Accounting Terms. All
accounting terms not specifically or completely defined herein shall be
construed in con formity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, except as other wise
specifically prescribed herein. Section 1.04 Rounding. Any financial ratios
required to be maintained by the Borrower pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calcu lated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding up if there is no nearest number).
Section 1.05 References to Agreements. Laws, Etc.Unless otherwise expressly
provided in, (a) references to Organization Documents, agreements (including the
Loan Documents) and other con tractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
the Loan Documents; and (b) refer ences to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law. Section 1.06 Times of Day. Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable). -58-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da076.jpg]
Section 1.07 Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediate ly succeeding Business Day. Section
1.08 Cumulative Credit Transactions. If more than one action occurs on any given
date the permissibility of the taking of which is de termined hereunder by
reference to the amount of the Cumulative Credit immediately prior to the taking
of such action, the permissibility of the taking of each such action shall be
determined independently and in no event may any two or more such actions be
treated as occurring simultaneously. Section 1.09 Pro Forma Calculations. (a)
Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Total Leverage Ratio, the Secured Leverage Ratio, the Consolidated
First Lien Net Leverage Ratio and the Consolidated Cash Interest Coverage Ratio
shall be calculated in the manner prescribed by this Sec tion 1.09; provided
that notwithstanding anything to the contrary in clauses (b), (c) or (d) of this
Sec tion 1.09, when calculating the Consolidated First Lien Net Leverage Ratio,
the Total Leverage Ratio and the Consolidated Cash Interest Coverage Ratio, each
as applicable, for purposes of (i) the definition of “Applicable Rate,” (ii) the
defmition of “Applicable ECF Percentage of Excess Cash Flow” and (iii) de
termining actual compliance (and not Pro Forma Compliance or compliance on a Pro
Forma Basis) with any covenant pursuant to Section 7.11, the events described in
this Section 1.09 that occurred subsequent to the end of the applicable Test
Period shall not be given proforma effect. In addition, whenever a fi nancial
ratio or test is to be calculated on a proforma basis, the reference to the
“Test Period” for purpos es of calculating such financial ratio or test shall be
deemed to be a reference to, and shall be based on, the most recently ended Test
Period for which internal financial statements of the Borrower are available (as
determined in good faith by the Borrower);provided that, the provisions of this
sentence shall not ap ply for purposes of calculating the Consolidated First
Lien Net Leverage Ratio, the Total Leverage Ratio and the Consolidated Cash
Interest Coverage Ratio for purposes of the defmition of “Applicable Rate,” the
defmition of “Applicable ECF Percentage of Excess Cash Flow” and determining
actual compliance with Section 7.11 (other than for the purpose of determining
proforma compliance with Section 7.11), each of which shall be based on the
financial statements delivered pursuant to Section 6.0 1(a) or (b), as
applicable, for the relevant Test Period. (b) For purposes of calculating any
financial ratio or test, Specified Transactions (with any incurrence or
repayment of any Indebtedness in connection therewith to be subject to clause
(d) of this Section 1.09) that have been made (i) during the applicable Test
Period and (ii) if applicable as described in clause (a) above, subsequent to
such Test Period and prior to or simultaneously with the event for which the
calculation of any such ratio is made shall be calculated on aproforzna basis
assuming that all such Specified Transactions (and any increase or decrease in
Consolidated EBITDA and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Test Period. If since the beginning of any applicable Test Period any
Person that subse quently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.09, then such financial ratio or test shall be calculated to give
proforma effect thereto in accordance with this Sec tion 1.09. -59-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da077.jpg]
(c) Wheneverproforma effect is to be given to a Specified Transaction,
theproforma calcu lations shall be made in good faith by a responsible fmancial
or accounting officer of the Borrower and include, for the avoidance of doubt,
the amount of “mn-rate” cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken, committed to be taken or expected to be taken (calculated on
aproforma basis as though such cost sav ings, operating expense reductions and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions and synergies were realized during the
entirety of such period) and “mn-rate” means the fill recurring benefit for a
period that is associated with any action tak en, committed to be taken or
expected to be taken (including any savings expected to result from the elim
ination of a public target’s compliance costs with public company requirements)
net of the amount of ac tual benefits realized during such period from such
actions, and any such adjustments shall be included in the initial proforina
calculations of such financial ratios or tests and during any subsequent Test
Period in which the effects thereof are expected to be realized relating to such
Specified Transaction; provided that (A) such amounts are reasonably
identifiable and factually supportable in the good faith judgment of the
Borrower, (B) such actions have been taken or with respect to which substantial
steps have been taken (in the good faith determination of the Borrower) within
eighteen (18) months after the date of such Specified Transaction, and (C) no
amounts shall be added pursuant to this clause (c) to the extent duplicative of
any amounts that are otherwise added back in computing Consolidated EBITDA,
whether through a pro for- ma adjustment or otherwise, with respect to such
period; provided that any increase to Consolidated EBITDA as a result of cost
savings, operating expense reductions and synergies pursuant to this Sec tion
1.09(c) shall be subject to the limitation set forth in the proviso of clause
(viii) of the definition of Consolidated EBITDA. (d) In the event that the
Borrower or any Restricted Subsidiary incurs (including by assump tion or
guarantees) or repays (including by redemption, repayment, retirement or
extinguishment) any Indebtedness included in the calculations of any financial
ratio or test (in each case, other than Indebted ness incurred or repaid under
any revolving credit facility), (i) during the applicable Test Period or (ii)
subject to clause (a) subsequent to the end of the applicable Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made, then such financial ratio or test shall be calculated giving pro
forina effect to such incurrence or repayment of Indebtedness, to the extent re
quired, as if the same had occurred on the last day of the applicable Test
Period (or the first day of the applicable Test Period solely in the case of the
Consolidated Cash Interest Coverage Ratio). (e) If any Indebtedness bears a
floating rate of interest and is being given proforma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
the event for which the calculation of the Consolidated Cash Interest Coverage
Ratio is made had been the applicable rate for the entire period (taking into
account any hedging obligations applicable to such Indebtedness); provided, in
the case of repayment of any Indebtedness, to the extent actual interest related
thereto was included during all or any portion of the applicable Test Period,
the actual interest may be used for the applicable portion of such Test Period.
Interest on a Capitalized Lease Obligation shall be deemed to ac crue at an
interest rate reasonably determined by a responsible fmancial or accounting
officer of the Bor rower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Borrow er or Restricted Subsidiary
may designate. (f) At any time prior to June 30, 2012, any provision requiring
the pro forma compliance with Section 7.11 shall be made assuming that
compliance with the Consolidated Cash Interest Coverage -60-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da078.jpg]
Ratio and Total Leverage Ratio set forth in Section 7.11 for the Test Period
ending on June 30, 2012 is required with respect to the most recent Test Period
prior to such time. Section 1.10 Currency Generally. For purposes of determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
Indebtedness or investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of currency
exchange occurring after the time such Indebtedness or Investment is incurred
(so long as such Indebtedness or Investment, at the time incurred, made or
acquired, was permitted hereunder). ARTICLE H. THE COMMITMENTS AND CREDIT
EXTENSIONS Section 2.01 The Loans. (a) Subject to the terms and conditions set
forth herein, each Term Lender severally agrees to make to the Borrower on the
Closing Date one or more Borrowings denominated in Dollars in an aggre gate
amount not to exceed at any time outstanding the amount of such Term Lender’s
Term Commitment. Amounts borrowed under this Section 2.01 and repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein. (b) (i) Subject to the terms and conditions
hereof and of Amendment No. 1, each Term Lender severally agrees to exchange its
Exchanged Term B Loans for a like principal amount of Term B- 1 Loans on the
Amendment No. 1 Effective Date, and hereby authorizes and instructs the
Administrative Agent to delete its entry for such Term Lender’s Term B Loans in
the Register and substitute such entry with such Term B-i Loans of such Term
Lender. (ii) Subject to the terms and conditions hereof and of Amendment No. 1,
each Additional Term B-i Lender severally agrees to make an Additional Term B-I
Loan to the Borrower on the Amendment No. 1 Effective Date in the principal
amount equal to its Additional Term B-i Commitment on the Amendment No. 1
Effective Date. The Bor rower shall prepay the Non-Exchanged Term B Loans with a
like amount of the gross proceeds of the Additional Term B-i Loans, concurrently
with the receipt thereof. (iii) The Borrower shall pay to the Term Lenders
immediateiy prior to the effec tiveness of Amendment No. 1 all accrued and
unpaid interest on the Term Loans to, but not including, the Amendment No. I
Effective Date on such Amendment No. 1 Effective Date. (iv) The Term B-i Loans
shall have the same terms as the Term B Loans as set forth in the Credit
Agreement and Loan Documents before giving effect to Amendment No. 1, except as
modified by Amendment No. 1; it being understood that the Temi B-i Loans (and
all principal, interest and other amounts in respect thereof) will constitute
“Obligations” under the Credit Agreement and the other Loan Documents and shall
have the same rights and obligations under the Credit Agreement and Loan
Documents as the Term B Loans prior to the Amendment No. 1 Effective Date. c
SuWect to the terms and conditions hereof and of Amendment No.2 each Term B 2
Lender severall a ees to make a Term B 2 Loan to the Borrower on the Amendment
No. 2 Effective -61-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da079.jpg]
Date in the nnci al amount e ual to its Term B-2 Commitment Amounts borrowed
under this Sec tion 2.0 1(c) and repaid or prepad may not be reborrowed. Term
Loans may be Base Rate Loans or Euro currenc Rate Loans as further rovided
herein. Section 2.02 Borrowin s Conversions and Continuations of Loans. (a) Each
Borrowing, each conversion of Term Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice, to the Administrative Agent (provided that the notices in
respect of the initial Credit Extensions may be condi tioned on the closing of
the Acquisition), which may be given by telephone. Each such notice must be
received by the Administrative Agent not later than 11:00 a.m. (New York, New
York time) (1) three (3) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans or any conversion of Base
Rate Loans to Eurocurrency Rate Loans, and (2) on the requested date of any
Borrowing of Base Rate Loans; provided that the notice referred to in subclause
(1) above may be deliv ered no later than one (1) Business Day prior to the
Closing Date in the case of initial Credit Extensions. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Except as provided in Section 2.14, each Borrowing of; conversion to or
continuation of Eurocurrency Rate Loans shall be in a minimum principal amount
of $1,000,000, or a whole multiple of$l00,000, in excess thereof. Except as
provided in Section 2.14, each Borrowing of or conversion to Base Rate Loans
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Term Loans from one Type to the other or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the prin
cipal amount of Loans to be borrowed, converted or continued, (iv) the Type of
Loans to be borrowed or to which existing Term Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto and (vi)
wire instructions of the account(s) to which funds are to be disbursed (it be
ing understood, for the avoidance of doubt, that the amount to be disbursed to
any particular account may be less than the minimum or multiple limitations set
forth above so long as the aggregate amount to be disbursed to all such accounts
pursuant to such Borrowing meets such minimums and multiples). If the Borrower
fails to specify a Type of Loan in a Committed Loan Notice or fail to give a
timely notice re questing a conversion or continuation, then the applicable Term
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Bor rower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an In terest
Period of one (1) month. (b) Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its Pro
Rata Share or other applicable share provided for under this Agreement of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any auto matic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. The Administrative Agent shall make all funds so received available
to the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account(s) of the Borrower on the books of the Administrative
Agent with the amount of -62-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da080.jpg]
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided by the Borrower to (and reasonably acceptable to) the
Administrative Agent. (c) Except as otherwise provided herein, a Eurocurrency
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurocurrency Rate Loan unless the Borrower pays the amount due,
if any, under Section 3.05 in connection therewith. During the occurrence and
con tinuation of an Event of Default, the Administrative Agent or the Required
Lenders may require that no Loans may be converted to or continued as
Eurocurrency Rate Loans. (d) The Administrative Agent shall promptly notify the
Borrower and the Lenders of the in terest rate applicable to any Interest Period
for Eurocurrency Rate Loans upon determination of such in terest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Citi’s prime rate used in determining the Base Rate
promptly following the public announcement of such change. (e) After giving
effect to all Borrowings, all conversions of Term Loans from one Type to the
other and all continuations of Term Loans as the same Type, there shall not be
more than six (6) Inter est Periods in effect; provided that after the
establishment of any new Class of Loans pursuant to a Refi nancing Amendment or
Extension Amendment, the number of Interest Periods otherwise permitted by this
Section 2.02(e) shall increase by three (3) Interest Periods for each applicable
Class so established. (0 The failure of any Lender to make the Loan to be made
by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Loan on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Loan to be made by such other Lender on the date of any Borrowing. (g)
Unless the Administrative Agent shall have received notice from a Lender prior
to the date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lend er’s Pro Rata Share or other applicable share
provided for under this Agreement of such Borrowing, the Administrative Agent
may assume that such Lender has made such Pro Rata Share or other applicable
share provided for under this Agreement available to the Administrative Agent on
the date of such Bor rowing in accordance with paragraph (b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent at (i) in the case of
the Borrower, the interest rate applicable at the time to the Loans comprising
such Borrowing and (ii) in the case of such Lender, the Overnight Rate plus any
administrative, processing, or similar fees customarily charged by the
Administrative Agent in accordance with the foregoing. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this Section 2.02(g) shall be conclusive in the absence of manifest error.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Bor rowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent. -63-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da081.jpg]
Section 2.03 [Reserved]. Section 2.04 [Reserved]. Section 2.05 Prepayments. (a)
Optional. (i) The Borrower may, upon notice to the Administrative Agent by the
Bor rower, at any time or from time to time voluntarily prepay any Class or
Classes of Term Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Administra tive Agent not later
than 11:00 a.m. (New York City time) (A) three (3) Business Days prior to any
date of prepayment of Eurocurrency Rate Loans and (B) on the date of prepayment
of Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
minimum principal amount of $1,000,000, or a whole multiple of $100,000 in
excess thereof; and (3) any prepayment of Base Rate Loans shall be in a minimum
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall speci& the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administra tive Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. In the case of each prepayment of the Loans pursuant to this
Section 2.05(a), the Borrower may in its sole discretion select the Borrowing or
Borrowings (and the order of maturity of principal payments) to be repaid, and
such payment shall be paid to the Appropriate Lenders in accordance with their
respective Pro Rata Shares or other applicable share provided for under this
Agreement. (ii) [Reserved]. (iii) Notwithstanding anything to the contrary
contained in this Agreement, the Borrower may rescind any notice of prepayment
under Section 2.05(a)(i) if such prepayment would have resulted from a
refinancing of the applicable Facility, which refinancing shall not be
consummated or shall otherwise be delayed. (iv) Voluntary prepayments of any
Class of Term Loans permitted hereunder shall be applied to the remaining
scheduled installments of principal thereof pursuant to Section 2.07 in a manner
deter mined at the discretion of the Borrower and specified in the notice of
prepayment (and absent such direc tion, in direct order of maturity); provided
that, for the avoidance of doubt, the prepayments of Loans oc curring on the
Amendment No. I Effective Date shall not be deemed a “prepayment” for purposes
of this clause. (v) Notwithstanding anything in any Loan Document to the
contrary, so long as no Default or Event of Default has occurred and is
continuing, any Company Party may prepay the outstanding Term Loans (which
shall, for the avoidance of doubt, be automatically and permanently canceled
immediately upon such prepayment) (or Holdings or any of its Subsidiaries may
purchase such outstanding Loans and immediately cancel them) on the following
basis: (A) Any Company Party shall have the right to make a voluntary prepayment
of Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Dis -64-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da082.jpg]
counted Prepayment Offers (any such prepayment, the “Discounted Term Loan
Prepayment”), in each case made in accordance with this Section 2.05(a)(v);
provided that no Company Party shall initiate any action under this Section
2.05(a)(v) in order to make a Discounted Term Loan Prepayment unless (I) at
least ten (10) Business Days shall have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
a Company Party on the applicable Discounted Prepayment Effective Date; or (II)
at least three (3) Business Days shall have passed since the date the Company
Party was notified that no Term Lender was willing to accept any prepayment of
any Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of Borrower So licitation
of Discounted Prepayment Offers, the date of any Company Party’s election not to
ac cept any Solicited Discounted Prepayment Offers. (B) (l)Subject to the
proviso to subsection (A) above, any Company Party may from time to time offer
to make a Discounted Tenn Loan Prepayment by providing the Auction Agent with
five (5) Business Days’ notice in the form of a Specified Discount Prepayment
Notice; pro vided that (I) any such offer shall be made available, at the sole
discretion of the Company Party, to (x) each Term Lender and/or (y) each Term
Lender with respect to any Class of Term Loans on an individual tranche basis,
(II) any such offer shall specify the aggregate principal amount of fered to be
prepaid (the “Specified Discount Prepayment Amount”) with respect to each appli
cable tranche, the tranche or tranches of Term Loans subject to such offer and
the specific per centage discount to par (the “Specified Discount”) of such Term
Loans to be prepaid (it being understood that different Specified Discounts
and/or Specified Discount Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such event, each such of fer will be
treated as a separate offer pursuant to the terms of this Section
2.05(a)(v)(B)), (ifi) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., on the third Business Day after the date
of delivery of such notice to such Lenders (the “Specified Discount Prepayment
Response Date”). (2) Each Term Lender receiving such offer shall notify the
Auction Agent (or its del egate) by the Specified Discount Prepayment Response
Date whether or not it agrees to accept a prepayment of any of its applicable
then outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrev ocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have de clined to accept
the applicable Borrower Offer of Specified Discount Prepayment. (3) If there is
at least one Discount Prepayment Accepting Lender, the relevant Company Party
will make a prepayment of outstanding Term Loans pursuant to this paragraph (B)
to each Discount Prepayment Accepting Lender in accordance with the respective
outstanding amount and tranches of Term Loans specified in such Lender’s
Specified Discount Prepayment Response given pursuant to subsection (2) above;
provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
-65-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da083.jpg]
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts ac cepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with such Company Party
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
relevant Company Party of the respective Term Lenders’ responses to such offer,
the Discounted Prepayment Effec tive Date and the aggregate principal amount of
the Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, and the aggregate
principal amount and the tranches of Term Loans to be prepaid at the Specified
Discount on such date and (III) each Discount Prepayment Accepting Lender of the
Specified Discount Proration, if any, and confirmation of the principal amount,
tranche and Type of Term Loans of such Lender to be prepaid at the Specified
Discount on such date. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the Company Party and such Term Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below). (C) (l)Subject to
the proviso to subsection (A) above, any Company Party may from time to time
solicit Discount Range Prepayment Offers by providing the Auction Agent with
five (5) Business Days’ notice in the form of a Discount Range Prepayment
Notice; provided that (I) any such solicitation shall be extended, at the sole
discretion of such Company Party, to (x) each Term Lender andlor (y) each Term
Lender with respect to any Class of Term Loans on an indi vidual tranche basis,
(II) any such notice shall specify the maximum aggregate principal amount of the
relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche or
tranches of Term Loans subject to such offer and the maximum and minimum
percentage dis counts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranchc of Term Loans willing to
be prepaid by such Company Party (it being un derstood that different Discount
Ranges and/or Discount Range Prepayment Amounts may be of fered with respect to
different tranches of Term Loans and, in such event, each such offer will be
treated as separate offer pursuant to the terms of this Section 2.05(a)(v)(C)),
(III) the Discount Range Prepayment Amount shall be in an aggregate amount not
less than $10,000,000 and whole increments of $1,000,000 in excess thereof and
(lv) each such solicitation by a Company Party shall remain outstanding through
the Discount Range Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Discount Range Pre payment
Notice and a form of the Discount Range Prepayment Offer to be submitted by a re
sponding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m., on the third Business Day afler the date of delivery of such notice to
such Lenders (the “Discount Range Prepayment Response Date”). Each Term Lender’s
Discount Range Prepayment Offer shall be irrevocable and shall specify a
discount to par within the Discount Range (the “Submitted Dis count”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans of the applicable tranche or tranches and the maximum aggregate
principal amount and tranches of such Lender’s Term Loans (the “Submitted
Amount”) such Term Lender is will ing to have prepaid at the Submitted Discount.
Any Term Lender whose Discount Range Pre payment Offer is not received by the
Auction Agent by the Discount Range Prepayment Re sponse Date shall be deemed to
have declined to accept a Discounted Term Loan Prepayment of any of its Term
Loans at any discount to their par value within the Discount Range. -66-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da084.jpg]
(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be pre paid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Dis count”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all Submit
ted Amounts. Each Term Lender that has submitted a Discount Range Prepayment
Offer to ac cept prepayment at a discount to par that is larger than or equal to
the Applicable Discount shall be deemed to have irrevocably consented to
prepayment of Term Loans equal to its Submitted Amount (subject to any required
proration pursuant to the following subsection (3)) at the Appli cable Discount
(each such Term Lender, a “Participating Lender”). (3) If there is at least one
Participating Lender, the relevant Company Party will pre pay the respective
outstanding Term Loans of each Participating Lender in the aggregate princi pal
amount and of the tranches specified in such Lender’s Discount Range Prepayment
Offer at the Applicable Discount; provided that if the Submitted Amount by all
Participating Lenders of fered at a discount to par greater than the Applicable
Discount exceeds the Discount Range Pre payment Amount, prepayment of the
principal amount of the relevant Term Loans for those Par ticipating Lenders
whose Submitted Discount is a discount to par greater than or equal to the Ap
plicable Discount (the “Identified Participating Lenders”) shall be made pro
rata among the Identified Participating Lenders in accordance with the Submitted
Amount of each such Identified Participating Lender and the Auction Agent (in
consultation with such Company Party and subj ect to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five (5) Business Days following the Discount Range
Prepayment Re sponse Date, notifS’ (I) the relevant Company Party of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be pre paid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Dis count, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Appli cable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prcpaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each deter mination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent mani fest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below). (D) (l)Subject to
the proviso to subsection (A) above, any Company Party may from time to time
solicit Solicited Discounted Prepayment Offers by providing the Auction Agent
with five (5) Business Days’ notice in the form of a Solicited Discounted
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of such Company Party, to -67-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da085.jpg]
(x) each Term Lender and/or (y) each Lender with respect to any Class of Loans
on an individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.05(a)(v)(D)), (ifi) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess there of and (IV) each
such solicitation by a Company Party shall remain outstanding through the So
licited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auc tion Agent (or its delegate) by no
later than 5:00 p.m., on the third Business Day after the date of delivery of
such notice to such Term Lenders (the “Solicited Discounted Prepayment Response
Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Of fered Discount”) at which such Term Lender is
willing to allow prepayment of its then outstand ing Term Loan and the maximum
aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Term Lender is willing to have prepaid at the Offered Discount.
Any Term Lender whose Solicited Discounted Prepayment Offer is not received by
the Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount. (2)
The Auction Agent shall promptly provide the relevant Company Party with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discount ed Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant re sponding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent set ting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers. (3) Based upon the Acceptable Discount
and the Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, within three (3) Business Days
after receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (in consultation with
such Company Party and subject to rounding requirements of the Auction Agent
made in its sole rea sonable discretion) the aggregate principal amount and the
tranches of Term Loans (the “Ac ceptable Prepayment Amount”) to be prepaid by
the relevant Company Party at the Acceptable Discount in accordance with this
Section 2.05(a)(v)(D). If the Company Party elects to accept any Acceptable
Discount, then the Company Party agrees to accept all Solicited Discounted Pre
payment Offers received by Auction Agent by the Solicited Discounted Prepayment
Response Date, in the order from largest Offered Discount to smallest Offered
Discount, up to and includ ing the Acceptable Discount. Each Term Lender that
has submitted a Solicited Discounted Pre -68-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da086.jpg]
payment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Ac ceptable Discount (each
such Lender, a “Qualifying Lender”). The Company Party will prepay outstanding
Term Loans pursuant to this subsection (D) to each Qualifying Lender in the
aggre gate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Pre payment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with such Company Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calcu late such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepay ment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Company Par ty of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Pre payment Amount
of all Term Loans and the tranches to be prepaid to be prepaid at the Applicable
Discount on such date, (Ill) each Qualifying Lender of the aggregate principal
amount and the tranches of such Term Lender to be prepaid at the Acceptable
Discount on such date, and (lv) if applicable, each Identified Qualifying Lender
of the Solicited Discount Proration. Each determi nation by the Auction Agent of
the amounts stated in the foregoing notices to such Company Par ty and Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to such Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with subsec tion (F) below (subject to subsection (J) below). (E) In
connection with any Discounted Term Loan Prepayment, the Company Parties and the
Term Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Term Loan Prepayment, the payment of customary fees
and expenses from a Company Party in connection therewith. (F) If any Term Loan
is prepaid in accordance with paragraphs (B) through (D) above, a Company Party
shall prepay such Term Loans on the Discounted Prepayment Effective Date. The
relevant Company Party shall make such prepayment to the Administrative Agent,
for the account of the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable, at the Administrative Agent’s
Office in immediately available ifinds not later than 11:00 a.m. on the
Discounted Prepayment Effective Date and all such prepayments shall be applied
to the remaining principal installments of the relevant tranche of Loans on a
pro rata basis across such installments. The Term Loans so prepaid shall be
accompanied by all ac crued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Dis counted Prepayment Effective Date.
Each prepayment of the outstanding Term Loans pursuant to this Section
2.05(a)(v) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share. The aggregate principal amount of the tranches and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment. -69-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da087.jpg]
(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower. (H)
Notwithstanding anything in any Loan Document to the contrary, for purposes of
this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon the Auc tion Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day. (I) Each of the Company Parties and the Term Lenders
acknowledge and agree that the Auction Agent may perform any and all of its
duties under this Section 2.05(a)(v) by itself or through any Affiliate of the
Auction Agent and expressly consents to any such delegation of du ties by the
Auction Agent to such Affiliate and the performance of such delegated duties by
such Affiliate. The exculpatory provisions pursuant to this Agreement shall
apply to each Affiliate of the Auction Agent and its respective activities in
connection with any Discounted Term Loan Prepayment provided for in this Section
2.05(a)(v) as well as activities of the Auction Agent. (J) Each Company Party
shall have the right, by written notice to the Auction Agent, to revoke in full
(but not in part) its offer to make a Discounted Term Loan Prepayment and re
scind the applicable Specified Discount Prepayment Notice, Discount Range
Prepayment Notice or Solicited Discounted Prepayment Notice therefor at its
discretion at any time on or prior to the applicable Specified Discount
Prepayment Response Date (and if such offer is revoked pursuant to the preceding
clauses, any failure by such Company Party to make any prepayment to a Lend er,
as applicable, pursuant to this Section 2.05(a)(v) shall not constitute a
Default or Event of De fault under Section 8.01 or otherwise). (vi)
Notwithstanding the foregoing, in the event that, on or prior to the one ycarsix
month an niversary after the Amendment No. Effective Date, the Borrower (x)
prepays, refinances, substitutes or replaces any Term B Loans pursuant to a
Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.05(b)(iii) that constitutes a Repricing Transaction), or
(y) effects any amendment of this Agreement resulting in a Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of each of the applicable Term Lenders, (I) in the case I of clause (x),
a prepayment premium of 1.0000 of the aggregate principal amount of the Term B
Loans so prepaid, refinanced, substituted or replaced and (II) in the case of
clause (y), a fee equal to 1.000o of the aggregate principal amount of the
applicable Term B Loans outstanding immediately prior to such amendment. Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction. (b) Mandatory. (i)Within five (5) Business Days after financial
statements have been deliv ered pursuant to Section 6.01(a) (commencing with the
fiscal year ended March 31, 2013) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(a), the Borrower shall, subject to
clause (b)(vii) of this Section 2.05, cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to (A) the Applicable ECF Percentage of
Excess Cash Flow, if any, for the Excess Cash Flow Period covered by such
financial statements minus (B) the sum of (1) all voluntary prepayments of Term
Loans made during such fiscal year pursuant to Section 2.05(a)(v) or Section
10.07(1), in an amount equal to the discounted amount actually paid in respect
of the principal amount of such Term Loans, dur -70-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da088.jpg]
ing such fiscal year or, without duplication across periods, after year-end and
prior to when such Excess Cash Flow prepayment is due, (2) all other voluntary
prepayments of Term Loans during such fiscal year or, without duplication across
periods, after year-end and prior to when such Excess Cash Flow prepay ment is
due and (3) all voluntary prepayments of loans under the ABL Facility during
such fiscal year or, without duplication across periods, after year end and
prior to when such Excess Cash Flow prepayment is due, to the extent the
commitments under the ABL Facility are permanently reduced by the amount of such
payments and, in the case of each of the immediately preceding clauses (1), (2)
and (3), to the extent such prepayments are funded with the Internally Generated
Cash and not funded with any Cure Amounts. (ii) If (1) the Borrower or any
Restricted Subsidiary of the Borrower Disposes of any proper ty or assets (other
than any Disposition of any property or assets permitted by Section 7.05(a),
(b), (c), (d), (e), (g), (h), (i), (1), (m) (except as set forth in the proviso
thereof and except to the extent such prop I erty is subject to a Mortgage),
(n), (o), (p), ( or (t), or (2) any Casualty Event occurs, which results in the
realization or receipt by the Borrower or Restricted Sub sidiary of Net
Proceeds, the Borrower shall cause to be prepaid on or prior to the date which
is ten (10) Business Days after the date of the realization or receipt by the
Borrower or any Restricted Subsidiary of such Net Proceeds, subject to clause
(b)(vii) of this Section 2.05, an aggregate principal amount of Term Loans in an
amount equal to 10000 of all such Net Proceeds received; provided that if at the
time that any such prepayment would be required, the Borrower is required to
offer to repurchase or to prepay Permit ted First Priority Refinancing Debt (or
any Permitted Refinancing thereof that is secured on a pari passu basis with the
Obligations) pursuant to the terms of the documentation governing such
Indebtedness with the net proceeds of such Disposition or Casualty Event (such
Permitted First Priority Refinancing Debt (or Permitted Refinancing thereof)
required to be offered to be so repurchased or prepaid, “Other Appli cable
Indebtedness”), then the Borrower may apply such Net Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Term Loans and Other Applicable In debtedness at such time; provided that
the portion of such Net Proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such net proceeds required to be allocated to the
Other Ap plicable Indebtedness pursuant to the terms thereof; and the remaining
amount, if any, of such net pro ceeds shall be allocated to the Term Loans in
accordance with the terms hereof) to the prepayment of the Term Loans and to the
repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Sec tion 2.05(b)(ii) shall be reduced accordingly; provided,further, that
to the extent the holders of Other Ap plicable Indebtedness decline to have such
Other Applicable Indebtedness repurchased or prepaid, the declined amount shall
promptly (and in any event within ten (10) Business Days after the date of such
rejection) be applied to prepay the Term Loans in accordance with the terms
hereof. (iii) Jf the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (A) not permitted to be incurred or issued
pursuant to Section 7.03 or (B) that is intended to constitute Credit Agreement
Refinancing Indebtedness, the Borrower shall cause to be prepaid an aggre gate
principal amount of Term Loans in an amount equal to 1000o of all Net Proceeds
received therefrom on or prior to the date which is five (5) Business Days after
the receipt by the Borrower or such Restricted Subsidiary of such Net Proceeds.
(iv) [Reservedi. (v) Except with respect to Loans incurred in connection with
any Refinancing Amendment, Term Loan Extension Request or any Incremental
Amendment (to the extent set forth in such Refinancing Amendment, Term Loan
Extension Request or Incremental Amendment), (A) each prepayment of Term Loans
pursuant to this Section 2.05(b) shall be applied ratably to each Class of Term
Loans then outstand ing (provided that (i) any prepayment of Term Loans with the
Net Proceeds of Credit Agreement Refi -71-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da089.jpg]
nancing Indebtedness shall be applied solely to each applicable Class of
Refinanced Debt, and (ii) any Class of Incremental Term Loans may specify that
one or more other Classes of Term Loans and Incre mental Term Loans may be
prepaid prior to such Class of Incremental Term Loans); (B) with respect to each
Class of Term Loans, each prepayment pursuant to clauses (i) through (iii) of
this Section 2.05(b) shall be applied to the scheduled installments of principal
thereof following the date of prepayment pur suant to Section 2.07 in direct
order of maturity; provided that, for the avoidance of doubt, the prepay ments
of Loans occurring on the Amendment No. 1 Effective Date shall not be deemed a
“prepayment” for purposes of this clause; and (C) each such prepayment shall be
paid to the Lenders in accordance with their respective Pro Rata Shares of such
prepayment. (vi) The Borrower shall notify the Administrative Agent in writing
of any mandatory pre payment of Term Loans required to be made by the Borrower
pursuant to clauses (i) through (iii) of this Section 2.05(b) at least three (3)
Business Days prior to the date of such prepayment. Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the aggregate amount of such prepayment to be made by the
Borrower. The Administrative Agent will promptly notify each Appropriate Lender
of the contents of the Borrower’s prepayment notice and of such Appropriate
Lender’s Pro Rata Share of the prepayment. Each Term Lender may reject all or a
portion of its Pro Rata Share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clauses (i), (ii) and (iii) of this Section 2.05(b) by providing written notice
(each, a “Rejection Notice”) to the Administrative Agent and the Borrower no
later than 5:00 p.m. one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Term Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the Term Loans to be rejected, any such failure will be deemed an acceptance
of the total amount of such mandatory prepayment of Term Loans. Any Declined
Proceeds shall be retained by the Borrower. (vii) Foreign Dispositions.
Notwithstanding any other provisions of this Section 2.05, (i) to the extent
that any of or all the Net Proceeds of any Disposition by a Foreign Subsidiary
(“Foreign Dis position”) or Excess Cash Flow attributable to Foreign
Subsidiaries are prohibited or delayed by applica ble local law from being
repatriated to the United States, the portion of such Net Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Term Loans at
the times provided in this Sec tion 2.05 but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the appli cable local law will
not permit repatriation to the United States (the Borrower hereby agreeing to
cause the applicable Foreign Subsidiary to promptly take all actions required by
the applicable local law to per mit such repatriation), and once such
repatriation of any of such affected Net Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be immediately
effected and such repatriated Net Proceeds or Excess Cash Flow will be promptly
(and in any event not later than two Busi ness Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans pursuant to this Section 2.05 and
(ii) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Disposition or
Foreign Subsidiary Excess Cash Flow would have material adverse tax cost
consequences with respect to such Net Proceeds or Excess Cash Flow, such Net
Proceeds or Excess Cash Flow so af fected may be retained by the applicable
Foreign Subsidiary; provided that, in the case of this clause (ii), on or before
the date on which any such Net Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to this Section
2.05(b) or any such Excess Cash Flow would have been required to be applied to
prepayments pursuant to this Section 2.05(b), the Bor rower may apply an amount
equal to such Net Proceeds or Excess Cash Flow to such reinvestments or
prepayments, as applicable, as if such Net Proceeds or Excess Cash Flow had been
received by the Bor -72-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da090.jpg]
rower rather than such Foreign Subsidiary, less the amount of additional taxes
that would have been pay able or reserved against if such Net Proceeds or Excess
Cash Flow had been repatriated (or, if less, the Net Proceeds or Excess Cash
Flow that would be calculated if received by such Foreign Subsidiary). (viii) If
the Split Brands (or any portion thereof) have not been acquired by Holdings by
July 31, 2012 (the “Spilt Brands Cutoff Date”), the Borrower shall cause to be
prepaid an aggregate principal amount of Term Loans in an amount equal to
$45,000,000, or such lesser amount as constitutes the ratable portion of such
$45,000,000 allocable as of the date of the Acquisition Agreement to the Split
Brands not purchased based on a customary economic metric to be agreed with the
Administrative Agent, on or prior to the date which is five (5) Business Days
after the Split Brands Cutoff Date (or such later date that is the last day of
the next concluding Interest Period for any Loans). (c) Interest, Funding
Losses, Etc. All prepayments under this Section 2.05 shall be accom panied by
all accrued interest thereon, together with, in the case of any such prepayment
of a Eurocurren cy Rate Loan on a date prior to the last day of an Interest
Period therefor, any amounts owing in respect of such Eurocurrency Rate Loan
pursuant to Section 3.05. Notwithstanding any of the other provisions of this
Section 2.05, so long as no Event of Default shall have occurred and be
continuing, if any prepayment of Eurocurrency Rate Loans is required to be made
under this Section 2.05, prior to the last day of the Interest Period therefor,
in lieu of making any payment pursuant to this Section 2.05 in respect of any
such Eurocurrency Rate Loan prior to the last day of the Interest Period
therefor, the Borrower may, in their sole discretion, deposit an amount
sufficient to make any such prepayment otherwise required to be made thereunder
together with accrued interest to the last day of such Interest Period into a
Cash Collateral Account until the last day of such Interest Period, at which
time the Administrative Agent shall be authorized (without any further action by
or notice to or from the Borrower or any other Loan Party) to apply such amount
to the prepayment of such Loans in accordance with this Section 2.05. Upon the
occurrence and during the continuance of any Event of De fault, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with the relevant
provisions of this Section 2.05. Such deposit shall be deemed to be a pre
payment of such Loans by the Borrower for all purposes under this Agreement.
Section 2.06 Termination or Reduction of Commitments. The Term B Commitment of
each Term Lender shall be automatically and permanently reduced to $0 upon the
funding of Term B Loans to be made by it on the Closing Date. The Term B-l
Commit ment of each Additional Term B-i Lender shall be automatically terminated
on the Amendment No. 1 Effective Date upon the borrowing of the Additional Term
B- 1 Loans on such date. The Term B-2 Commitment of each Term B 2 Lender shall
be automaticall terminated on the Amendment No. 2 Effec tive Date u n the
borrowin of the Term B 2 Loans on such date. Section 2.07 Repayment of Loans.
(a) The Borrower shall repay to the Administrative Agent for the ratable account
of the Ap propriate Lenders (which Appropriate Lenders shall, for the avoidance
of doubt, constitute the Lenders holding Term B-i Loans) (A) on the last
Business Day of each March, June, September and December, commencing with the
first full quarter after the Closing Date, an aggregate principal amount equal
to 0.25° o of the aggregate principal amount of all Term B-i Loans outstanding
on the Closing Date (which I payments shall be reduced as a result of the
application of prepayments o Term B-I Loans in accordance -73-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da091.jpg]
with the order of priority set forth in Section 2.05) and (B) on the Maturity
Date for the Term B-i Loans, the aggregate principal amount of all Term B-i
Loans outstanding on such date. (N The Borrower shall repay to the
Administrative Agent for the ratable account of the Ap ro date Lenders which A
ro date Lenders shall for the avoidance of doubt constitute the Lenders holding
Term B-2 Loans) (A) on the last Business Day of each March. June. September and
December. commencing with the first full quarter after the Amendment No. 2
Effective Date, an aggregate princinal amount ual to O.25°o of the a ate nnci al
amount of all Term B-2 Loans outstandin on the Amendment No. 2 Effective Date
(which payments shall be reduced as a res lt of the application of pre ents to
Term B-2 Loans in accordance with the order of non set forth in Section 2.05 and
B on he Maturity Date for the Term B-2 Loans, the aggregate pnncipal amount of
all Term B-2 Loans, as a licable outstandin on such date. Section 2.08 Interest.
(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate, for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate. (b) During the continuance of a Default under Section 8.01(a), the
Borrower shall pay inter est on past due amounts owing by it hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
such amounts (including interest on past due interest) shall be due and payable
upon demand. (c) Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the com
mencement of any proceeding under any Debtor Relief Law. Section 2.09 Fees. (a)
Other Fees. The Borrower shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as express ly agreed between the Borrower and the
applicable Agent). (b) Closing Fees. The Borrower agrees to pay on the Closing
Date to each Lender party to this Agreement on the Closing Date, as fee
compensation for the funding of such Lend er’s Term Loan, a closing fee (the
“Closing Fee”) in an amount equal to 1.5000 of the stated prin cipal amount of
such Lender’s Term Loan made on the Closing Date. Such Closing Fee will be in
all respects fully earned, due and payable on the Closing Date and
non-refundable and non- creditable thereafter and, in the case of the Term
Loans, such Closing Fee shall be netted against Term Loans made by such Lender.
c Term B-2 Loan Fundin Fee. The Borrower a es to a on the Amendment No 2
Effective Date to each Term B-2 Lender art to the Amendment No. 2 Joinder as fee
compensation for the funding of such Lender’s Term B-2 Loan, a funding fee (the
“Amendment No.2 FunWn Fee” in an amount e ual to 0.500 0 of the stated nnci I
amount of such Lend -74-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da092.jpg]
er’s Term B-2 Loans funded on the Amendment No.2 Effective Date Such Amendment
No. 2 Funding Fee wil be in all respects fully earned, due and payable on the
Amendment No. 2 Effec tive Date and non-refundable and non-creditable thereafter
and shall be netted a ainsi Term B-2 Loans made b such Term B-2 Lender. Section
2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by ref erence to the
Eurocurrency Rate) shall be made on the basis of a year of three hundred and
sixty-five (365) days, or three hundred and sixty-six (366) days, as applicable,
and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a three hundred and sixty (360) day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof; for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Sec tion 2.12(a), bear
interest for one (1) day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. Section 2.11 Evidence of Indebtedness. (a) The Credit
Extensions made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f. 103-1(c), as agent for the Borrower, in each
case in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Adminis
trative Agent shall control in the absence of manifest error. Upon the request
of any Lender made through the Administrative Agent, the Borrower shall execute
and deliver to such Lender (through the Administrative Agent) a Term Note
payable to such Lender, which shall evidence such Lender’s Loans in addition to
such accounts or records. Each Lender may attach schedules to its Term Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect there to. (b) [Reserved]. (c) Entries made in good
faith by the Administrative Agent in the Register pursuant to Sec tion 2.11(a),
and by each Lender in its account or accounts pursuant to Section 2.11(a), shall
be prima fade evidence of the amount of principal and interest due and payable
or to become due and payable from the Borrower to, in the case of the Register,
each Lender and, in the case of such account or accounts, such Lender, under
this Agreement and the other Loan Documents, absent manifest error; provided
that the failure of the Administrative Agent or such Lender to make an entry, or
any finding that an entry is incorrect, in the Register or such account or
accounts shall not limit or otherwise affect the obligations of the Borrower
under this Agreement and the other Loan Documents.



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da093.jpg]
Section 2.12 Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Appropriate Lender its Pro Rata Share (or other
applicable share provided for under this Agreement) of such payment in like
funds as received by wire transfer to such Lender’s applicable Lending Office.
All payments received by the Administrative Agent after 2:00 p.m., shall in each
case be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. (b) If any payment to be made by the
Borrower shall come due on a day other than a Busi ness Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calen dar month, such payment shall
be made on the immediately preceding Business Day. (c) Unless the Borrower or
any Lender has notified the Administrative Agent, prior to the date any payment
is required to be made by it to the Administrative Agent hereunder, that the
Borrower or such Lender, as the case may be, will not make such payment, the
Administrative Agent may assume that the Borrower or such Lender, as the case
may be, has timely made such payment and may (but shall not be so required to),
in reliance thereon, make available a corresponding amount to the Person
entitled thereto. If and to the extent that such payment was not in fact made to
the Administrative Agent in Same Day Funds, then: (i) if the Borrower failed to
make such payment, each Lender shall forthwith on de mand repay to the
Administrative Agent the portion of such assumed payment that was made available
to such Lender in Same Day Funds, together with interest thereon in respect of
each day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent in Same Day Funds at the applicable Overnight Rate from
time to time in effect; and (ii) if any Lender failed to make such payment, such
Lender shall forthwith on de mand pay to the Administrative Agent the amount
thereof in Same Day Funds, together with in terest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Adminis trative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder. -76-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da094.jpg]
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error. (d) If any Lender makes available to the Administrative Agent
funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest. (e) Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner. (f) Whenever any payment received by
the Administrative Agent under this Agreement or any of the other Loan Documents
is insufficient to pay in full all amounts due and payable to the Admin
istrative Agent and the Lenders under or in respect of this Agreement and the
other Loan Documents on any date, such payment shall be distributed by the
Administrative Agent and applied by the Administra tive Agent and the Lenders in
the order of priority set forth in Section 8.03. If the Administrative Agent
receives funds for application to the Obligations of the Loan Parties under or
in respect of the Loan Doc uments under circumstances for which the Loan
Documents do not specify the manner in which such funds are to be applied, the
Administrative Agent may (to the fullest extent permitted by mandatory pro
visions of applicable Law), but shall not be obligated to, elect to distribute
such funds to each of the Lenders in accordance with such Lender’s Pro Rata
Share of the Outstanding Amount of all Loans out standing at such time in
repayment or prepayment of such of the outstanding Loans or other Obligations
then owing to such Lender. Section 2.13 Sharing of Payments. If, other than as
expressly provided elsewhere herein, any Lender shall obtain payment in respect
of any principal or interest on account of the Loans made by it any payment
(whether voluntary, involun tary, through the exercise of any right of setoff,
or otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereot such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of any principal or interest on such
Loans or such participations, as the case may be, pro rata with each of them;
provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recov ered, without further
interest thereon. For avoidance of doubt, the provisions of this paragraph shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement as in effect from
time to time or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
par ticipant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if -77-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da095.jpg]
such Lender were the direct creditor of the Borrower in the amount of such
participation. The Adminis trative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. Section 2.14 Incremental Credit
Extensions. (a) Incremental Commitments. The Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Loan Request”), request one or more new commitments which may be in
the same Facility as any outstanding Term Loans (a “Term Loan Increase”) or a
new Class of term loans (collectively with any Term Loan Increase, the “Incre
mental Commitments”), whereupon the Administrative Agent shall promptly deliver
a copy to each of the Lenders. (b) Incremental Loans. Any Incremental Term Loans
effected through the establishment of new Term Loans made on an Incremental
Facility Closing Date shall be designated a separate Class of Incremental Term
Loans for all purposes of this Agreement. On any Incremental Facility Closing
Date on which any Incremental Commitments of any Class are effected (including
through any Term Loan In- crease), subject to the satisfaction of the terms and
conditions in this Section 2.14, (i) each Incremental Lender of such Class shall
make a Loan to the Borrower (an “Incremental Term Loan”) in an amount equal to
its Incremental Commitment of such Class and (ii) each Incremental Lender of
such Class shall become a Lender hereunder with respect to the Incremental
Commitment of such Class and the Incremen tal Term Loans of such Class made
pursuant thereto. Notwithstanding the foregoing, Incremental Term Loans may have
identical terms to any of the Term Loans and be treated as the same Class as any
of such Term Loans. (c) Incremental Loan Request. Each Incremental Loan Request
from the Borrower pursuant to this Section 2.14 shall set forth the requested
amount and proposed terms of the relevant Incremental Term Loans. Incremental
Term Loans may be made by any existing Lender (but each existing Lender will not
have an obligation to make any Incremental Commitment, nor will the Borrower
have any obliga tion to approach any existing lenders to provide any Incremental
Commitment) or by any other bank or other financial institution (any such other
bank or other financial institution being called an “Additional Lender”) (each
such existing Lender or Additional Lender providing such, an “Incremental
Lender”); provided that the Administrative Agent shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Additional Lender’s making
such Incremental Term Loans to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Loans to such Lender or
Additional Lender. (d) Effectiveness ofIncremental Amendment. The effectiveness
of any Incremental Amend ment, and the Incremental Commitments thereunder, shall
be subject to the satisfaction on the date there of (the “Incremental Facility
Closing Date”) of each of the following conditions: (i) no Default or Event of
Default shall exist after giving effect to such Incremental Commitments and
Incremental Loans made pursuant thereto on the Incremental Facility Closing
Date; -78-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da096.jpg]
(ii) after giving effect to such Incremental Commitments, the conditions of Sec
tion 4.02(i) shall be satisfied (it being understood that all references to “the
date of such Credit Extension” or similar language in such Section 4.02(i) shall
be deemed to refer to the effective date of such Incremental Amendment);
provided that for purposes of satisfying Section 4.02(1), only the Specified
Representations shall be required to be true and correct to the extent the pro
ceeds of such Incremental Loans are used to consummate a Permitted Acquisition;
(iii) the Borrower and its Restricted Subsidiaries shall be in compliance with
the cov enants set forth in Section 7.11, determined on a Pro Forma Basis as of
the Incremental Facility Closing Date and the last day of the most recently
ended Test Period (or, if no Test Period cited in Section 7.11 has passed, the
covenants in Section 7.11 for the first Test Period cited in such Sec tion shall
be satisfied as of the last four quarters ended), in each case, as if any
Incremental Term Loans available under such Incremental Commitments had been
outstanding on the last day of such fiscal quarter of the Borrower for testing
compliance therewith; (iv) each Incremental Term Commitment shall be in an
aggregate principal amount that is not less than $15,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $15,000,000
if such amount represents all remaining availability under the limit set forth
in the following clause (vfl; and (v) the aggregate amount of the Incremental
Term Loans incurred after the Amend ment No. 2 Effective Date shall not exceed
(A) (1) $2250,000,000 minus (2) the aggregate amount of all secured Permitted
Ratio Debt incurred by the Borrower and its Restricted Subsidi aries pursuant to
Section 7.03(s) minus (3) the aggregate amount of incremental commitments that
shall have become effective under the ABL Facility after the Closing Date and
(BAmend ment No. 2 Effective Date. (B~ all voluntary prepayments of Term Loans
and all voluntary per manent commitment reductions of the ABL Facili that are
not in each case financed with the proceeds of any Indebtedness and (C) an
additional amount of Incremental Term Loans so long as the Consolidated First
Lien Net Leverage Ratio is no more than 4.00 to 1.00 as of the last day of the
most recently ended period of four fiscal quarters of the Borrower for which
financial state ments are internally available, determined on the applicable
Incremental Facility Closing Date, after giving effect to any such incurrence on
a Pro Forma Basis, and excluding from clause (x) of the definition of
Consolidated First Lien Net Leverage Ratio the cash proceeds of any such In
cremental Term Loans. (e) Required Terms. The terms, provisions and
documentation of the Incremental Term Loans and Incremental Commitments of any
Class shall be as agreed between the Borrower and the ap plicable Incremental
Lenders providing such Incremental Commitments, and except as otherwise set
forth herein, to the extent not identical to the Term Loans existing on the
Incremental Facility Closing Date, shall be reasonably satisfactory to
Administrative Agent. In any event: (i) the Incremental Term Loans: (A) shall
(x) rank pan passu in right of payment and of security with and (y) have the
same Guarantees as the Term Loans, (B) shall not mature earlier than the Latest
Maturity Date of any Term Loans outstanding at the time of incurrence of such
Incremental Term Loans,



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da097.jpg]
(C) shall have a Weighted Average Life to Maturity not shorter than the re
maining Weighted Average Life to Maturity of then-existing Term Loans, (D) shall
have an Applicable Rate, and subject to clauses (e)(i)(B) and (e)(i)(C) above
and clause (e)(iii) below, amortization determined by the Borrower and the
applicable Incremental Lenders, and (E) the Incremental Term Loans may
participate on a pro rata basis or less than pro rata basis (but not on a
greater than pro rata basis) in any voluntary or mandatory prepayments of Term
Loans hereunder, as specified in the applicable Incremental Amendment; (ii)
[Reserved]; (iii) the amortization schedule (subject to clause (0(C) above)
applicable to any In cremental Loans and the All-In Yield applicable to the
Incremental Term Loans of each Class shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Amendment; provided, however, that with respect to any Loans made un der
Incremental Commitments, the All-In Yield applicable to such Incremental Term
Loans shall not be greater than the applicable All-In Yield payable pursuant to
the terms of this Agreement as amended through the date of such calculation with
respect to outstanding Term Loans plus 50 ba sis points per annum unless the
Applicable Rate (together with, as provided in the proviso below, the
Eurocurrency floor or Base Rate floor) with respect to the Term Loans is
increased so as to cause the then applicable All-In Yield under this Agreement
on each outstanding Class of Term Loans to equal the All-In Yield then
applicable to the Incremental Term Loans minus 50 basis points; provided that
any increase in All-In Yield to any existing Term Loan due to the applica tion
of a Eurocurrency floor or Base Rate floor higher than 1.2500% or 2.2500%,
respectively, on any Incremental Term Loan shall be effected solely through an
increase in (or implementation of; as applicable) any Eurocurrency floor or Base
Rate floor applicable to such existing Term Loan. (t) IncrernentalAmendment.
Commitments in respect of Incremental Term Loans shall be come Commitments under
this Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Incre mental Lender providing such Commitments and the
Administrative Agent. The Incremental Amend ment may, without the consent of any
other Loan Party, Agent or Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.14. The Borrow er will use the proceeds of the Incremental
Term Loans for any purpose not prohibited by this Agreement. No Lender shall be
obligated to provide any Incremental Term Loans, unless it so agrees. (g)
[Reserved]. (h) This Section 2.14 shall supersede any provisions in Section 2.13
or 10.01 to the contrary. Section 2.15 Refinancing Amendments. (a) On one or
more occasions after the Closing Date, the Borrower may obtain, from any Lender
or any Additional Refinancing Lender, Credit Agreement Refinancing Indebtedness
in respect of all or any portion of the Term Loans then outstanding under this
Agreement (which for purposes of this clause (a) will be deemed to include any
then outstanding Other Term Loans or Incremental Term Loans) -80-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da098.jpg]
in the form of Other Term Loans or Other Term Loan Commitments pursuant to a
Refinancing Amend ment. (b) The effectiveness of any Refinancing Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date other than chang es to such legal opinion
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and (ii)
reaffirmation agreements and/or such amendments to the Collateral Documents as
may be reasonably requested by the Administrative Agent in order to ensure that
such Credit Agreement Refinancing Indebtedness is provided with the benefit of
the applicable Loan Documents. (c) Each issuance of Credit Agreement Refinancing
Indebtedness under Section 2.15(a) shall be in an aggregate principal amount
that is (x) not less than $15,000,000 and (y) an integral multiple of $1,000,000
in excess thereof. (d) Each of the parties hereto hereby agrees that this
Agreement and the other Loan Docu ments may be amended pursuant to a Refinancing
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Credit Agree
ment Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agree ment and the other Loan Documents consistent with the
provisions and intent of the third paragraph of Section 10.01 (without the
consent of the Required Lenders called for therein) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment. Section 2.16 Extension of Term Loans. (a) Extension
of Term Loans. The Borrower may at any time and from time to time request that
all or a portion of the Term Loans of a given Class (each, an “Existing Term
Loan Tranche”) be amended to extend the scheduled maturity date(s) with respect
to all or a portion of any principal amount of such Term Loans (any such Term
Loans which have been so amended, “Extended Term Loans”) and to provide for
other terms consistent with this Section 2.16. In order to establish any
Extended Term Loans, the Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders under the
applicable Existing Term Loan Tranche) (each, a “Term Loan Extension Request”)
setting forth the proposed terms of the Extended Term Loans to be established,
which shall (x) be identical as offered to each Lender under such Existing Term
Loan Tranche (including as to the proposed interest rates and fees payable) and
offered pro rata to each Lender under such Existing Term Loan Tranche and (y) be
identical to the Term Loans under the Existing Term Loan Tranche from which such
Extended Term Loans are to be amended, except that: (i) all or any of the
scheduled amorti zation payments of principal of the Extended Term Loans may be
delayed to later dates than the sched uled amortization payments of principal of
the Term Loans of such Existing Term Loan Tranche, to the extent provided in the
applicable Extension Amendment; provided, however, that at no time shall there
be Classes of Term Loans hereunder (including Refinancing Term Loans and
Extended Term Loans) which have more than four (4) different Maturity Dates;
(ii) the Effective Yield with respect to the Extended Term Loans (whether in the
form of interest rate margin, upfront fees, original issue discount or other
wise) may be different than the Effective Yield for the Term Loans of such
Existing Term Loan Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amend- -81-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da099.jpg]
ment may provide for other covenants and terms that apply solely to any period
afier the Latest Maturity Date that is in effect on the effective date of the
Extension Amendment (immediately prior to the estab lishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the Borrower and the Lenders thereof~ provided that no Extended Term
Loans may be op tionally prepaid prior to the date on which all Term Loans with
an earlier final stated maturity (including Term Loans under the Existing Term
Loan Tranche from which they were amended) are repaid in fUll, unless such
optional prepayment is accompanied by a pro rata optional prepayment of such
other Term Loans; provided, however, that (A) no Default shall have occurred and
be continuing at the time a Term Loan Extension Request is delivered to Lenders,
(B) in no event shall the final maturity date of any Ex tended Term Loans of a
given Term Loan Extension Series at the time of establishment thereof be earlier
than the then Latest Maturity Date of any other Term Loans hereunder, (C) the
Weighted Average Life to Maturity of any Extended Term Loans of a given Term
Loan Extension Series at the time of establish ment thereof shall be no shorter
(other than by virtue of amortization or prepayment of such Indebtedness prior
to the time of incurrence of such Extended Term Loans) than the remaining
Weighted Average Life to Maturity of any Existing Term Loan Tranche, (D) any
such Extended Term Loans (and the Liens se curing the same) shall be permitted
by the terms of the Intercreditor Agreements (to the extent any Inter- creditor
Agreement is then in effect), (E) all documentation in respect of such Extension
Amendment shall be consistent with the foregoing and (F) any Extended Term Loans
may participate on a pro rata basis or less than a pro rata basis (but not
greater than a pro rata basis) in any voluntary or mandatory re payments or
prepayments hereunder, in each case as specified in the respective Term Loan
Extension Re quest. Any Extended Term Loans amended pursuant to any Term Loan
Extension Request shall be desig nated a series (each, a “Term Loan Extension
Series”) of Extended Term Loans for all purposes of this Agreement; provided
that any Extended Term Loans amended from an Existing Term Loan Tranche may, to
the extent provided in the applicable Extension Amendment, be designated as an
increase in any previ ously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche. Each Term Loan Extension Series of Extended
Term Loans incurred under this Section 2.16 shall be in an ag gregate principal
amount that is not less than $35,000,000. (b) [Reserved]. (c) Extension Request.
The Borrower shall provide the applicable Term Loan Extension Re quest at least
five (5) Business Days prior to the date on which Lenders under the Existing
Term Loan Tranche are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.16. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Tranche amended into Extended Term Loans pursuant to any Term
Loan Extension Request. Any Lender holding a Loan under an Existing Term Loan
Tranche (each, an “Extending Term Lender”) wishing to have all or a portion of
its Term Loans under the Existing Term Loan Tranche subject to such Term Loan
Extension Request amended into Extended Term Loans shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Term Loan Extension Request of the amount of its Term Loans
under the Existing Term Loan Tranche which it has elected to request be amended
into Extended Term Loans (subject to any minimum denomination requirements
imposed by the Administrative Agent). In the event that the aggregate principal
amount of Term Loans under the Exist ing Term Loan Tranche in respect of which
applicable Term Lenders shall have accepted the relevant Term Loan Extension
Request exceeds the amount of Extended Term Loans requested to be extended
pursuant to the Term Loan Extension Request, Term Loans subject to Extension
Elections shall be amended to Extended Term Loans on a pro rata basis (subject
to rounding by the Administrative Agent, which shall be conclusive) based on the
aggregate principal amount of Term Loans included in each such Extension
Election. -82-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da100.jpg]
(d) Extension Amendment. Extended Term Loans shall be established pursuant to an
amendment (each, a “Extension Amendment”) to this Agreement among the Borrower,
the Administra tive Agent and each Extending Term Lender providing an Extended
Term Loan thereunder, which shall be consistent with the provisions set forth in
Section 2.16(a) above, respectively (but which shall not re quire the consent of
any other Lender). The effectiveness of any Extension Amendment shall be subject
to the satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opin ions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administra tive Agent in order to ensure that the Extended Term
Loans are provided with the benefit of the applicable Loan Documents. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any oth er Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Ex tended
Term Loans incurred pursuant thereto, (ii) modify the scheduled repayments set
forth in Sec tion 2.07 with respect to any Existing Term Loan Tranche subject to
an Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate prin cipal amount of the
Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.07), (iii) modify the prepayments set forth in
Section 2.05 to reflect the existence of the Extend ed Term Loans and the
application of prepayments with respect thereto, (iv) make such other changes to
this Agreement and the other Loan Documents consistent with the provisions and
intent of the second paragraph of Section 10.01 (without the consent of the
Required Lenders called for therein) and (v) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appro priate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.16, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Extension
Amendment. (e) No conversion of Loans pursuant to any Extension in accordance
with this Section 2.16 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement. ARTICLE III. TAXES. INCREASED COSTS
PROTECTION AND ILLEGALITY Section 3.01 Taxes. (a) Except as provided in this
Section 3.01, any and all payments made by or on account of the Borrower (the
term Borrower under Article III being deemed to include any Subsidiary for whose
ac count a Letter of Credit is issued) or any Guarantor under any Loan Document
shall be made free and clear of and without deduction for any Taxes. If the
Borrower, any Guarantor or other applicable with holding agent shall be required
by any Laws to deduct any Taxes from or in respect of any sum payable under any
Loan Document to any Agent or any Lender, (i) if the Tax in question is an
Indemnified Tax or Other Tax, the sum payable by the Borrower or applicable
Guarantor shall be increased as necessary so that after all required deductions
have been made (including deductions applicable to additional sums payable under
this Section 3.01), each of such Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions, (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
thirty -83-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da101.jpg]
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), if the
Borrower or any Guarantor is the applicable withholding agent, it shall furnish
to such Agent or Lender (as the case may be) the original or a copy of a receipt
evi dencing payment thereof or other evidence acceptable to such Agent or
Lender. (b) In addition, the Borrower agrees to pay any and all present or
future stamp, court or doc umentary Taxes and any other excise, property,
intangible or mortgage recording Taxes, imposed by any Governmental Authority,
which arise from the execution, delivery, performance, enforcement or registra
tion of; or otherwise with respect to, any Loan Document excluding, in each
case, any such Tax imposed as a result of an Agent or Lender’s Assignment and
Assumption, grant of a participation, transfer or as signment to or designation
of a new applicable Lending Office or other office for receiving payments un der
any Loan Document (collectively, “Assignment Taxes”) (except for Assignment
Taxes resulting from an assignment, participation, etc., that is requested or
required in writing by Borrower), but only to the extent such Assignment Taxes
are imposed as a result of a connection between the assignor, assignee,
participating lender or Participant (as applicable) and the jurisdiction
imposing such Assignment Taxes (other than any connection arising solely from
executing, delivering, being a party to, engaging in any transaction pursuant
to, performing obligations under, receiving payments under, and/or enforcing,
any Loan Document) (all such non-excluded Taxes described in this Section
3.01(b) being hereinafter referred to as “Other Taxes”). (c) Without duplication
of any amounts paid or to be paid pursuant to Section 3.0 1(a), the Borrower and
each Guarantor agree to indenmify each Agent and each Lender for (i) the full
amount of Indemnified Taxes imposed on or with respect to any amounts paid by or
on account of the Borrower or any Guarantor under any Loan Document and Other
Taxes payable by such Agent or such Lender and (ii) any expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legal ly imposed or asserted by the Govermnental Authority. A certificate as to
the amount of such payment or liability prepared in good faith and delivered by
such Agent or Lender (or by an Agent on behalf of such Lender), accompanied by a
written statement thereof setting forth in reasonable detail the basis and calcu
lation of such amounts shall be conclusive absent manifest error. (d) Each
Lender and Agent shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under the Loan
Documents. Each such Lender and Agent shall, whenever a lapse in time or change
in circumstances renders such documentation obsolete, invalid or in accurate in
any material respect, deliver promptly and on or before the date such
documentation expires, becomes obsolete, invalid or inaccurate to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so. Unless the applicable withholding
agent has received forms or other documents satis factory to it indicating that
payments under any Loan Document to or for a Lender are not subject to
withholding Tax or are subject to such Tax at a rate reduced by an applicable
tax treaty, the applicable withholding agent shall withhold amounts required to
be withheld by applicable Law from such payments at the applicable statutory
rate. Notwithstanding any other provision of this clause (d), a Lender shall not
be required to deliver any documentation pursuant to this clause (d) that such
Lender is not legally eligi ble to deliver. Without limiting the foregoing: (i)
Each Lender that is a United States person (as defined in Section 7701(a)(30) of
the Code) shall deliver to the Borrower and the Administrative Agent on or
before the date on -84-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da102.jpg]
which it becomes a party to this Agreement two properly completed and duly
signed original cop ies of Internal Revenue Service Form W-9 certif~’ing that
such Lender is exempt fiom federal backup withholding. (ii) Each Lender that is
not a United States person (as defined in Section 7701(a)(30) of the Code) shall
deliver to the Borrower and the Administrative Agent on or before the date on
which it becomes a party to this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent) whichever of the
following is applicable: (A) two properly completed and duly signed original
copies of Internal Rev enue Service Form W-8BEN (or any successor forms)
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party, and such other documenta tion as required under the
Code, (B) two properly completed and duly signed original copies of Internal Rev
enue Service Form W-8ECI (or any successor forms), (C) in the case of a Lender
claiming the benefits of the exemption for portfo lio interest under Section
881(c) of the Code, (A) a certificate substantially in the form of Exhibit I
hereto (any such certificate a “United States Tax Compliance Certificate”) and
(B) two properly completed and duly signed original copies of Internal Revenue
Ser vice Form W-8BEN (or any successor forms), or (D) to the extent a Lender is
not the beneficial owner (for example, where the Lender is a partnership, or is
a Lender that has transferred its beneficial interest to a Par ticipant or SPC),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY or any other required information from each bene ficial
owner, as applicable (provided that, if the Lender is a partnership and not a
partici pating Lender (or Lender transferring to an SPC) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate may be provided by such Lender on behalf of
such beneficial owner(s)). (iii) Each Agent that is a United States person (as
defined in Section 7701(a)(30)) of the Code) shall deliver to the Borrower and
the Administrative Agent two properly completed and duly signed original copies
of Internal Revenue Service Form W-9 with respect to fees received on its own
behalf, certi~ing that such Agent is exempt from U.S. federal backup
withholding. Each Agent that is not a United States person (as defined in
Section 770 l(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-8ECI with respect to fees received on its own
behalf (e) If a payment made to any Person under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Person were to
fail to comply with the applicable re porting requirements of FATCA, such Person
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws and such additional doc umentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA, to determine
-85-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da103.jpg]
whether such Person has or has not complied with such Person’s obligations under
FATCA and, if neces san’, to determine the amount to deduct and withhold from
such payment. (f) Any Lender or Agent claiming any additional amounts payable
pursuant to this Sec tion 3.01 shall use its reasonable efforts to mitigate or
reduce the additional amounts payable, which rea sonable efforts may include a
change in the jurisdiction of its Lending Office (or any other measures rea
sonably requested by the Borrower) if such a change or other measures would
reduce any such additional amounts (or any similar amount that may thereafter
accrue) and would not, in the sole determination of such Lender, result in any
unreimbursed cost or expense or be otherwise disadvantageous to such Lender. (g)
If any Lender or Agent determines, in its sole discretion, that it has received
a refund in respect of any Indemnified Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by a Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to such Loan
Party (but only to the extent of indemnification or additional amounts paid by
the Loan Party under this Section 3.01 with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of the Lender or Agent, as the case may be, and without
interest (other than any interest paid by the relevant taxing authority with
respect to such refund net of any Taxes payable by any Agent or Lender on such
interest); provided that the Loan Parties, upon the request of the Lender or
Agent, as the case may be, agree promptly to return such refund (plus any
penalties, in terest or other charges imposed by the relevant taxing authority)
to such party in the event such party is required to repay such refund to the
relevant taxing authority. This Section shall not be construed to re quire any
Agent or any Lender to make available its tax returns (or any other information
relating to Tax es that it deems confidential) to the Borrower or any other
person. Section 3.02 Illegality. If any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocur
rency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Bor rower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such no tice, the Borrower
shall upon demand from such Lender (with a copy to the Administrative Agent),
pre pay or, if applicable, convert all applicable Eurocurrency Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or promptly, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans. Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted and all amounts due, if any, in connection with such prepayment or
conversion under Section 3.05. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender. Section 3.03 Inability to Determine Rates. If
the Required Lenders determine that for any reason adequate and reasonable means
do not exist for determining the applicable Eurocurrency Rate for any requested
Interest Period with respect to a pro posed Eurocurrency Rate Loan, or that the
Eurocurrency Rate for any requested Interest Period with re spect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lend ers of funding such Loan, or that Dollar deposits are not being offered to
banks in the London interbank -86-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da104.jpg]
eurodollar, or other applicable, market for the applicable amount and the
Interest Period of such Eurocur rency Rate Loan, the Administrative Agent will
promptly so noti& the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans shall be suspend ed
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of; conver sion to or continuation of such
Eurocurrency Rate Loans or, failing that, will be deemed to have convert ed such
request, if applicable, into a request for a Borrowing of Base Rate Loans in the
amount specified therein. Section 3.04 Increased Cost and Reduced Return;
Capital Adequacy; Eurocurrency Rate Loan Reserves. (a) If any Lender reasonably
determines that as a result of the introduction of or any change in or in the
interpretation of any Law, in each case after the Closing Date, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining any Eurocurrency Rate Loans,
or a reduction in the amount received or receivable by such Lender in connection
with any of the foregoing (excluding for purposes of this Section 3.04(a) any
such increased costs or reduction in amount resulting from (0(x) any Indemnified
Taxes or Other Taxes in demnified pursuant to Section 3.01, (y) any Taxes
excluded from the definition of Indemnified Taxes (other than Taxes excluded
under clause (ii) thereof) or Other Taxes or (z) any Taxes that are not im posed
on or in respect of its loans, loan principal, interest or other payments,
letters of credit, commit ments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, or (ii) reserve requirements
contemplated by Section 3.04(c)) and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining the Eurocurrency
Rate Loan (or of maintaining its obligations to make any Loan), or to reduce the
amount of any sum received or receivable by such Lender, then from time to time
within fifteen (15) days after demand by such Lender setting forth in rea
sonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in ac cordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will com pensate such Lender for
such increased cost or reduction. Notwithstanding anything herein to the contra
ry, for all purposes under this Agreement (including Section 3.04(b)), (x) the
Dodd-Frank Wall Street Re form and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for In
ternational settlements, the Basel Committee on Banking Supervision (or any
successor or similar au thority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a change in
Law, regardless of the date enacted, adopted or issued. (b) If any Lender
determines that the introduction of any Law regarding capital adequacy or any
change therein or in the interpretation thereof; in each case after the Closing
Date, or compliance by such Lender (or its Lending Office) therewith, has the
effect of reducing the rate of return on the capital of such Lender or any
corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder (taking into consideration its policies with respect to
capital adequacy and such Lender’s de sired return on capital), then from time
to time upon demand of such Lender setting forth in reasonable detail the charge
and the calculation of such reduced rate of return (with a copy of such demand
to the Administrative Agent given in accordance with Section 3.06), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
for such reduction within fifteen (15) days after re ceipt of such demand. (c)
The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or de posits, additional interest on the
unpaid principal amount of each applicable Eurocurrency Rate Loan of -87-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da105.jpg]
the Borrower equal to the actual costs of such reserves allocated to such Loan
by such Lender (as deter mined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Euroeurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent man ifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give no tice fifteen
(15) days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable fifteen (15) days from receipt of such notice.
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Sec tion 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation. (e) If any Lender requests compensation under this
Section 3.04, then such Lender will, if requested by the Borrower, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no materi al economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d). Section 3.05 Funding
Losses. Upon written demand of any Lender (with a copy to the Administrative
Agent) from time to time, which demand shall set forth in reasonable detail the
basis for requesting such amount, the Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense ac
tually incurred by it as a result of: (a) any continuation, conversion, payment
or prepayment of any Eurocurrency Rate Loan of the Borrower on a day other than
the last day of the Interest Period for such Loan; or (b) any failure by the
Borrower (for a reason other than the failure of such Lender to make a Loan) to
prepay, borrow, continue or convert any Eurocurrency Rate Loan of the Borrow er
on the date or in the amount notified by the Borrower; including any loss or
expense (excluding loss of anticipated profits) arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the depos its from which such funds were obtained. Section 3.06
Matters Applicable to All Requests for Compensation. (a) Any Agent or any Lender
claiming compensation under this Article III shall deliver a cer tificate to the
Borrower setting forth the additional amount or amounts to be paid to it
hereunder which shall be conclusive in the absence of manifest error. In
determining such amount, such Agent or such Lender may use any reasonable
averaging and attribution methods. -88-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da106.jpg]
(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applica ble, to convert Base Rate Loans into
Eurocurrency Rate Loan, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so re quested. (c) If the obligation of any
Lender to make or continue any Eurocurrency Rate Loan, or to convert Base Rate
Loans into Eurocurrency Rate Loans shall be suspended pursuant to Section
3.06(b) hereot such Lender’s applicable Eurocurrency Rate Loans shall be
automatically converted into Base Rate Loans (or, if such conversion is not
possible, repaid) on the last day(s) of the then current Interest Period(s) for
such Eurocurrency Rate Loans (or, in the case of an immediate conversion
required by Sec tion 3.02, on such eariier date as required by Law) and, unless
and until such Lender gives notice as pro vided below that the circumstances
specified in Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion
no longer exist: (i) to the extent that such Lender’s Eurocurrency Rate Loans
have been so convert ed, all payments and prepayments of principal that would
otherwise be applied to such Lender’s applicable Eurocurrency Rate Loans shall
be applied instead to its Base Rate Loans; and (ii) all Loans that would
otherwise be made or continued from one Interest Period to another by such
Lender as Eurocurrency Rate Loans shall be made or continued instead as Base
Rate Loans (if possible), and all Base Rate Loans of such Lender that would
otherwise be con verted into Eurocurrency Rate Loans shall remain as Base Rate
Loans. (d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.
Section 3.07 Replacement of Lenders under Certain Circumstances. (a) If at any
time (i) the Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or 3.04 as a result of any condition
described in such Sections or any Lender ceases to make any Eurocurrency Rate
Loans as a result of any condition described in Sec tion 3.02 or Section 3.04 or
(ii) any Lender becomes a Non-Consenting Lender, then the Borrower may, on ten
(10) Business Days’ prior written notice to the Administrative Agent and such
Lender, (x) replace such Lender by causing such Lender to (and such Lender shall
be obligated to) assign pursuant to Sec -89-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da107.jpg]
tion 10.07(b) (with the assigmnent fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, with respect to a
Class vote, clause (ii)) to one or more Eligible Assignees; provided that
neither the Ad ministrative Agent nor any Lender shall have any obligation to
the Borrower to fmd a replacement Lender or other such Person; and
provided,further, that (A) in the case of any such assignment resulting from a
claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible As
signees shall have agreed to, and shall be sufficient (together with all other
consenting Lenders) to cause the adoption of, the applicable departure, waiver
or amendment of the Loan Documents; or (y) terminate the Commitment of such
Lender and repay all Obligations of the Borrower owing to such Lender relating
to the Loans and participations held by such Lender as of such termination date;
provided that in the case of any such tennination of a Non-Consenting Lender
such termination shall be sufficient (together with all other consenting
Lenders) to cause the adoption of the applicable departure, waiver or amendment
of the Loan Documents and such termination shall be in respect of any applicable
facility only in the case of clause (i) or, with respect to a Class vote, clause
(ii). (b) Any Lender being replaced pursuant to Section 3.07(a) above shall (i)
execute and deliver an Assignment and Assumption with respect to such Lender’s
applicable Commitment and outstanding Loans in respect thereof; and (ii) deliver
any Term Notes evidencing such Loans to the Borrower or Ad ministrative Agent.
Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and par ticipations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Term Note or Term Notes executed by the Bor rower, the assignee
Lender shall become a Lender hereunder and the assigning Lender shall cease to
con stitute a Lender hereunder with respect to such assigned Loans, Commitments
and participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Non-Consenting Lender does not execute and
deliver to the Administrative Agent a duly executed Assignment and Assumption
reflecting such re placement within five (5) Business Days of the date on which
the assignee Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender. (c) [Reserved]. (d) In the event that (i) the
Borrower or the Administrative Agent has requested that the Lenders consent to a
departure or waiver of any provisions of the Loan Documents or agree to any
amendment thereto, (ii) the consent, waiver or amendment in question requires
the agreement of each af fected Lender or each Lender of a Class in accordance
with the terms of Section 10.01 or all the Lenders with respect to a certain
Class of the Loans and (iii) the Required Lenders (or, in the case of a consent,
waiver or amendment involving all affected Lenders of a certain Class, the
Required Class Lenders) have agreed to such consent, waiver or amendment, then
any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.” -90-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da108.jpg]
Section 3.08 Survival. All of the Loan Parties’ obligations under this Article
ifi shall survive termination of the Aggre gate Commitments and repayment of all
other Obligations hereunder. ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS Section 4.01 Conditions to Initial Credit Extension. The obligation
of each Lender to make a Credit Extension hereunder on the Closing Date is sub
ject to satisfaction of the following conditions precedent, except as otherwise
agreed between the Bor rower and the Administrative Agent: (a) The
Administrative Agent’s receipt of the following, each of which shall be orig
inals or pdf copies or other facsimiles (followed promptly by originals) unless
otherwise speci fied, each properly executed by a Responsible Officer of the
signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel: (i) a Committed Loan Notice in
accordance with the requirements hereof; (ii) executed counterparts of this
Agreement; (iii) a Term Note executed by the Borrower in favor of each Lender
that has requested a Term Note at least two (2) Business Days in advance of the
Closing Date; (iv) each Collateral Document set forth in Section 1.OlC of the
Confidential Disclosure Letter required to be executed on the Closing Date as
indicated on such schedule, duly executed by each Loan Party thereto, together
with: (A) certificates, if any, representing the Pledged Equity referred to
therein accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt indorsed in blank; and (B) evidence that all other
actions, recordings and filings required by the Collateral Documents that the
Administrative Agent may deem reasonably necessary to satisfy the Collateral and
Guarantee Requirement shall have been taken, completed or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent; (v) such
certificates of good standing (to the extent such concept exists) from the
applicable secretary of state of the state of organization of each Loan Party,
cer tificates of resolutions or other action, incumbency certificates and/or
other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably re quire evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the oth er Loan
Documents to which such Loan Party is a party or is to be a party on the Closing
Date; -91-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da109.jpg]
(vi) an opinion from Kirkland & Ellis LLP, New York counsel to the Loan Parties,
substantially in the form of Exhibit N; (vii) [reserved); (viii) a solvency
certificate from the chief financial officer, chief ac counting officer or other
officer with equivalent duties of the Borrower (after giving ef fect to the
Transactions) substantially in the form attached hereto as Exhibit D-2; (ix)
certified copies of the Acquisition Agreement and schedules thereto, duly
executed by the parties thereto, together with all material agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall rea sonably request, each including certification by
a Responsible Officer of the Borrower that such documents are in full force and
effect as of the Closing Date and that the condi tion specified in clause (c)
below has been satisfied; and (x) copies of a recent Lien and judgment search in
each jurisdiction reasona bly requested by the Administrative Agent with respect
to the Loan Parties; provided, however, that, each of the requirements set forth
in clause (iv) above, including the de livery of documents and instruments
necessary to satis& the Collateral and Guarantee Require ment (except for the
execution and delivery of the Security Agreement and to the extent that a Lien
on such Collateral may be perfected (x) by the filing of a financing statement
under the Uni fonn Commercial Code or (y) by the delivery of stock certificates
of the Borrower and its wholly owned Material Domestic Subsidiaries other than
any Unrestricted Subsidiaries) shall not consti tute conditions precedent to any
Credit Extension on the Closing Date after the Borrower’s use of commercially
reasonable efforts to provide such items on or prior to the Closing Date or
without undue burden or expense if the Borrower agrees to deliver, or cause to
be delivered, such search results, documents and instruments, or take or cause
to be taken such other actions as may be re quired to perfect such security
interests within ninety (90) days after the Closing Date (subject to extensions
approved by the Administrative Agent in its reasonable discretion). (b) All fees
and expenses required to be paid hereunder and invoiced at least three (3)
Business Days before the Closing Date (except as otherwise reasonably agreed to
by the Bor rower) shall have been paid from the proceeds of the initial findings
under the Facilities, includ ing fees pursuant to the Fee Letter. (c) Prior to
or substantially simultaneously with the initial Borrowing on the Closing Date,
(i) the Acquisition shall have been consummated in all material respects in
accordance with the terms of the Acquisition Agreement as in effect on December
20, 2011 (without giving effect to any amendments, consents or waivers by
Holdings that are material and adverse to the Lenders or the Arrangers (as
reasonably detennined by the Arrangers) without the prior consent of the Ar
rangers (such consent not to be unreasonably withheld, delayed or conditioned)
(it being under stood that (a) any reduction in the purchase price of or
consideration for, the Acquisition is not material and adverse to the interests
of the Lenders or the Arrangers, but shall reduce the com mitments in respect of
the Term Loans and the unsecured bridge loans (if any) (or Senior Notes) to be
incurred or issued on the Closing Date, ratably and (b) any amendment to the
definition of “Material Adverse Change” or “Material Adverse Effect” in such
Acquisition Agreement is mate rial and adverse to the interests of the Lenders
and the Arrangers) and (ii) the Refmancing shall have been consummated. -92-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da110.jpg]
(d) No Material Adverse Change (as defined in the Acquisition Agreement as in ef
feet on December 20, 2011) shall have occurred which is not capable of remedy
prior to the Clos ing Date. (e) The Specified Representations shall be true and
correct in all material respects (or, if qualified by “materiality,” “Material
Adverse Effect” or similar language, in all respects (after giving effect to
such qualification)) on and as of the Closing Date; provided that, to the ex
tent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date. (f) The Arrangers shall have received the Company Annual Financial
Statements, the Company Quarterly Financial Statements, the Acquired Business
Annual Financial State ments and the Acquired Business Unaudited Financial
Statements. (g) The Arrangers shall have received the Pro Forma Financial
Statements. (h) The Administrative Agent and each Arranger shall have received
all documenta tion and other information about the Borrower and the Guarantors
as has been reasonably re quested in writing at least 15 days prior to the
Closing Date by the Administrative Agent or such Arranger that it reasonably
determines is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limita tion the USA Patriot Act. (i) The representations and warranties made by
the Seller in the Acquisition Agree ment that are material to the interests of
the Lenders shall be true and correct, but only to the ex tent that Holdings or
the Borrower has the right to terminate its obligations under the Acquisition
Agreement as a result of a breach of such representations and warranties.
Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or oth
er matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Clos ing Date specifying its
objection thereto. Section 4.02 Conditions to All Credit Extensions after the
Closing Date. The obligation of each Lender to honor any Request for Credit
Extension (other than a Commit ted Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurocur rency Rate Loans) is
subject to the following conditions precedent; (i) The representations and
warranties of each Loan Party set forth in Article V and in each other Loan
Document shall be true and correct in all material respects on and as of the
date of such Credit Extension with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date; provided that any representation and
warranty that is qualified as to “materi ality,” “Material Adverse Effect” or
similar language shall be true and correct (after giv ing effect to any
qualification therein) in all respects on such respective dates. -93-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da111.jpg]
(ii) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom. (iii) The Administrative
Agent shall have received a Request for Credit Extension in accordance with the
requirements hereof Each Request for Credit Extension (other than a Committed
Loan Notice requesting only a con version of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) submitted by the Bor rower after the
Closing Date shall be deemed to be a representation and warranty that the
conditions spec ified in Sections 4.020) and (ii) have been satisfied on and as
of the date of the applicable Credit Exten sion. ARTICLE V. REPRESENTATIONS AND
WARRANTIES Holdings, the Borrower and each of the Subsidiary Guarantors party
hereto represent and warrant to the Agents and the Lenders at the time of each
Credit Extension (to the extent required to be true and correct for such Credit
Extension pursuant to Article IV) that: Section 5.01 Existence, Oualification
and Power~ Compliance with Laws. Each Loan Party and each Restricted Subsidiary
(a) is a Person duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization to the
extent such concept exists in such jurisdiction, (b) has all requisite power and
authority to (i) own or lease its assets and carry on its business as currently
conducted and (ii) in the case of the Loan Parties, execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, con sents and approvals to operate its business as
currently conducted; except in each case, referred to in clause (a) (other than
with respect to the Borrower), (b)(i) (other than with respect to the Borrower),
(c), (d) or (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect. Section 5.02 Authorization: No
Contravention. The execution, delivery and performance by each Loan Party of
each Loan Document to which such Person is a party, and the consummation of the
Transactions, (a) have been duly authorized by all necessary corporate or other
organizational action, and (b) do not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention ot or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or affecting such Person or the prop
erties of such Person or any of its Subsidiaries or (y) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) vio late any Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clauses (ii) and (iii), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect. -94-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da112.jpg]
Section 5.03 Governmental Authorization: Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to obtained, taken, given or made or
in full force and effect pursuant to the Collat eral and Guarantee Requirement)
and (iii) those approvals, consents, exemptions, authorizations or other
actions, notices or filings, the failure of which to obtain or make could not
reasonably be expected to have a Material Adverse Effect. Section 5.04 Binding
Effect. This Agreement and each other Loan Document has been duly executed and
delivered by each Loan Party that is a party thereto. This Agreement and each
other Loan Document constitutes, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party that is a party there to in
accordance with its terms, except as such enforceability may be limited by (i)
Debtor Relief Laws and by general principles of equity and (H) the need for
filings and registrations necessary to create or perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and (iii)
the effect of foreign Laws, rules and regulations as they relate to pledges of
Equity Interests in Foreign Sub sidiaries. Section 5.05 Financial Statements: No
Material Adverse Effect. (a) The Company Annual Financial Statements and the
Company Quarterly Financial State ments fairly present in all material respects
the financial condition of Holdings and its Subsidiaries as of the dates thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, (A)
except as otherwise expressly noted therein and (B) subject, in the case of the
Company Quarterly Financial Statements, to changes resulting from nonnal
year-end adjustments and the absence of footnotes. (b) The Acquired Business
Annual Financial Statements and the Acquired Business Unaudit ed Financial
Statements fairly present in all material respects the financial condition of
the Acquired Business as of the dates thereof and its results of operations for
the period covered thereby in accordance with IFRS consistently applied
throughout the periods covered thereby, (A) except as otherwise expressly noted
therein and (B) subject, in the case of the Acquired Business Unaudited
Financial Statements, to changes resulting from normal year-end adjustments and
the absence of footnotes. (c) The unauditedproforrna consolidated balance sheet
of Holdings and its Subsidiaries as of the last day of the twelve-month period
ending on the last day of the most recently completed four- fiscal quarter
period ended at least forty-five (45) days (or ninety (90) days if such
four-fiscal quarter pe riod is the end of Holdings’ fiscal year) prior to the
Closing Date, prepared afler giving effect to the Transactions as if the
Transactions had occurred as of such date (including the notes thereto) (the
“Pro Forma Balance Sheet”) and the unauditedproforrna consolidated statement of
income of Holdings and -95-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da113.jpg]
its Subsidiaries for the 12-month period ended at least forty-five (45) days (or
ninety (90) days if such four-fiscal quarter period is the end of the Borrower’s
fiscal year) prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred at the beginning of such period
(to gether with the Pro Forma Balance Sheet, the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared based on the Company Aimu al Financial
Statements, the Company Quarterly Financial Statements, the Acquired Business
Annual Fi nancial Statements and the Acquired Business Unaudited Financial
Statements and have been prepared in good faith, based on assumptions believed
by Holdings to be reasonable as of the date of delivery thereof, and present
fairly in all material respects on a pro forma basis the estimated financial
position of Holdings and its Subsidiaries as at September 30, 2011 and theft
estimated results of operations for the period cov ered thereby. (d) The
forecasts of consolidated balance sheets, income statements and cash flow
statements of Holdings and its Subsidiaries for each fiscal year ending after
the Closing Date until the fifth anniver sary of the Closing Date, copies of
which have been furnished to the Administrative Agent prior to the Closing Date,
and all Projections delivered pursuant to Section 6.01 have been prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time made, it being understood that
projections as to future events are not to be viewed as facts and actual re
sults may vary materially from such forecasts. (e) Since the Closing Date, there
has been no event or circumstance, either individually or in the aggregate, that
has had or could reasonably be expected to have a Material Adverse Effect. (f)
There are no material liabilities that are not disclosed in the Company Annual
Financial Statements, the Company Quarterly Financial Statements, the Acquired
Business Annual Financial Statements, the Acquired Business Unaudited Financial
Statements or any other fmancial statements de livered pursuant to Section 6.0
1(a) or (b). Section 5.06 Litigation. Except as set forth in Section 5.06 of the
Confidential Disclosure Letter, there are no actions, suits, proceedings, claims
or disputes pending or, to the knowledge of Holdings or the Borrower, threat
ened in writing, at law, in equity, in arbitration or before any Governmental
Authority, by or against Holdings, the Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Ef fect. Section 5.07 Ownership of Property; Liens. Holdings,
the Borrower and each of its Restricted Subsidiaries has good record title to,
or valid leasehold interests in, or easements or other limited property
interests in, all Real Property necessary in the ordinary conduct of its
business, free and clear of all Liens except as set forth in Section 5.07 of the
Confidential Disclosure Letter and except for minor defects in title that do not
materially interfere with its ability to conduct its business or to utilize such
assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title could not reasonably be expected to
have, in dividually or in the aggregate, a Material Adverse Effect. -96-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da114.jpg]
Section 5.08 Environmental Matters. Except as specifically disclosed in Section
5.08(a) of the Confidential Disclosure Letter or except as could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect: (a) Each Loan Party and its respective properties and operations are and
have been in material compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable Environmental Permits required under
such Environmental Laws to carry on the busi ness of the Loan Parties; (b) the
Loan Parties have not received any written notice that alleges any of them is in
violation of or potentially liable under any Environmental Laws and none of the
Loan Parties nor any of the Real Property is the subject of any claims,
investigations, liens, demands, orjudi cial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threat ened in
writing, under any Environmental Law or to revoke or modify any Environmental
Permit held by any of the Loan Parties; (c) there has been no Release of
Hazardous Materials on, at, under or from any Real Property or facilities owned,
operated or leased by any of the Loan Parties, or, to the knowledge of the
Borrower, Real Property formerly owned, operated or leased by any Loan Party or
arising out of the conduct of the Loan Parties that could reasonably be expected
to require investigation, remedial activity or corrective action or cleanup or
could reasonably be expected to result in the Borrower incurring liability under
Environmental Laws; and (d) there are no facts, circumstances or conditions
arising out of or relating to the op erations of the Loan Parties or Real
Property or facilities owned, operated or leased by any of the Loan Parties or
the knowledge of the Borrower, Real Property or facilities formerly owned, oper
ated or leased by the Loan Parties that could reasonably be expected to result
in the Borrower in curring liability under Environmental Laws. Section 5.09
Taxes. Except as would not, either individually or in the aggregate, reasonably
be expected to resuh in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have timely filed all Tax returns required to be filed, and
have paid all Taxes levied or imposed upon them or their properties, income,
profits or assets, that are due and payable (including in their capacity as a
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. There is no proposed Tax defi ciency
or assessment known to any Loan Parties against the Loan Parties that, if made
would, individual ly or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. Section 5.10 ERISA Compliance. (a) Except as could not,
either individually or in the aggregate, reasonably be expected to re sult in a
Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state Laws. (b) (i) No ERISA
Event has occurred or is reasonably expected to occur; (ii) neither any Loan
Party, Restricted Subsidiary nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due under -97-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da115.jpg]
Section 4007 of ERISA); (iii) neither any Loan Party, Restricted Subsidiary nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (iv) neither any Loan Party,
Restricted Subsidiary nor any ERISA Affiliate has engaged in a transaction that
could be subject to Sections 4069 or 42 12(c) of ERISA; except, with respect to
each of the foregoing clauses of this Section 5.10(b), as would not reason ably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect. Section 5.11 Subsidiaries; Equity Interests. As of the Closing Date
(after giving effect to the Transactions), no Loan Party has any material
Subsidiaries other than those specifically disclosed in Section 5.11 of the
Confidential Disclosure Letter, and all of the outstanding Equity Interests
owned by the Loan Parties (or a Subsidiary of any Loan Party) in such material
Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party (or a Subsidiary of any Loan Party) in such
material Subsidiaries are owned free and clear of all Liens except (i) those
created under the Collateral Documents or under the ABL Facility Documenta tion
(which Liens shall be subject to the ABL Intercreditor Agreement) and (ii) any
Lien that is permitted under Section 7.01. As of the Closing Date, Schedules
1(a) and 5(a) to the Perfection Certificate (a) set forth the name and
jurisdiction of each Domestic Subsidiary that is a Loan Party, (b) set forth the
owner ship interest of the Borrower and any other Subsidiary thereof in each
Subsidiary, including the percent age of such ownership and (c) identifies each
Subsidiary that is a Subsidiary the Equity Interests of which are required to be
pledged on the Closing Date pursuant to the Collateral and Guarantee
Requirement. Section 5.12 Margin Regulations; Investment Company Act. (a) No
Loan Party is engaged nor will it engage, principally or as one of its important
activi ties, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of pur chasing or carrying Margin Stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U of the Board of Governors of the
United States Federal Reserve System. (b) None of the Borrower, any Person
Controlling the Borrower, or any of their Restricted Subsidiaries is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940. Section 5.13 Disclosure. No report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party (other than projected financial information, proforma fmancial information
and infor mation of a general economic or industry nature) to any Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein (when taken as a whole), in the
light of the circumstances under which they were made, not materially
misleading. With respect to projected financial information and proforma
fmancial information, Holdings and the Borrower represent that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time of preparation; it being understood that such pro jections may vary
from actual results and that such variances may be material. -98-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da116.jpg]
Section 5.14 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) hours worked by
and payment made to em ployees of the Borrower or any of its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with such matters; and (e) all payments due from
each of the Loan Parties or any of the Restricted Subsidiaries on account of
employee health and welfare insurance have been paid or accrued as a liability
on the books of the relevant party. Section 5.15 Intellectual Property:
Licenses, Etc.Each of the Loan Parties and the Restricted Subsidiaries own,
license or possess the right to use all of the trademarks, service marks, trade
names, domain names, copyrights, patents, patent rights, technology, software,
know-how database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, and, such IP Rights do not
conflict with the rights of any Person, except to the extent the absence of such
IF Rights and such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
Holdings and the Borrower, no IP Rights used by any Loan Party or any of the
Restrict ed Subsidiaries in the operation of their respective businesses as
currently conducted infringes upon any rights held by any Person, except for
such infringements, individually or in the aggregate, which could not reasonably
be expected to have a Material Adverse Effect. No claim or litigation regarding
any of the IP Rights owned by any Loan Party or any of the Restricted
Subsidiaries, is pending or, to the knowledge of Holdings and the Borrower,
threatened against any Loan Party or any of the Restricted Subsidiaries, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. All registrations listed in Schedule 12(a) or 12(b) to
the Perfection Certificate are valid and in fill force and effect, except, in
each case, to the extent the failure of such registrations to be valid and in
full force and effect could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. Section 5.16 Solvency. On the
Closing Date, after giving effect to the Transactions, the Borrower and its
Restricted Sub sidiaries, on a consolidated basis, are Solvent. Section 5.17
Subordination of Junior Financing. The Obligations are “Senior Debt,” “Senior
Indebtedness,” “Guarantor Senior Debt” or “Senior Secured Financing” (or any
comparable term) under, and as defined in, any Junior Financing Documenta tion
that is subordinated in right of payment to the Obligations. Section 5.18 USA
Patriot Act. (a) To the extent applicable, each of Holdings and its Subsidiaries
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR Subtitle B, Chapter V, as amend ed)
and any other enabling legislation or executive order relating thereto and (ii)
the USA Patriot Act. -99-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da117.jpg]
(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for politi cal office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
ob tain any improper advantage, in violation of the United States Foreign
Corrupt Practices Act of 1977, as amended. Section 5.19 Security Documents.
Except as otherwise contemplated hereby or under any other Loan Documents, the
provisions of the Collateral Documents, together with such filings and other
actions required to be taken hereby or by the applicable Collateral Documents
(including the delivery to Administrative Agent of any Pledged Debt and any
Pledged Equity required to be delivered pursuant to the applicable Collateral
Documents), are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties, except as otherwise provided hereunder,
including subject to Liens permitted by Section 7.01, a legal, valid, en
forceable and perfected first priority (other than with respect to the ABL
Priority Collateral (as to which the Lien hereon shall be junior to the extent
set forth in the ABL Intercreditor Agreement)) Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein.
Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or securi ty
interest (other than with respect to those pledges and security interests made
under the Laws of the ju risdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Sub sidiary, or as to the
rights and remedies of the Agents or any Lender with respect thereto, under
foreign Law, (B) the pledge or creation of any security interest, or the effects
of perfection or non-perfection, the priority or the enforceability of any
pledge of or security interest to the extent such pledge, security inter est,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or (C) on the Closing Date and until required pursuant to Section
6.13 or 4.0l(a)(iv), the pledge or creation of any security interest, or the
effects of perfection or non-perfection, the priority or enforceability of any
pledge or security interest to the extent not required on the Closing Date
pursuant to Section 4.01 (a)(iv). ARTICLE VI. AFFIRMATIVE COVENANTS So long as
any Lender shall have any Commitment hereunder, any Loan or other Obligation
(oth er than obligations under Term Loan Secured Hedge Agreements) hereunder
which is accrued and paya ble shall remain unpaid or unsatisfied, then from and
after the Closing Date, Holdings and the Borrower shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
of the Restricted Subsidiaries to: Section 6.01 Financial Statements. (a)
Deliver to the Administrative Agent for prompt further distribution to each
Lender, not later than the earlier of (x) ninety (90) days after the end of each
fiscal year of the Borrower (beginning with the fiscal year ending March 31,
2012) and (y) the day on which Holdings’ Annual Report on Form 10-K is required
to be filed with the SEC for such fiscal year, a consolidated balance sheet of
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in compara tive form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other -100-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da118.jpg]
independent registered public accounting firm of nationally recognized standing,
which report and opin ion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit; (b) Deliver to the Administrative Agent for prompt further
distribution to each Lender, not later than the earlier of(x) forty-five (45)
days afler the end of each of the first three (3) fiscal quarters of each fiscal
year of the Borrower (beginning with the fiscal quarter ended December 31, 2011)
and (y) the day on which Holdings’ Quarterly Report on Form l0-Q is required to
be filed with the SEC for the ap plicable fiscal quarter, a consolidated balance
sheet of Borrower and its Subsidiaries as at the end of such fiscal quarter and
the related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for such fiscal quarter and the portion of the fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail and
certified by a Responsible Officer of Borrower as fairly presenting in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year- end audit adjustments and the absence of footnotes;
(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, with in ninety (90) days after the end of each fiscal year of Borrower,
a detailed consolidated budget for the following fiscal year on a quarterly
basis (including a projected consolidated balance sheet of Borrower and its
Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of pro jected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a cer tificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the ba sis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material; and (d)
Deliver to the Administrative Agent with each set of consolidated financial
statements re ferred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements. Notwithstanding
the foregoing, the obligations in paragraphs (a) and (b) of this Section 6.01
may be satisfied with respect to financial information of the Borrower and the
Restricted Subsidiaries by fur nishing (A) the applicable financial statements
of the Borrower (or any direct or indirect parent of the Borrower) or (B) the
Borrower’s (or any direct or indirect parent thereof), as applicable, Form 10-K
or 10-Q, as applicable, filed with the SEC; provided that, with respect to
clauses (A) and (B), (i) to the ex tent such information relates to a parent of
the Borrower, such information is accompanied by consolidat ing information that
explains in reasonable detail the differences between the information relating
to the Borrower (or such parent), on the one hand, and the information relating
to the Borrower and the Restrict ed Subsidiaries on a standalone basis, on the
other hand and (ii) to the extent such information is in lieu of information
required to be provided under Section 6.01(a), such materials are accompanied by
a report and opinion of PricewaterhouseCoopers LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with general ly accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or ex ception or any qualification or exception as to the scope of
such audit. -101-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da119.jpg]
Any financial statement required to be delivered pursuant to Section 6.01(a) or
(b) shall not be required to include purchase accounting adjustments relating to
the Transactions to the extent it is not practicable to include them. Documents
required to be delivered pursuant to Section 6.01 and Section 6.02(b) and (c)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents, or provides a link thereto on the
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant web- site, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that (x) upon written request by the Administrative Agent, the Borrower shall
deliver paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (y) the Borrower shall noti&
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent (which may be electronic copies
delivered via electronic mail). Each Lender shall be solely responsible for
timely accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents. The Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arranger will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or an
other similar electronic system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Bor rower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securi ties it will use commercially reasonable efforts to identi& that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and con spicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thercof~ (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Bor rower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 10.08); (y) all Borrower Materials marked “PUBLIC” are per
mitted to be made available through a portion of the Platform designated “Public
Side Information”; and (z) the Administrative Agent and the Arranger shall treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.” -102-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da120.jpg]
Section 6.02 Certificates: Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender: (a) no later than five (5)
days after the delivery of the fmancial statements referred to in Sections 6.0
1(a) and (b), a duly completed Compliance Certificate signed by a Responsible
Of- fleer of Holdings; (b) promptly after the same are publicly available,
copies of all annual, regular, peri odic and special reports and registration
statements which Holdings, the Borrower or any Re stricted Subsidiary files with
the SEC or with any Governmental Authority that may be substitut ed therefor
(other than amendments to any registration statement (to the extent such
registration statement, in the fonn it became effective, is delivered), exhibits
to any registration statement and, if applicable, any registration statement on
Form S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02; (c)
promptly after the furnishing thereof, copies of any material notices received
by any Loan Party (other than in the ordinary course of business) or material
statements or material reports furnished to any holder of debt securities (other
than in connection with any board ob server rights) of any Loan Party or of any
of its Restricted Subsidiaries pursuant to the terms of the ABL Facility
Documentation, the Senior Notes Indenture or the Existing Notes Indenture and,
in each case, any Permitted Refinancing thereof in each case in a principal
amount in excess of the Threshold Amount and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02; (d)
together with the delivery of each Compliance Certificate pursuant to Sec tion
6.02(a), (i) in the case of annual Compliance Certificates only, a report
setting forth the in formation required by sections describing the legal name
and the jurisdiction of formation of each Loan Party and the location of the
chief executive office of each Loan Party of the Perfection Certificate or
confirming that there has been no change in such information since the Closing
Date or the date of the last such report, (ii) a description of each event,
condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory pre payment under Section 2.05(b)
and (iii) a list of each Subsidiary of the Borrower that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate (to the extent that there have
been any changes in the identity or status as a Restricted Subsidiary or
Unrestricted Subsidiary of any such Subsidiaries since the Closing Date or the
most recent list provided); and (e) promptly, such additional information
regarding the business, legal, financial or corporate affairs of the Loan
Parties or any of their respective Restricted Subsidiaries, or compli ance with
the terms of the Loan Documents, as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request.
Section 6.03 Notices. Promptly after a Responsible Officer of the Borrower or
any Subsidiary Guarantor has obtained knowledge thereof notify the
Administrative Agent: (a) of the occurrence of any Default; -103-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da121.jpg]
(b) of the occurrence of an ERISA Event which could reasonably be expected to re
suit in a Material Adverse Effect; and (c) of the filing or commencement ot or
any threat or notice of intention of any per son to file or commence, any
action, suit, litigation or proceeding, whether at law or in equity by or before
any Governmental Authority against the Borrower or any of its Restricted
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect. Each notice pursuant to this Section 6.03 shall be accompanied by a
written statement of a Re sponsible Officer of the Borrower (x) that such notice
is being delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto. Section
6.04 Payment of Taxes. Pay, discharge or otherwise satisfy as the same shall
become due and payable in the normal con duct of its business, all its
obligations and liabilities in respect of Taxes imposed upon it or upon its in
come or profits or in respect of its property, except, in each case, to the
extent (a) any such Tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been estab lished in accordance
with GAAP or (b) the failure to pay or discharge the same would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and
maintain in fill force and effect its legal existence under the Laws of the
jurisdiction of its organization, and (b) take all reasonable action to maintain
all rights, privileges (including its good standing where applicable in the
relevant jurisdiction), permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except, in the case of (a) (other than
with respect to Holdings and the Borrower) or (b), to the extent (i) that
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or (ii) pursuant to any merger,
consolidation, liquidation, dissolution or Disposition per mitted by Article
VII. Section 6.06 Maintenance of Properties. Except if the failure to do so
could not reasonably be expected to have, individually or in the ag gregate, a
Material Adverse Effect, maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order, repair and condition, ordinary wear and tear excepted and fire,
casualty or condemnation excepted. Section 6.07 Maintenance of Insurance.
Maintain with insurance companies that the Borrower believes (in the good faith
judgment of its management) are financially sound and reputable at the time the
relevant coverage is placed or renewed, insurance with respect to its properties
and business against loss or damage of the kinds customarily in sured against by
Persons engaged in the same or similar business, of such types and in such
amounts (af ter giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in -104-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da122.jpg]
the same or similar businesses as Holdings, the Borrower and the Restricted
Subsidiaries) as are custom arily carried under similar circumstances by such
other Persons. Each such policy of insurance shall as appropriate (i) name the
Administrative Agent, on behalf of the Lenders, as an additional insured there
under as its interest may appear or (ii) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Lenders, as loss payee thereunder. If the
improvements on any Mortgaged Property are at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then, to the extent required by
applicable Flood Insurance Laws, the Borrower shall, or shall cause each Loan
Party to, (i) maintain, or cause to be maintained, with a fmancially sound and
reputable insurer, flood insurance in an amount reasonably satis factory to the
Administrative Agent and otherwise sufficient to comply with all applicable
rules and regu lations promulgated pursuant to the Flood Insurance Laws and (ii)
deliver to the Administrative Agent evidence of such compliance in form and
substance reasonably acceptable to the Administrative Agent. Section 6.08
Compliance with Laws. Comply in all material respects with the requirements of
all Laws and all orders, writs, injunc tions and decrees applicable to it or to
its business or property, except if the failure to comply therewith could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Section 6.09 Books and Records. Maintain proper books of record
and account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP and which reflect all material
financial transactions and matters involving the assets and business of
Holdings, the Borrower or a Restricted Subsidiary, as the case may be (it being
understood and agreed that certain Foreign Subsidiaries maintain individual
books and records in conformity with generally accepted accounting principles in
their respective countries of organization and that such maintenance shall not
constitute a breach of the representations, warranties or covenants hereunder).
Section 6.10 Jnsyection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its direc tors, officers, and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrow er; provided that only the
Administrative Agent on behalf of the Lenders may exercise rights of the Ad
ministrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exer cise such rights more often than two (2)
times during any calendar year and only one (1) such time shall be at the
Borrower’s expense; provided,further, that during the continuation of an Event
of Default, the Administrative Agent (or any of its respective representatives
or independent contractors), on behalf of the Lenders, may do any of the
foregoing at the expense of the Borrower at any time during normal busi ness
hours and upon reasonable advance notice. The Administrative Agent shall give
the Borrower the opportunity to participate in any discussions with the
Borrower’s independent public accountants. Not withstanding anything to the
contrary in this Section 6.10, none of the Borrower or any of the Restricted
Subsidiaries will be required to disclose, permit the inspection, examination or
making copies or abstracts of or discussion ot any document, information or
other matter that (a) constitutes non-financial trade -105-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da123.jpg]
secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any bind ing agreement
or (c) is subject to attorney-client or similar privilege or constitutes
attorney work product. Section 6.11 Additional Collateral; Additional
Guarantors. At the Borrower’s expense, subject to the provisions of the
Collateral and Guarantee Requirement and any applicable limitation in any
Collateral Document, take all action necessary or reasonably request ed by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including: (a) Upon the formation or acquisition of
any new direct or indirect wholly owned Material Domestic Subsidiary (in each
case, other than an Excluded Subsidiary) by any Loan Par ty or the designation
in accordance with Section 6.14 of any existing direct or indirect wholly owned
Material Domestic Subsidiary as a Restricted Subsidiary (in each case, other
than an Ex cluded Subsidiary) or any Subsidiary becoming a wholly owned Material
Domestic Subsidiary (in each case, other than an Excluded Subsidiary): (i)
within 60 days afier such formation, acquisition or designation, or such longer
period as the Administrative Agent may agree in writing in its discretion: (A)
cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to du ly execute
and deliver to the Administrative Agent, other than with respect to any Excluded
Assets, joinders to this Agreement as Guarantors, Security Agreement
Supplements, Intellectual Property Security Agreements, a counterpart of the In
tercompany Note and other security agreements and documents as reasonably re
quested by and in form and substance reasonably satisfactory to the Administra
tive Agent (consistent with the Mortgages, Security Agreement, Intellectual
Property Security Agreements and other security agreements in effect on the
Closing Date), in each case granting Liens required by the Collateral and Guaran
tee Requirement; (B) cause each such Material Domestic Subsidiary that is
required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement (and the parent of each such Domestic Subsidiary that is a
Guarantor) to deliver any and all certificates representing Equity Interests (to
the extent certificated) and intercompany notes (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blanic; (C) take and cause such Material
Domestic Subsidiary that is re quired to become a Guarantor pursuant to the
Collateral and Guarantee Require ment and each direct or indirect parent of such
Material Domestic Subsidiary to take whatever action (including the recording of
Mortgages, the filing of UCC fi nancing statements and delivery of stock and
membership interest certificates) as may be necessary in the reasonable opinion
of the Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and perfected
Liens to the extent required by the Collat -106-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da124.jpg]
eral and Guarantee Requirement, and to otherwise comply with the requirements of
the Collateral and Guarantee Requirement; (ii) if reasonably requested by the
Administrative Agent, within forty-five (45) days after such request (or such
longer period as the Administrative Agent may agree in writing in its
discretion), deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the Lenders, of counsel for the Loan
Parties to the Administrative Agent as to such matters set forth in this Section
6.11(a) as the Administrative Agent may reasonably request; (iii) as promptly as
practicable after the request therefor by the Administra tive Agent, deliver to
the Administrative Agent with respect to each Material Real Prop erty, any
existing title reports, abstracts or environmental assessment reports, to the ex
tent available and in the possession or control of the Borrower; provided,
however, that there shall be no obligation to deliver to the Administrative
Agent any existing environ mental assessment report whose disclosure to the
Administrative Agent would require the consent of a Person other than the
Borrower or one of its Subsidiaries, where, despite the commercially reasonable
efforts of the Borrower to obtain such consent, such consent cannot be obtained;
and (iv) if reasonably requested by the Administrative Agent, within sixty (60)
days after such request (or such longer period as the Administrative Agent may
agree in writing in its discretion), deliver to the Administrative Agent any
other items necessary from time to time to satis& the Collateral and Guarantee
Requirement with respect to perfection and existence of security interests with
respect to property of any Guarantor acquired after the Closing Date and subject
to the Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or clause (b) below. (b) Not later than one
hundred twenty (120) days after the acquisition by any Loan Party of Material
Real Property as determined by the Borrower (acting reasonably and in good
faith) (or such longer period as the Administrative Agent may agree in writing
in its discretion) that is required to be provided as Collateral pursuant to the
Collateral and Guarantee Require ment, which property would not be automatically
subject to another Lien pursuant to pre-existing Collateral Documents, cause
such property to be subject to a Lien and Mortgage in favor of the
Administrative Agent for the benefit of the Secured Parties and take, or cause
the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the defmition of “Collateral and
Guarantee Requirement”. Section 6.12 Compliance with Environmental Laws. Except,
in each case, to the extent that the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
comply, and take all reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and, in each case to the
extent the Loan Parties are required by Environ mental Laws, conduct any
investigation, remedial or other corrective action necessary to address Hazard
ous Materials at any property or facility in accordance with applicable
Environmental Laws. -107-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da125.jpg]
Section 6.13 Further Assurances. Promptly upon reasonable request by the
Administrative Agent (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certifi cates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents, to the extent re quired pursuant to the Collateral and
Guarantee Requirement. If the Administrative Agent reasonably determines that it
is required by applicable Law to have appraisals prepared in respect of any
Mortgaged Property, the Borrower shall provide to the Administrative Agent
appraisals that satis~’ the applicable requirements of the Real Estate Appraisal
Reform Amendments of FJRREA. The Borrower shall prompt ly noti& the
Administrative Agent upon the purchase of the Split Brands or the termination of
Holdings’ obligation to purchase the Split Brands. To the extent that the Split
Brands are purchased prior to the Split Brands Cutoff Date: (i) either (x) such
purchase must be made by the Borrower or a Subsidiary Guaran tor, or (y) upon
the purchase of the Split Brands by Holdings, Holdings shall contribute the
Split Brands to the Borrower or a Subsidiary Guarantor and (ii) the Borrower
shall take all such actions required by Section 6.11 to create and perfect the
security interest in the Split Brands and comply with the Collateral and
Guarantee Requirement. Holdings shall take all actions necessary to consummate
the B SPA Assign ment. Section 6.14 Designation of Subsidiaries. The Borrower
may at any time after the Closing Date designate any Restricted Subsidiary of
the Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provid ed that (i) immediately before and after such
designation, no Default shall have occurred and be continu ing, (ii) other than
for purposes of designating a Restricted Subsidiary as an Unrestricted
Subsidiary that is a Securitization Subsidiary in connection with the
establishment of a Qualified Securitization Financ ing, immediately after giving
effect to such designation, the Borrower shall be in compliance, on a Pro Forma
Basis, with the covenants set forth in Section 7.11 (it being understood that if
no Test Period cited in Section 7.11 has passed, the covenants in Section 7.11
for the first Test Period cited in such Section shall be satisfied as of the
last four quarters ended and, as a condition precedent to the effectiveness of
any such designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance), (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if after such designation, it would be a “Restricted Subsidiary” for
the pur pose of the ABL Facility, the Senior Notes, Existing Notes or any Junior
Financing and (iv) no Restricted Subsidiary may be designated an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value as determined in good
faith by the Borrower of the Borrower’s or its Subsidiary’s (as appli cable)
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value as determined in good faith by the Borrower at the date of such
designation of the Borrower’s or its Subsidiary’s (as ap plicable) Investment in
such Subsidiary. -108-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da126.jpg]
Section 6.15 Maintenance of Ratings. Use commercially reasonable efforts to
maintain (i) a public corporate credit rating (but not any specific rating) from
S&P and a public corporate family rating (but not any specific rating) from
Moody’s, in each case in respect of the Borrower, and (ii) a public rating (but
not any specific rating) in respect of the Term B-i Loans and Term B-2 Loans
from each of S&P and Moody’s. ARTICLE VII. NEGATiVE COVENANTS So long as any
Lender shall have any Commitment hereunder, any Loan or other Obligation
hereunder (other than (i) contingent indemnification obligations as to which no
claim has been asserted and (ii) obligations under Term Loan Secured Hedge
Agreements) which is accrued and payable shall remain unpaid or unsatisfied,
then from and after the Closing Date, Holdings and the Borrower (and, with
respect to Section 7.14 only, Holdings) shall not and shall not permit any of
its Restricted Subsidiaries to, directly or indirectly: Section 7.01 Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following: (a) Liens created pursuant to any Loan Document (including Liens
pursuant to the Loan Documents securing the Existing Notes); (b) Liens existing
on the Amendment No. 2 Effective Date and listed in tienSchedu e 7.01(b) of the
Confidential Disclosure Letter to Amendment No.2 and any modifi cations,
replacements, renewals, refinancings or extensions thereof~ provided that (i)
the Lien does not extend to any additional property other than (A)
after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting In debtedness, is permitted by Section 7.03; (c)
Liens for taxes, assessments or governmental charges that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
and by appropriate actions, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP; (d)
statutory or common law Liens of landlords, sublandlords, carriers, warehouse-
men, mechanics, materialmen, repainnen, construction contractors or other like
Liens, so long as, in each case, such Liens secure amounts not overdue for a
period of more than thirty (30) days or if more than thirty (30) days overdue,
are unfiled and no other action has been taken to enforce such Liens or that are
being contested in good faith and by appropriate actions, if adequate re serves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP; (e) (i) pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation and (ii) pledges and deposits in the ordinary
course of business securing liability for reimbursement or in- -109-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da127.jpg]
demnification obligations of (including obligations in respect of letters of
credit or bank guaran tees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any of its
Restricted Subsidiaries; (1) deposits to secure the performance of bids, trade
contracts, governmental con tracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (includ ing those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business; (g) easements, rights-of-way, restrictions (including zoning
restrictions), encroach ments, protrusions and other similar encumbrances and
minor title defects affecting Real Property that do not in the aggregate
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Restricted Subsidiaries, taken as a whole, and any exceptions on
the Mort gage Policies issued in connection with the Mortgaged Properties; (h)
Liens securing judgments or orders for the payment of money not constituting an
Event of Default under Section 8.01(h); (i) leases, licenses, subleases or
sublicenses granted to others in the ordinary course of business which (i) do
not interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, (ii) do not secure any Indebtedness
or (iii) are permitted by Section 7.05; U) Liens (i) in favor of customs and
revenue authorities arising as a matter of Law to secure payment of customs
duties in connection with the importation of goods in the ordinary course of
business or (ii) on specific items of inventory or other goods and proceeds of
any Per son securing such Person’s obligations in respect of bankers’
acceptances or letters of credit is sued or created for the account of such
person to facilitate the purchase, shipment or storage of such inventory or
other goods in the ordinary course of business; (k) Liens (i) of a collection
bank arising under Section 4-208 of the Uniform Com mercial Code on items in the
course of collection, (ii) attaching to commodity trading accounts or other
commodities brokerage accounts incurred in the ordinary course of business and
(iii) in fa vor of a banicing or other financial institution arising as a matter
of Law or under customary gen eral terms and conditions encumbering deposits or
other funds maintained with a financial institu tion (including the right of
set-off) and that are within the general parameters customary in the banking
industry or arising pursuant to such banking institutions general terms and
conditions; (1) Liens (i) on cash advances in favor of the seller of any
property to be acquired in an Investment permitted pursuant to Sections 7.02(g),
(i) and (n) or, to the extent related to any of the foregoing, Section 7.02(r)
to be applied against the purchase price for such Investment, and (ii)
consisting of an agreement to Dispose of any property in a Disposition permitted
under Sec tion 7.05, in each case, solely to the extent such Investment or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien; (m) Liens (i) in favor of the Borrower or a Restricted
Subsidiary on assets of a Re stricted Subsidiary that is not a Loan Party
securing Indebtedness permitted under Sec tion 7.03(b), (d) and (u) and (H) in
favor of the Borrower or any Subsidiary Guarantor; -110-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da128.jpg]
(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by the Borrower or any
of its Restricted Subsidiar ies in the ordinary course of business; (o) Liens
arising out of conditional sale, title retention, consignment or similar ar
rangements for sale of goods entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement; (p) Liens deemed to exist in connection with Investments in
repurchase agreements under Section 7.02; (q) Liens encumbering reasonable
customary initial deposits and margin deposits and similar Liens attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business and not for speculative purposes; (r) Liens that are
contractual rights of set-off or rights of pledge (i) relating to the es
tablishment of depository relations with banks or other deposit-taking financial
institutions and not given in connection with the issuance of Indebtedness, (ii)
relating to pooled deposit or sweep accounts of the Borrower or any of its
Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries or (Hi) relating to purchase orders and other
agreements entered into with customers of the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business; (s) Liens solely on any cash
earnest money deposits made by the Borrower or any of its Restricted
Subsidiaries in connection with any letter of intent or purchase agreement
pennitted hereunder; (t) ground leases in respect of Real Property on which
facilities owned or leased by the Borrower or any of its Restricted Subsidiaries
are located; (u) Liens to secure Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens are created within 270 days of the acquisition,
construction, repair, lease or improve ment of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
fi nanced by such Indebtedness and the proceeds and products thereof and
customary security de posits and (Hi) with respect to Capitalized Leases, such
Liens do not at any time extend to or cov er any assets (except for
replacements, additions and accessions to such assets) other than the as sets
subject to such Capitalized Leases and the proceeds and products thereof and
customary se curity deposits; provided that individual fmancings of equipment
provided by one lender may be cross-collateralized to other financings of
equipment provided by such lender; (v) Liens on property of any Subsidiary that
is not a Loan Party, which Liens secure Indebtedness of any of Holdings, the
Borrower or any Subsidiary permitted under Section 7.03; (w) Liens existing on
property at the time of its acquisition or existing on the proper ty of any
Person at the time such Person becomes a Restricted Subsidiary (other than by
designa tion as a Restricted Subsidiary pursuant to Section 6.14), in each case
after the Closing Date (oth er than Liens on the Equity Interests of any Person
that becomes a Restricted Subsidiary); provid ed that (i) such Lien was not
created in contemplation of such acquisition or such Person becom ing a
Restricted Subsidiary, (H) such Lien does not extend to or cover any other
assets or property —ill—



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da129.jpg]
(other than the proceeds or products thereof and other than after-acquired
property subjected to a Lien securing Indebtedness and other obligations
incurred prior to such time and which Indebted ness and other obligations are
permitted hereunder that require, pursuant to their terms at such time, a pledge
of afier-acquired property, it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), and (iii) the Indebtedness secured thereby is
permitted under Section 7.03(g); (x) (i) zoning, building, entitlement and other
land use regulations by Governmental Authorities with which the normal operation
of the business complies, and (ii) any zoning or similar law or right reserved
to or vested in any Governmental Authority to control or regulate the use of any
real property that does not materially interfere with the ordinary conduct of
the busi ness of the Borrower and its Restricted Subsidiaries, taken as a whole;
(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings; (z) Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto; (aa) the
modification, replacement, renewal or extension of any Lien permitted by clauses
(b), (u) and (w) of this Section 7.01; provided that (i) the Lien does not
extend to any ad ditional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and (B)
proceeds and products thereof; and (ii) the renewal, exten sion or refinancing
of the obligations secured or benefited by such Liens is permitted by Sec tion
7.03 (to the extent constituting Indebtedness); (bb) Liens with respect to
property or assets of the Borrower or any of its Restricted Subsidiaries
securing obligations in an aggregate principal amount outstanding at any time
not to exceed the greater of $3040,000,000 and 1.50% of Total Assets, in each
case determined as of the date of incurrence; - (cc) Liens to secure
Indebtedness permitted under Section 7.03(s) to the extent such Liens are
subject to (i) the ABL Intercreditor Agreement and a First Lien Intercreditor
Agreement if such Indebtedness is secured by the Collateral on a pan pass-u
basis (but without regard to the control of remedies) with the Obligations, or
(ii) the ABL Intercreditor Agreement and a Junior Lien Intercreditor Agreement
if such Indebtedness is secured by the Collateral on a second priori ty (or
otherjunior priority) basis to the liens securing the Obligations; (dd) Liens on
the Collateral securing obligations in respect of Permitted First Priority
Refmancing Debt or Permitted Junior Priority Refinancing Debt and any Permitted
Refinancing of any of the foregoing; provided that (x) any such Liens securing
any Permitted Refinancing in respect of Permitted First Priority Refinancing
Debt are subject to the ABL Intercreditor Agree ment and the First Lien
Intercreditor Agreement and (y) any such Liens securing any Permitted
Refinancing in respect of Permitted Junior Priority Refinancing Debt are subject
to the ABL In tercreditor Agreement and the Junior Lien Intercreditor Agreement;
(ee) Liens on specific items of inventory or other goods and the proceeds
thereof se curing such Person’s obligations in respect of documentary letters of
credit or banker’s ac ceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;
-112-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da130.jpg]
(ff) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any of its Subsidiaries to secure the performance of the
Borrower’s or such Subsidi ary’s obligations under the terms of the lease for
such premises; (gg) Liens on the Securitization Assets arising in connection
with a Qualified Securit ization Financing; and (hh) Liens on the Collateral
securing Indebtedness permitted under Section 7.03(r) (including, for the
avoidance of doubt, any Liens securing obligations referred to in clauses (ii)
and (iii) of the definition of”ABL Facility Indebtedness”); provided, that such
Liens shall be sub j ect to the ABL Intercreditor Agreement in the capacity as
“ABL Obligations” or subject to the Replacement lntercreditor Agreement. Section
7.02 Investments. Make or hold any Investments, except: (a) Investments by the
Borrower or any of its Restricted Subsidiaries in assets that were Cash
Equivalents when such Investment was made; (b) loans or advances to officers,
directors and employees of any Loan Party (or any direct or indirect parent
thereof) or any of its Subsidiaries (i) for reasonable and customary busi
ness-related travel, entertainment, relocation and analogous ordinary business
purposes, (ii) in connection with such Person’s purchase of Equity Interests of
Holdings or any direct or indirect parent thereof; provided that, to the extent
such loans or advances are made in cash, the amount of such loans and advances
used to acquire such Equity Interests shall be contributed to the Bor rower in
cash as common equity and (iii) for any other purposes not described in the
foregoing clauses (i) and (ii); provided that the aggregate principal amount
outstanding at any time under clause (iii) above shall not exceed $10,000,000;
(c) Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (other than Holdings), (ii) by any Restricted Subsidiary that is not a
Loan Party in any other Re stricted Subsidiary that is not a Loan Party and
(iii) by any Loan Party in any Restricted Subsidi ary that is not a Loan Party;
provided that (A) any such Investments made pursuant to this clause (iii) in the
form of intercompany loans shall be evidenced by notes that, unless they are
Excluded Assets, have been pledged (individually or pursuant to a global note)
to the Administrative Agent for the benefit of the Lenders (it being understood
and agreed that any Investments permitted un der this clause (iii) that arc not
so evidenced as of the Closing Date are not required to be so evi denced and
pledged until the date that is sixty (60) days after the Closing Date (or such
later date as may be approved by the Administrative Agent)) and (B) the
aggregate amount of Investments made pursuant to this clause (iii) shall not
exceed at any time outstanding the sum of(x) together with Investments pursuant
to Section 7.02(i)(iv)(l), the greater of $75l00,000,000 and 325% of Total
Assets and (y) the Cumulative Credit at such time; (d) Investments consisting of
extensions of credit in the nature of accounts receiva ble or notes receivable
arising from the grant of trade credit in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers in the
ordinary course of business; -113-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da131.jpg]
(e) Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sec tions 7.01, 7.03 (other than 7.03(c) and (d)),
7.04 (other than 7.04(c)(ii) or (e)), 7.05 (other than 7.05(e)), 7.06 (other
than 7.06(d) or (h)(iv)) and 7.13, respectively; (f) Investments (i) existing or
contemplated on the ClosingAmendment No 2 Effec Date or made pursuant to legally
binding written contracts in existence on the Cbs Amendment No 2 Effective Date,
in each case set forth in Section Schedule 7.02(f) of the Confidential
Dioeloourc Lcttor to Amendment No. 2 and any modification, replacement, renewal,
reinvestment or extension thereof that does not in each case increase the amount
of such Invest ment and (ii) existing on the Closing Date by the Borrower or any
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof; (g) Investments in Swap Contracts
permitted under Section 7.03; (h) promissory notes, securities and other
non-cash consideration received in connec tion with Dispositions permitted by
Section 7.05; (i) any acquisition of all or substantially all the assets of a
Person or any Equity In terests in a Person that becomes a Restricted Subsidiary
or division or line of business of a Person (or any subsequent Investment made
in a Person, division or line of business previously acquired in a Permitted
Acquisition), in a single transaction or series of related transactions, if
immediately after giving Pro Forma Effect thereto (i) no Event of Default shall
have occurred and be continu ing, (ii) Holdings, the Borrower and the Restricted
Subsidiaries shall be in Pro Forma Compliance with the covenants set forth in
Section 7.11; (iii) to the extent required by the Collateral and Guarantee
Requirement, (A) the property, assets and businesses acquired in such purchase
or oth er acquisition shall constitute Collateral and (B) any such newly created
or acquired Subsidiary (other than an Excluded Subsidiary or an Unrestricted
Subsidiary) shall become Guarantors, in each case, in accordance with Section
6.11, and (iv) the aggregate amount of Investments made by virtue of this
Section 7.02(i) in Persons that do not become Loan Parties shall not exceed at
any time outstanding the sum of (1) together with Investments pursuant to Sec
tion 7.02(c)(iii)(B)(x), the greater of $~l 50,000,000 and .25° o of Total
Assets and (2) the Cumulative Credit at such time (any such acquisition, a
“Permitted Acquisition”); (j) Investments made in connection with the
Transactions; (k) Investments in the ordinary course of business consisting of
UCC Article 3 en dorsements for collection or deposit and UCC Article 4
customary trade arrangements with cus tomers consistent with past practices; (1)
Investments (including debt obligations and Equity Interests) received in connec
tion with the bankruptcy or reorganization of suppliers and customers or in
settlement of delin quent obligations of; or other disputes with, customers and
suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of ti tle with respect
to any secured Investment; (m) loans and advances to any direct or indirect
parent of the Borrower not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in re spect thereof) Restricted
Payments to the extent permitted to be made to such parent in accord ance with
Sections 7.06(f), (g) or (h), such Investment being treated for purposes of the
applicable -114-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da132.jpg]
clause of Section 7.06, including any limitations, as if a Restricted Payment
made pursuant to such clause; (n) Investments in an aggregate amount outstanding
pursuant to this clause (n) (val ued at the time of the making thereof; and
without giving effect to any write downs or write offs thereof) at any time not
to exceed (x) the greater of $90125,000,000 and 45.00% of Total Assets(in each
case, net of any return in respect thereof; including dividends, interest,
distributions, re turns of principal, profits on sale, repayments, income and
similar amounts) plus (y) the Cumula tive Credit at such time; (o) advances of
payroll payments to employees in the ordinary course of business; (p) (i)
Investments made in the ordinary course of business in connection with ob
taining, maintaining or renewing client contracts and loans or advances made to
distributors in the ordinary course of business and (ii) Investments to the
extent that payment for such Investments is made solely with Equity Interests of
the Borrower (or any direct or indirect parent of the Bor rower); (q)
Investments of a Restricted Subsidiary acquired after the Closing Date or of a
corporation merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation; (r) Investments made by any Restricted
Subsidiary that is not a Loan Party to the ex tent such Investments are financed
with the proceeds received by such Restricted Subsidiary from an Investment in
such Restricted Subsidiary permitted under this Section 7.02; (s) Guarantees by
the Borrower or any of its Restricted Subsidiaries of leases (other than
Capitalized Leases) or of other obligations that do not constitute Indebtedness,
in each case entered into in the ordinary course of business; (t) (i)
Investments in a Securitization Subsidiary or any Investment by a Securitiza
tion Subsidiary in any other Person in connection with a Qualified
Securitization Financing; pro vided, however, that any such Investment in a
Securitization Subsidiary is in the form of (x) a contribution of additional
Securitization Assets or (y) Limited Originator Recourse and (ii) distri butions
or payments of Securitization Fees and purchases of Securitization Assets
pursuant to a Securitization Repurchase Obligation in connection with a
Qualified Securitization Financing; (u) the acquisition of the Split Brands
pursuant to the Split Brands Acquisition Agreement as in effect on the Closing
Date or as may be amended in any manner not material and adverse to the Lenders;
(v) Investments consisting of any Foreign IF Transfer; and (w) Investments made
with Excluded Contributions. -115-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da133.jpg]
Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except: (a) Indebtedness of any Loan Party under the Loan
Documents; (b) (i) Indebtedness outstanding on the CloGmgAmendment No. 2
Effective Date and listed in Section Schedule 7.03(b) of the Confldcntiol
DiseloGure Letter to Amendment No. 2 and any Permitted Refmancing thereof and
(ii) intercompany Indebtedness outstanding on the Closing Date and any Permitted
Refmancing thereof, of which any amount owed by a Restricted Subsidi ary that is
not a Loan Party to a Loan Party shall be evidenced by an Intercompany Note;
provid ed that all such Indebtedness of any Loan Party owed to any Person or
Restricted Subsidiary that is not a Loan Party shall be unsecured and
subordinated to the Obligations pursuant to an Inter company Note; (c)
Guarantees by the Borrower and any Restricted Subsidiary in respect of Indebt
edness of the Borrower or any Restricted Subsidiary of the Borrower otherwise
permitted hereun der; provided that (A) no Guarantee by any Restricted
Subsidiary of any Indebtedness constitut ing a Specified Junior Financing
Obligation shall be permitted unless such Guaranteeing party shall have also
provided a Guarantee of the Obligations on the terms set forth herein and (B) if
the Indebtedness being Guaranteed is subordinated to the Obligations, such
Guarantee shall be subordinated to the Guarantee of the Obligations on terms at
least as favorable to the Lenders as those contained in the subordination of
such Indebtedness; (d) Indebtedness of the Borrower or any Restricted Subsidiary
owing to any Loan Party or any other Restricted Subsidiary (or issued or
transferred to any direct or indirect parent of a Loan Party which is
substantially contemporaneously transferred to a Loan Party or any Re stricted
Subsidiary of a Loan Party) to the extent constituting an Investment permitted
by Sec tion 7.02; provided that all such Indebtedness of any Loan Party owed to
any Person or Restricted Subsidiary that is not a Loan Party shall be unsecured
and subordinated to the Obligations pursu ant to an Intercompany Note; (e) (i)
Attributable Indebtedness and other Indebtedness (including Capitalized Leas es)
financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 270 days af ter the acquisition, lease
or improvement of the applicable asset and any Permitted Refinancing thereof in
an aggregate amount not to exceed the greater of $35_,000,000 and 2.00° o of
Total Assets, in each case determined at the time of incurrence (together with
any Permitted Refi nancings thereof) at any time outstanding and (ii)
Attributable Indebtedness arising out of sale leaseback transactions permitted
by Section 7.05(m) and any Permitted Refinancing of such At tributable
Indebtedness; (f) Indebtedness in respect of Swap Contracts designed to hedge
against the Bor rower’s or any Restricted Subsidiary’s exposure to interest
rates, foreign exchange rates or com modities pricing risks incurred in the
ordinary course of business and not for speculative purposes and Guarantees
thereof; (g) Indebtedness of the Borrower or any Restricted Subsidiary assumed
in connec tion with any Permitted Acquisition; provided that such Indebtedness
is not incurred in contem plation of such Permitted Acquisition, and any
Permitted Refinancing thereof; providedfurlher -116-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da134.jpg]
that, after giving proforma effect to such Permitted Acquisition and the
assumption of such In debtedness, the aggregate amount of such Indebtedness does
not exceed (x) $2~35 ,000,000 at any time outstanding plus (y) any additional
amount of such Indebtedness so long as the Total Lever age Ratio is no greater
than 5 .285:1.00 and, if such Indebtedness is secured, the Secured Lever age
Ratio is no greater than 4.00:1.00, in each case determined on a Pro Forma
Basis; provided that in the case of clause (y), any such Indebtedness incurred
by a Restricted Subsidiary that is not a Loan Party, together with any
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Section 7.03(s), does not exceed in the aggregate at any time
outstanding the greater of $~450,000,000 and 2.OO0o of Total Assets, in each
case determined at the time of incurrence; (h) Indebtedness representing
deferred compensation to employees of the Borrower or any of its Restricted
Subsidiaries incurred in the ordinary course of business; (i) Indebtedness
consisting of promissory notes issued by the Borrower or any of its Restricted
Subsidiaries to current or former officers, managers, consultants, directors and
em ployees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of the Borrower or any direct or
indirect parent of the Borrower permitted by Section 7.06; (i) Indebtedness
incurred by the Borrower or any of its Restricted Subsidiaries in a Permitted
Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (in cluding earnouts) or other similar
adjustments; (k) Indebtedness consisting of obligations of the Borrower or any
of its Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transactions, and
Permitted Acquisitions or any other Investment express ly permitted hereunder;
(I) Cash Management Obligations and other Indebtedness in respect of netting ser
vices, automatic clearinghouse arrangements, overdraft protections, employee
credit card pro grams and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof; (m) Indebtedness in an
aggregate principal amount that at the time of and after giv ing effect to, the
incurrence thereof, would not exceed the greater of $90,000,000 and ‘1.00% of
Total Assets; provided that the aggregate principal amount of Indcbtcdncos
outstanding in reli ance on this clause (m) m respect of which the primary
obligor or a guarantor is a Restricted Sub qirlinrt’ thnt vi tint g T.nnn Pnrty
qhnll nnt e”~ee,l in t1’~ “ ~‘y time outstanding the tlntnrm,npd nt tim time
nf~greater of $35,000,000 and 2.00% of Total Asset:, rencel25 000 000 and 50000
of Total Assets~ (n) Indebtedness consisting of (a) the financing of insurance
premiums or (b) take- or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of busi ness; (o) Indebtedness incurred by the
Borrower or any of its Restricted Subsidiaries in re spect of letters of credit,
bank guarantees, bankers’ acceptances, warehouse receipts or similar in
struments issued or created in the ordinary course of business, including in
respect of workers -117-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da135.jpg]
compensation claims, health, disability or other employee benefits or property,
casualty or liabil ity insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obliga tions regarding workers compensation
claims; (p) obligations in respect of performance, bid, appeal and surety bonds
and perfor mance and completion guarantees and similar obligations provided by
the Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar in struments related thereto, in
each case in the ordinary course of business or consistent with past practice;
(q) Indebtedness in respect of the Senior Notes and the Existing Notes
(including, in each case, any guarantees thereof) and, in each case, any
Permitted Refinancing thereof~ (r) ABL Facility Indebtedness of the Loan Parties
(a) under clause (i) of the defmi tion of ABL Facility Indebtedness in an
aggregate principal amount at any time outstanding not to exceed the greater of
(i) the Maximum ABL Facility Amount and (ii) the Borrowing Base and (b) under
clauses (ii) and (iii) of the definition of ABL Facility Indebtedness; (s)
Permitted Ratio Debt and any Permitted Refinancing thereof; (t) Credit Agreement
Refinancing Indebtedness; (u) Indebtedness incurred by a Foreign Subsidiary
which, when aggregated with the principal amount of all other Indebtedness
incurred pursuant to this clause (u) and then outstand ing, does not exceed
$1-595,000,000; (v) Indebtedness incurred by a Securitization Subsidiary in a
Qualified Securitization Financing that is not recourse (except for Standard
Securitization Undertakings and Limited Orig inator Recourse) to the Borrower or
any of the Restricted Subsidiaries; and (w) all premiums (if any), interest
(including post-petition interest), fees, expenses, charges and additional or
contingent interest on obligations described in clauses (a) through (v) above.
For purposes of determining compliance with any Dollar-denominated restriction
on the incur rence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such In debtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refInance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calcu lated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refund ing, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the prin cipal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OlD) incurred in connection with such refinancing. The
accrual of interest, the accretion of accreted value and the payment of interest
in the form of additional Indebtedness shall not be deemed to be an incurrence
of Indebtedness for purposes of this Sec -118-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da136.jpg]
tion 7.03. The principal amount of any non-interest bearing Indebtedness or
other discount security con stituting Indebtedness at any date shall be the
principal amount thereof that would be shown on a balance sheet of the Borrower
dated such date prepared in accordance with GAAP. Section 7.04 Fundamental
Changes. Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or here afier acquired) to or
in favor of any Person (other than as part of the Transactions), except that:
(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new ju risdiction); provided that the Borrower shall be the continuing or
surviving Person or (ii) one or more other Restricted Subsidiaries; provided
that when any Person that is a Loan Party is merging with a Restricted
Subsidiary, a Loan Party shall be the continuing or surviving Person; (b) (i)
any Subsidiary that is not a Loan Party may merge, amalgamate or consolidate
with or into any other Subsidiary that is not a Loan Party, (ii) any Subsidiary
may liquidate or dissolve and (iii) any Subsidiary may change its legal form if~
with respect to clauses (ii) and (iii), the Borrower determines in good faith
that such action is in the best interest of the Borrower and its Subsidiaries
and is not materially disadvantageous to the Lenders (it being understood that
in the case of any change in legal form, a Subsidiary that is a Guarantor will
remain a Guarantor un less such Guarantor is otherwise permitted to cease being
a Guarantor hereunder); (c) any Restricted Subsidiary may Dispose of all or
substantially all of its assets (up on voluntary liquidation or otherwise) to
the Borrower or to another Restricted Subsidiary; pro vided that if the
transferor in such a transaction is a Guarantor, then (i) the transferee must be
a Guarantor (other than Holdings) or the Borrower or (ii) to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party in accordance
with Sections 7.02 (other than Section 7.02(e)) and 7.03, respectively; and (d)
so long as no Default has occurred and is continuing or would result therefrom,
the Borrower may merge or consolidate with any other Person; provided that (i)
the Borrower shall be the continuing or surviving corporation or (ii) if the
Person formed by or surviving any such merger or consolidation is not the
Borrower (any such Person, the “Successor Company”), (A) the Successor Company
shall be an entity organized or existing under the Laws of the United States,
any state thereof or the District of Columbia, (B) the Successor Company shall
expressly assume all the obligations of the Borrower under this Agreement and
the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have confirmed that its Guarantee shall apply to
the Successor Company’s obligations under the Loan Documents, (D) each
Guarantor, unless it is the other par ty to such merger or consolidation, shall
have by a supplement to the Security Agreement and other applicable Collateral
Documents confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, (E) if requested by the
Administra tive Agent, each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, and -119-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da137.jpg]
(F) the Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Collateral Document
comply with this Agreement; provided,further, that if the foregoing are
satisfied, the Successor Company will succeed to, and be substituted for, the
Bor rower under this Agreement; (e) so long as no Default has occurred and is
continuing or would result therefrom (in the case of a merger involving a Loan
Party), any Restricted Subsidiary may merge or consol idate with any other
Person in order to effect an Investment permitted pursuant to Section 7.02;
provided that the continuing or surviving Person shall be a Restricted
Subsidiary of the Borrower, which together with each of its Restricted
Subsidiaries, shall have complied with the requirements of Section 6.11 to the
extent required pursuant to the Collateral and Guarantee Requirement; (f)
Holdings, the Borrower and the Restricted Subsidiaries may consummate the
Acquisition, related transactions contemplated by the Acquisition Agreement (and
documents re lated thereto) and the Transactions; and (g) so long as no Default
has occurred and is continuing or would result therefrom, a merger, dissolution,
liquidation, consolidation or Disposition, the purpose of which is to effect a
Disposition permitted pursuant to Section 7.05. Section 7.05 Dispositions. Make
any Disposition or enter into any agreement to make any Disposition (other than
as part of or in connection with the Transactions), except: (a) Dispositions of
obsolete, worn out, used or surplus property, whether now owned or hereafter
acquired, in the ordinary course of business and Dispositions of property no
longer used or useffil in the conduct of the business of the Borrower or any of
its Restricted Subsidiaries; (b) Dispositions of inventory, goods held for sale
in the ordinary course of business and immaterial assets (including allowing any
registrations or any applications for registration of any IP Rights to lapse or
go abandoned) in the ordinary course of business; (c) Dispositions of property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such Dis
position are promptly applied to the purchase price of such replacement
property; (d) Dispositions of property to the Borrower or any Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party,
(i) the transferee thereof must be a Loan Party (other than Holdings) or (ii) if
such transaction constitutes an Investment, such transaction is permitted under
Section 7.02; (e) to the extent constituting Dispositions, transactions
permitted by Sections 7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than
Section 7.04(g)) and 7.06 (other than 7.06(d)); (f) [Reserved); (g) Dispositions
of Cash Equivalents; -120-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da138.jpg]
(h) (i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business or which do not materially interfere with the business of the Borrower
or any of its Restricted Subsidiaries, (ii) Dispositions of II’ Rights that do
not materially interfere with the business of the Borrower or any of its
Restricted Subsidiaries and (iii) any Foreign IP Transfer; (i) transfers of
property subject to Casualty Events; U) Dispositions of property; provided that
(i) at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Default
has occurred and is continuing), no Default shall have occurred and been con
tinuing or would result from such Disposition-. • (ii) with respect to any
Disposition pursuant to this clause 0) for a purchase price in excess of $42
7,500,000 the Borrower or any of its Restrict ed Subsidiaries shall receive not
less than 7500 of such consideration in the form of cash or Cash Equivalents (in
each case, free and clear of all Liens at the time received, other than
nonconsen sual Liens permitted by Section 7.01 and Liens permitted by Sections
7.0 1(a), (f), (k), (1), (p), (q), (r)(i), (r)(ii), (s) and (dd) (only to the
extent the Obligations are secured by such cash and Cash Equivalents));
provided, however, that for the purposes of this clause (j)(ii), the following
shall be deemed to be cash: (A) any liabilities (as shown on the Borrower’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obliga tions, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of its Restricted Subsidiaries shall have been validly released
by all applica ble creditors in writing, (B) any securities received by the
Borrower or the applicable Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition, and (C) aggregate
non-cash considera tion received by the Borrower or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed the greater of •,000,000 and 2.O00o of Total Assets at any time
(net of any non-cash consideration converted into cash and Cash Equivalent .- ..
- . . -- -. I .- . - . — — — - I - — II• III - .. - I III III (k) [Reserved];
(1) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business; (m) Dispositions of property pursuant to sale-leaseback transactions;
provided that to the extent the aggregate Net Proceeds from all such
Dispositions since the Closing Date exceeds -121-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da139.jpg]
$75,000,000, such excess may be reinvested in accordance with the definition of
“Net Proceeds” or otherwise applied to prepay Term Loans in accordance with
Section 2.05(b)(ii); (n) any swap of assets in exchange for services or other
assets in the ordinary course of business of comparable or greater value or
usefulness to the business of the Borrower and its Subsidiaries as a whole, as
determined in good faith by the management of the Bontwer; (o) any sale of
Equity Interests in, or Indebtedness or other securities of; an Unre stricted
Subsidiary; (p) Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements; (q) the unwinding of any Swap Contract; (r) the lapse or
abandonment in the ordinary course of business of any registrations or
applications for registration of any immaterial IP Rights; (s) any Disposition
of Securitization Assets to a Securitization Subsidiary; provided that to the
extent the aggregate Not Proceeds from all such Dispositions since the Closing
Date exceeds $75,000 000, such excess shall be applied to prepay Term Loans in
accordance with Sec tion 2.05(b)(ii) and ma)’ not be reinvested in the business
of the Borrower or a Rectncted Subsidi my; and (t) the issuance of Nominal
Shares~~4 u the Dis osition of that certain brand of Insi ht relatin to the
Bonine Assets as defmed in the FTC Order and identified to the Administrative A
ent nor to the Amendment No. 2 Effective Datr rovided that the Net Proceeds of
such Dis sition shall be a lied to re a an outstandin Term B-l Loans and Term
B-2 Loans on a ro rata basis in accordance with Section 2.05 ii and ma not be
reinvested m the business of the Borrower or a Restricted Sub sidiary. provided
that any Disposition of any property pursuant to this Section 7.05 (except
pursuant to Sections I 7.05(e), (i), (p), (q), (r)). (s). and (su and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition as
determined by the Borrower in good faith. To the extent any Collateral is
Disposed of as expressly per mitted by this Section 7.05 to any Person other
than a Loan Party, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall be authorized
to take any actions deemed appropriate in order to effect the foregoing. Section
7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except: (a) each Restricted Subsidiary may make Restricted
Payments to the Borrower, and other Restricted Subsidiaries of the Borrower
(and, in the case of such a Restricted Payment by a non-wholly owned Restricted
Subsidiary, to the Borrower and any other Restricted Subsidiary



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da140.jpg]
and to each other owner of Equity Interests of such Restricted Subsidiary based
on their relative ownership interests of the relevant class of Equity
Interests); (b) the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other Restricted Payments payable solely in the Equity
Interests (other than Disqual ified Equity Interests not otherwise permitted by
Section 7.03) of such Person (and, in the case of such a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests); (c) Restricted Payments made (i) on the Closing Date to
consummate the Transac tions, (ii) in respect of working capital adjustments or
purchase price adjustments pursuant to the Acquisition Agreement or the Split
Brands Acquisition Agreement and (iii) in order to satisfy in demnity and other
similar obligations under the Acquisition Agreement or the Split Brands Ac
quisition Agreement; (d) to the extent constituting Restricted Payments, the
Borrower (or any direct or in direct parent thereof) and its Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Section 7.02 (other than 7.02(e) and (m)), 7.04 or 7.08 (other
than Section 7.08W) or 7.08W); (e) repurchases of Equity Interests in Holdings,
the Borrower or any Restricted Sub sidiary of Holdings deemed to occur upon
exercise of stock options or warrants if such Equity In terests represent a
portion of the exercise price of such options or warrants; (f) the Borrower and
each Restricted Subsidiary may (i) pay (or make Restricted Payments to allow
Holdings or any other direct or indirect parent thereof to pay) for the repur
chase, retirement or other acquisition or retirement for value of Equity
Interests of such Restricted Subsidiary (or of the Borrower or any other such
direct or indirect parent thereof) held by any fu ture, present or former
employee, officer, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributes
of any of the forego ing) of such Restricted Subsidiary (or the Borrower or any
other direct or indirect parent thereof) or any of its Subsidiaries or (H) make
Restricted Payments in the form of distributions to allow Holdings or any direct
or indirect parent of Holdings to pay principal or interest on promissory notes
that were issued to any future, present or former employee, officer, director,
manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) of such
Restricted Subsidiary (or the Borrower or any other direct or indirect parent
thereof) in lieu of cash payments for the repurchase, retirement or other
acquisition or retirement for value of such Equity Interests held by such
Persons, in each case, upon the death, disability, retirement or termination of
employment of any such Person or pursu ant to any employee, manager or director
equity plan, employee, manager or director stock option plan or any other
employee, manager or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, director, officer or
consultant of such Restricted Subsidiary (or the Borrower or any other direct or
indirect parent thereof) or any of its Restricted Subsidiaries; provided that
the aggregate amount of Restricted Payments made pursuant to this clause (f)
together with the aggregate amount of loans and advances to Holdings made
pursuant to Section 7.02(m) in lieu of Restricted Payments permitted by this
clause (f) shall not exceed $2030,000,000 in any calendar year (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum (without giving effect to the fol -123-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da141.jpg]
lowing proviso) of $4060,000,000 in any calendar year); providedfurther that
such amount in any calendar year may further be increased by an amount not to
exceed: (A) amounts used to increase the Cumulative Credit pursuant to clauses )
and ( ) of the defmition of “Cumulative Credit”; (B) the Net Proceeds of key man
life insurance policies received by the Bor rower or its Restricted Subsidiaries
less the amount of Restricted Payments previously made with the cash proceeds of
such key man life insurance policies; and providedfurther that cancellation of
Indebtedness owing to the Borrower from members of management of the Borrower,
any of the Borrower’s direct or indirect parent companies or any of the
Borrower’s Restricted Subsidiaries in connection with a repurchase of Equity
Interests of any of the Borrower’s direct or indirect parent companies will not
be deemed to constitute a Restrict ed Payment for purposes of this covenant or
any other provision of this Agreement; (g) the Borrower may make Restricted
Payments in an aggregate amount not to ex ceed, when combined with prepayment of
Indebtedness pursuant to Section 7.1 3(a)(iv), (x) $5070,000,000, nii~ (y) if
(A) the Total Leverage Ratio calculated on a Pro Forma Basis is less than or
equal to 4 to 1.00 and (B) the Secured Leverage Ratio calculated on a Pro Forma
Basis is less than or equal to 3.75 to 1.00, the Cumulative Credit at such time;
provided, that with respect to any Restricted Payment made pursuant to clause
(y) above, no Default has occurred and is continuing or would result therefrom;
(h) the Borrower may make Restricted Payments to any direct or indirect parent
of the Borrower: (ii) to pay its operating costs and expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses
(including administrative, le gal, accounting and similar expenses provided by
third parties), which are reasonable and customary and incurred in the ordinary
course of business and attributable to the owner ship or operations of the
Borrower and its Restricted Subsidiaries, Transaction Expenses and any
reasonable and customary indemnification claims made by directors or officers of
such parent attributable to the ownership or operations of the Borrower and its
Re stricted Subsidiaries; (iii) the proceeds of which shall be used to pay (or
make Restricted Payments to allow any direct or indirect parent thereof to pay)
franchise taxes, and other fees and expenses, required to maintain its (or any
of its direct or indirect parents’) corporate ex istence; (iv) for any taxable
period in which the Borrower and/or any of its Subsidiar ies is a member of a
consolidated, combined or similar income tax group of which a di rect or
indirect parent of Borrower is the common parent (a “Tax Group”), to pay feder
al, foreign, state and local income taxes of such Tax Group that are
attributable to the taxable income of the Borrower and/or its Subsidiaries;
provided that, for each taxable period, the amount of such payments made in
respect of such taxable period in the aggre gate shall not exceed the amount
that the Borrower and its Subsidiaries would have been required to pay as a
stand-alone Tax Group; providedfurther that the permitted payment pursuant to
this clause (iii) with respect to any Taxes of any Unrestricted Subsidiary for
-124-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da142.jpg]
any taxable period shall be limited to the amount actually paid with respect to
such period by such Unrestricted Subsidiary to the Borrower or its Restricted
Subsidiaries for the purposes of paying such consolidated, combined or similar
income Taxes; (v) to finance any Investment that would be permitted to be made
pursuant to Section 7.02 and Section 7.08 if such parent were subject to such
sections; provided that (A) such Restricted Payment shall be made substantially
concurrently with the clos ing of such Investment and (B) such parent shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contrib uted to the Borrower or the
Restricted Subsidiaries or (2) the merger (to the extent per mitted in Section
7.04) of the Person formed or acquired into the Borrower or its Re stricted
Subsidiaries in order to consummate such Permitted Acquisition or Investment, in
each case, in accordance with the requirements of Section 6.11; (vi) the
proceeds of which (A) shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings or any direct or indirect
parent company of Holdings to the extent such salaries, bonuses and other
benefits are at tributable to the ownership or operation of the Borrower and the
Restricted Subsidiaries or (B) shall be used to make payments permitted under
Sections 7.08 (i) and (p) (but only to the extent such payments have not been
and are not expected to be made by the Bor rower or a Restricted Subsidiary);
and (vii) the proceeds of which shall be used by Holdings to pay (or to make Re
stricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of the Borrower and its Restricted
Subsidiaries; (i) payments made or expected to be made by Holdings, the Borrower
or any of the Restricted Subsidiaries in respect of withholding or similar Taxes
payable by or with respect to any future, present or former employee, director,
manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the forego ing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases, in each case, in connection with the exercise of stock
options; ~) Holdings, the Borrower or any of the Restricted Subsidiaries may pay
cash in lieu of fractional Equity Interests in connection with any dividend,
split or combination thereot or any Permitted Acquisition, or any vesting of
Equity Interests; and (k) Restricted Payments in the amount of any Excluded
Contribution. Section 7.07 Change in Nature of Business. Engage in any material
line of business substantially different from those lines of business con ducted
by the Borrower and the Restricted Subsidiaries on the Closing Date or any
business reasonably related, complementary, synergistic or ancillary thereto
(including related, complementary, synergistic or ancillary technologies) or
reasonable extensions thereof -125-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da143.jpg]
Section 7.08 Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, with a fair market value in excess of $10 000 000 other than (a)
transactions among Holdings and its Restricted Subsidiaries, (b) on terms
substantially as favorable to Holdings or such Restricted Subsidiary as would be
obtainable by Holdings or such Restricted Subsidiary at the time in a comparable
arm’s- length transaction with a Person other than an Affiliate, (c) the
Transactions and the payment of fees and expenses (including Transaction
Expenses) as part of or in connection with the Transactions, (d) [reserved], (e)
[reserved], (f) Restricted Payments permitted under Section 7.06, (g)
transactions by Holdings and its Restricted Subsidiaries permitted under an ex
press provision (including any exceptions thereto) of this Article VII, (h)
employment and severance arrangements between Holdings and its Restricted
Subsidiaries and theft respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements in the ordinary course of business, (i) the payment of
customary fees and reasonable out of pocket costs to, and indem nities provided
on behalf of, directors, officers, employees and consultants of the Borrower and
its Restricted Subsidiaries (or any direct or indirect parent of the Borrower)
in the ordinary course of business to the extent attributable to the ownership
or operation of the Borrower and its Re stricted Subsidiaries, 0) transactions
pursuant to agreements, instruments or arrangements in existence on the endment
No. 2 Effective Date and set forth in Section Schedule 7.08 of the Confi dential
Dicolosure Letterto Amendment No. 2 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect, (k)
[reserved], (1) payments by the Borrower or any of its Subsidiaries pursuant to
any tax sharing agreements with any direct or indirect parent of the Borrower to
the extent attributable to the ownership or operation of the Borrower and the
Subsidiaries, but only to the extent permitted by Section 7.06(h)(iii), (m) the
issuance or transfer of Equity Interests (other than Disqualified Equity Inter
ests) of Holdings to any former, current or future director, manager, officer,
employee or consult ant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees, distrib



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da144.jpg]
utes or Affiliate of any of the foregoing) of the Borrower, any of its
Subsidiaries or any direct or indirect parent thereof, (n) transactions with
customers, clients, joint venture partners, suppliers or purchas ers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the terms of this Agreement that are fair to the
Borrower and the Restricted Sub sidiaries, in the reasonable determination of
the board of directors or the senior management of the Borrower, or are on terms
at least as favorable as might reasonably have been obtained at such time from
an unaffiliated party, (o) any payments required to be made pursuant to the
Acquisition Agreement or the Split Brands Acquisition Agreement, (p) the payment
of reasonable out-of-pocket costs and expenses and indemnities pur suant to the
stockholders agreement or the registration and participation rights agreement
entered into on the Closing Date in connection therewith, (q) transactions in
which Holdings or any of the Restricted Subsidiaries, as the case may be,
deliver to the Administrative Agent a letter from an Independent Financial
Advisor stat ing that such transaction is fair to Holdings or such Restricted
Subsidiary from a financial point of view or meets the requirements of clause
(b) of this Section 7.08, (r) payments to or from, and transactions with, joint
ventures (to the extent any such joint venture is only an Affiliate as a result
of Investments by Holdings and the Restricted Subsid iaries in such joint
venture) in the ordinary course of business to the extent otherwise permitted
under Section 7.02, (s) [reserved], and (t) any Disposition of Securitization
Assets or related assets, Investment permitted pursuant to Section 7.02(t) or
Standard Securitization Undertakings, in each case in connection with any
Qualified Securitization Financing. Section 7.09 Burdensome Agreements. Enter
into or permit to exist any Contractual Obligation (other than this Agreement or
any other Loan Document) that limits the ability of (a) any Restricted
Subsidiary of the Borrower that is not a Guarantor to make Re stricted Payments
to the Borrower or any Guarantor or (b) any Loan Party to create, incur, assume
or suffer to exist Liens on property of such Person for the benefit of the
Lenders with respect to the Facilities and the Obligations or un der the Loan
Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Con tractual Obligations which (i) (x) exist on the Qle€uigAmendment No 2
Effective Date and (to the ex tent not otherwise permitted by this Section 7.09)
are listed in Section Schedule 7.09 €4’ the Confidential Disclosure Letterto
Amendment No. 2 and (y) to the extent Contractual Obligations permitted by
clause (x) are set forth in an agreement evidencing Indebted- -127-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da145.jpg]
ness, are set forth in any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, re placement, renewal, extension or refinancing does not
expand the scope of such Contrac tual Obligation, (ii) are binding on a
Restricted Subsidiary at the time such Restricted Sub sidiary first becomes a
Restricted Subsidiary of the Borrower, so long as such Contractual Obligations
were not entered into solely in contemplation of such Person becoming a Re
stricted Subsidiary of the Borrower; provided, further, that this clause (ii)
shall not apply to Contractual Obligations that are binding on a Person that
becomes a Restricted Subsid iary pursuant to Section 6.14, (Hi) represent
Indebtedness of a Restricted Subsidiary of the Borrower which is not a Loan
Party which is permitted by Section 7.03 and which does not apply to any Loan
Party, (iv) are customary restrictions that arise in connection with (x) any
Lien per mitted by Sections 7.01(a), (k), (1), (p), (q), (r)(i), (r)(ii), (s)
and (ee) and relate to the property subject to such Lien or (y) arise in
connection with any Disposition permitted by Section 7.04 or 7.05 and relate
solely to the assets or Person subject to such Disposition, (v) are customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 7.02 and applicable sole ly to such
joint venture entered into in the ordinary course of business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 7.03 but solely to the extent any negative pledge
relates to (i) the property financed by such Indebtedness and the proceeds and
products thereof or (ii) the property secured by such Indebtedness and the
proceeds and products thereof so long as the agreements governing such
Indebtedness permit the Liens securing the Obligations, (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the property interest,
rights or the assets subject thereto, (viii) comprise restrictions imposed by
any agreement relating to se cured Indebtedness permitted pursuant to Section
7.03(e), (g), (n)(a), and (u) and to the extent that such restrictions apply
only to the property or assets securing such Indebted ness or, in the case of
Section 7.03(g), to the Restricted Subsidiaries incurring or guaran teeing such
Indebtedness, (ix) are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary, (x) are customary provisions restricting assignment of any agreement
en tered into in the ordinary course of business, (xi) are restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business, -128-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da146.jpg]
(xii) arise in connection with cash or other deposits permitted under Sections
7.01 and 7.02 and limited to such cash or deposit, and (xiii) comprise
restrictions imposed by any agreement governing In debtedness entered into on or
after the Closing Date and permitted under Section 7.03 (including, without
limitation, the ABL Credit Agreement, the Senior Notes, the Existing Notes and,
in each case, any Permitted Refinancing in respect thereof) that are, taken as a
whole, in the good faith judgment of the Borrower, no more restrictive with
respect to the Borrower or any Restricted Subsidiary than customary market terms
for Indebtedness of such type (and, in any event, are no more restrictive than
the restrictions contained in this Agreement), so long as the Borrower shall
have determined in good faith that such re strictions will not affect its
obligation or ability to make any payments required hereun der. Section 7.10 Use
of Proceeds. Use the proceeds of any Borrowing, whether directly or indirectly
(a) on the Closing Date, in a manner inconsistent with the uses set forth in the
preliminary statements to this Agreement or (b) after the Closing Date, use the
proceeds for any purpose other than to pay costs and expenses related to the
Trans actions and for general corporate purposes and working capital needs.
Loans. tions. Use the proceeds of all Term B-i Loans for any purpose other than
to refinance the Term B Use he roceeds of all Term 8-2 Loans for an u ose other
than to finance the 2014 Transac Section 7.11 Financial Covenants. (a) Total
Leverage Ratio. Permit the Total Leverage Ratio as of the last day of any Test
Pe riod to be greater than the ratio set forth below opposite the last fiscal
quarter of such Test Period: Fiscal Year Ending March 31, 20135 March 31, 20146
March31, 20157 March 31, 20168 March 31, 2019 and thereaf ter First Quarter NA
?408.00: 1.00 6.0075:1.00 4455.50:1.00 34.50:1.00 Second Quarter 608 00:1.00
7.0075:1.00 .50:1.00 4405.25:1.00 3-504.25:1.00 Third Quarter 408.00: 1.00
6457.25:1.00 5-506.25:1.00 4255.00:1.00 340400:1.00 Fourth Quarter ?258.00: 1.00
6407.00:1.00 5.2575:1.00 4.0075:1.00 3.5075:1.00 (b) Consolidated Cash Interest
Coverage Ratio. Permit the Consolidated Cash Interest Cov erage Ratio as of the
last day of any Test Period to be less than the ratio set forth below opposite
the last fiscal quarter of such Test Period: Fiscal Year Ending March 31, 20135
March 31, 20146 March31, 20157 March 31, 201-62018 and First Quarter 15OIOONA
4-,602.25:1.00 2.0050:1.00 2-253 00:1.00 Second Quarter 4402.25:1.00
4402.25:1.00 2.0075:1.00 23.25:1.00 Third Quarter 4402.25:1.00 4402.50:1.00
2.0075:1.00 23.25:1.00 Fourth Quarter 4402 25:1.00 4-402 50:1.00 23.00:1.00
2253.50:1.00 -129-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da147.jpg]
thereafter March31 2017 and thereafter 250:1 00 Section 7.12 Accounting Changes.
Make any change in its fiscal year; provided, however, that Holdings may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Ad ministrative Agent, in which case,
the Borrower and the Administrative Agent will, and are hereby au thorized by
the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year. Section 7.13 Prepayments, Etc. of Certain
Indebtedness. (a) Prepay, redeem, purchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner (it being understood that
payments of regularly scheduled principal, interest and mandatory prepayments
shall be permitted) any subordinated Indebtedness incurred under Section 7.03,
or any other Indebtedness for borrowed money of a Loan Party that is
subordinated to the Obligations expressly by its terms (other than Indebtedness
among the Borrower and its Restricted Subsidiaries Senior Notes any uneecured
Permitted Ratio Debt or any Permitted Refinancing of any Senior Notes or any
unsecured Permitted Ratio Debti (collectively, “Junior Financing”), except (i)
the refinancing there of with any Indebtedness (to the extent such Indebtedness
constitutes a Permitted Refinancing and, if such Indebtedness was originally
incurred under Section 7.03(g), is permitted pursuant to Section 7.03(g)), to
the extent not required to prepay any Loans pursuant to Section 2.05(b), (ii)
the conversion or exchange of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents, (iii) the prepayment of Indebtedness of the Borrower or any Restricted
Subsidiary to the Borrower or any Restricted Subsidiary and (iv) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings prior to their scheduled maturity in an aggregate amount not to
exceed, when combined with the amount of Restricted Payments pursuant to Section
7.06(g), $100,000,000 ~ if (A) the Total Leverage Ratio calculated on a Pro
Forma Basis is less than or equal to 44~5.50 to 1.00 and (B) the Secured
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to 3.75 to
1.00, the Cumulative Credit at such time. (b) Amend, modify or change in any
manner materially adverse to the interests of the Lend ers any term or condition
of any Junior Financing Documentation in respect of any Junior Financing hav ing
an aggregate outstanding principal amount in excess of the Threshold Amount
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed). Section 7.14 Permitted Activities. With
respect to Holdings, engage in any material operating or business activities;
provided that the following and any activities incidental thereto shall be
permitted in any event: (i) its ownership of the Equity Interests of Borrower
and activities incidental thereto, including payment of dividends and other
amounts in respect of its Equity Interests, (ii) the maintenance of its legal
existence (including the ability to incur fees, costs and expenses relating to
such maintenance), (iii) the performance of its obligations with respect to the
Loan Documents and any other Indebtedness, (iv) any public offering of its
common stock or any other issuance or sale of its Equity Interests, (v)
financing activities, including the issuance of securities, incurrence of debt,
payment of dividends, making contributions to the capital of the Borrow er and
guaranteeing the obligations of the Borrower, (vi) participating in tax,
accounting and other admin istrative matters as a member of the consolidated
group of Holdings and the Borrower, (vii) holding any cash or property (but not
operating any property), (viii) providing indemnification to officers and direc
-130-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da148.jpg]
tors and (ix) any activities incidental to the foregoing. Holdings shall not
incur any Liens on Equity In terests of the Borrower other than those for the
benefit of the Obligations, the obligations under the ABL Facility, Permitted
First Priority Refinancing Debt, Permitted Junior Priority Refinancing Debt,
secured Permitted Ratio Debt and the Pan Passu Obligations. ARTICLE Viii. EVENTS
OF DEFAULT AND REMEDIES Section 8.01 Events of Default. Any of the following
from and after the Closing Date shall constitute an event of default (an “Event
of Default”): (a) Non-Payment. Any Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan, or (ii) within
five (5) Business Days after the same becomes due, any interest on any Loan or
any other amount payable hereunder or with respect to any other Loan Document;
or (b) Specific Covenants. Holdings, the Borrower, any Restricted Subsidiary or,
in the case of Section 7.14, Holdings only, fails to perform or observe any
tenn, covenant or agreement contained in any of Sections 6.03(a) or 6.05(a)
(solely with respect to the Borrower) or Article VII; provided that the
covenants in Section 7.11 are subject to cure pursuant to Section 8.04; or (c)
Other Defaults. Holdings, the Borrower or any Restricted Subsidiary fails to per
form or observe any other covenant or agreement (not specified in Section 8.0
1(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure contin ues for thirty (30) days after receipt by the
Borrower of written notice thereof from the Adminis trative Agent; or (d)
Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or in any document required to be delivered in connection
herewith or therewith shall be incorrect in any material respect when made or
deemed made; or (e) Cross-Default. Any Loan Party or any Restricted Subsidiary
(A) fails to make any payment beyond the applicable grace period, if any,
whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise, in respect of any Indebtedness (other than In debtedness hereunder)
having an aggregate outstanding principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness con sisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts and not as a
result of any default thereunder by any Loan Party), the effect of which default
or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, pre paid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay, de
fease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder; provided, further, that such failure is unrcmedied and is not waived
by the -131-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da149.jpg]
holders of such Indebtedness prior to any termination of the Commitments or
acceleration of the Loans pursuant to Section 8.02; or (f) Insolvency
Proceedings, Etc. Any Loan Party or any Material Subsidiary insti tutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any re ceiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative re ceiver or similar officer for it
or for all or any material part of its property; or any receiver, trus tee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or sim ilar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is insti tuted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or (g) Attachment. Any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of the Borrower and the Restricted Subsidiaries, taken as a whole, and
is not released, vacated or fully bonded within sixty (60) days after its issue
or levy; or (h) Judgments. There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage) and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days; or (i) Invalidity ofLoan
Documents. Any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly pennitted
hereunder or thereunder (including as a result of a transaction permitted under
Section 7.04 or 7.05) or as a result of acts or omissions by the Administrative
Agent or any Lender or the satis faction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party con tests in writing the
validity or enforceability of any provision of any Loan Document or the va
lidity or priority of a Lien as required by the Collateral Documents on a
material portion of the Collateral; or any Loan Party denies in writing that it
has any or further liability or obligation un der any Loan Document (other than
as a result of repayment in full of the Obligations and termi nation of the
Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document; or U) Change of Control. There occurs any Change of Control; or (k)
Collateral Documents. Any Collateral Document after delivery thereof pursuant to
Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant to the
terms thereof includ ing as a result of a transaction not prohibited under this
Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01, (i) except to the extent that any such perfection
or priority is not required pur suant to the Collateral and Guarantee
Requirement or results from the failure of the Administra tive Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation state- -132-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da150.jpg]
ments and (ii) except as to Collateral consisting of Real Property to the extent
that such losses are covered by a lender’s title insurance policy and such
insurer has not denied coverage; or (1) ERISA. (i) An ERISA Event occurs which
has resulted or could reasonably be expected to result in liability of a Loan
Party or a Restricted Subsidiary in an aggregate amount which could reasonably
be expected to result in a Material Adverse Effect, or (ii) a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability un der Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could rea sonably be expected to result in a
Material Adverse Effect. Section 8.02 Remedies Upon Event of Default. If any
Event of Default occurs and is continuing, the Administrative Agent may and, at
the re quest of the Required Lenders, shall take any or all of the following
actions: (i) [Reserved]; (ii) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other no
tice of any kind, all of which are hereby expressly waived by the Borrower;
(iii) [Reserved]; and (iv) exercise on behalf of itself and the Lenders all
rights and remedies available to it and the Lenders under the Loan Documents or
applicable Law; provided that upon the occurrence of an actual or deemed entry
of an order for relief with respect to Bor rower under the Bankruptcy Code of
the United States or any Debtor Relief Laws, the obligation of each Lender to
make Loans shall automatically tenninate and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender. Section 8.03 Application of Funds. Subject
to the ABL Intercreditor Agreement, after the exercise of remedies provided for
in Sec tion 8.02 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 8.02), any amounts received
on account of the Obligations shall be applied by the Ad ministrative Agent in
the following order (to the fullest extent permitted by mandatory provisions of
ap plicable Law): First, to payment of that portion of the Obligations
constituting fees, indemnities, ex penses and other amounts (other than
principal and interest, but including Attorney Costs payable under Section 10.04
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such; Second, to payment of that portion of the Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable to the Lenders (including Attorney -133-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da151.jpg]
Costs payable under Section 10.04 and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them; Third, to payment of that portion of the Obligations
constituting accrued and unpaid in terest on the Loans and any fees, premiums
and scheduled periodic payments due under Term Loan Secured Hedge Agreements,
ratably among the Secured Parties in proportion to the respec tive amounts
described in this clause Third payable to them; Fourth, to payment of that
portion of the Obligations constituting unpaid principal of the Loans and any
breakage, termination or other payments under Term Loan Secured Hedge
Agreements, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them; Fjflh, to the payment of
all other Obligations of the Loan Parties that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and Last, the
balance, if any, after all of the Obligations have been paid in full, to the Bor
rower or as otherwise required by Law. Notwithstandin an hin to the cont in this
A eement or an other Loan Document in no circumstances shal an amounts received
from a Loan Part that is not an “eli ble contract ici nt” as defined in the
Commodit Exchan e Act be a lied towards the a ent of obli ations that are Ex
cluded Swa Obli ations but to the extent rmit ed b a icable law a ro nate
adustments shall be made with respect to payments from other Loan Parties that
are “eligible contract participants” to pre serve as nearl as ossible the ro
ortional allocation to the Obli ations otherwise set forth above in this
Section. Section 8.04 Borrower’s Right to Cure. Notwithstanding anything to the
contrary contained in Section 8.01 or Section 8.02: (a) For the purpose of
determining whether an Event of Default under Section 7.11 has occurred, the
Borrower may on one or more occasions designate any portion of the net cash
proceeds from a sale or issuance of Qualified Equity Interests of Holdings or
any cash contribu tion to the common capital of the Borrower (the “Cure Amount”)
as an increase to Consolidated EBITDA for the applicable fiscal quarter;
provided that such amounts to be designated (i) are ac tually received by the
Borrower after the first day of such applicable fiscal quarter and on or prior
to the tenth (10th) Business Day after the date on which financial statements
are required to be delivered with respect to such applicable fiscal quarter (the
“Cure Expiration Date”), (ii) do not exceed the aggregate amount necessary to
cure any Event of Default under Section 7.11 as of such date and (iii) Borrower
shall have provided notice (the “Notice of Intent to Cure”) to the
Administrative Agent on the date such amounts are designated as a “Cure Amount”
(it being un derstood that to the extent such notice is provided in advance of
delivery of a Compliance Certifi cate for the applicable period, the amount of
such Net Proceeds that is designated as the Cure Amount may be lower than
specified in such notice to the extent that the amount necessary to cure any
Event of Default under Section 7.11 is less than the full amount of such
originally desig nated amount). The Cure Amount used to calculate Consolidated
EBITDA for one fiscal quarter -134-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da152.jpg]
shall be used and included when calculating Consolidated EBITDA for each Test
Period that in cludes such fiscal quarter. (b) The parties hereby acknowledge
that this Section 8.04 may not be relied on for purposes of calculating any
financial ratios other than for determining actual compliance with Section 7.11
(and not Pro Forma Compliance with Section 7.11 that is required by any other
pro vision of this Agreement) and shall not result in any adjustment to any
amounts (including the amount of Indebtedness and shall not be included for
purposes of determining pricing, mandatory prepayments and the availability or
amount permitted pursuant to any covenant under Article VII) with respect to the
quarter with respect to which such Cure Amount was made other than the amount of
the Consolidated EBITDA referred to in the immediately preceding sentence. (c)
In furtherance of clause (a) above, (A) upon actual receipt and designation of
the Cure Amount by the Borrower, the covenants under Section 7.11 shall be
deemed satisfied and complied with as of the end of the relevant fiscal quarter
with the same effect as though there had been no failure to comply with the
covenants under such Section 7.11 and any Event of Default under Section 7.11
shall be deemed not to have occurred for purposes of the Loan Documents, and (B)
upon receipt by the Administrative Agent of a Notice of Intent to Cure prior the
Cure Ex piration Date, neither the Administrative Agent nor any Lender may
exercise any rights or reme dies under Section 8.02 (or under any other Loan
Document) on the basis of any actual or pur ported Event of Default under
Section 7.11 until and unless the Cure Expiration Date has oc cuffed without the
Cure Amount having been received and designated. (d) (i) In each period of four
consecutive fiscal quarters, there shall be at least two (2) fiscal quarters in
which no cure right set forth in this Section 8.04 is exercised and (ii) there
shall be no proforma reduction in Indebtedness with the Cure Amount for
determining compli ance with Section 7.11 for the fiscal quarter with respect to
which such Cure Amount was made. (e) There can be no more than five (5) fiscal
quarters in which the cure rights set forth in this Section 8.04 are exercised
during the term of the Facilities. ARTICLE IX. ADMINISTRATIVE AGENT AND OTHER
AGENTS Section 9.01 Appointment and Authority. (a) Each of the Lenders hereby
irrevocably appoints Citi to act on its behalf as the Adminis trative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and no Loan Party have rights as a third party
beneficiary of any of such provisions. (b) The Administrative Agent shall also
act as the “collateral agent” under the Loan Docu ments, and each of the Lenders
(including in its capacities as a potential Hedge Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of ac quiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to se cure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and at torneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or -135-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da153.jpg]
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article DC and Article X (including the second paragraph
of Section 10.05), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents as if set forth in fill
herein with respect thereto. Without limiting the general ity of the foregoing,
the Lenders hereby expressly authorize the Administrative Agent to execute any
and all documents (including releases) with respect to the Collateral and the
rights of the Secured Parties with respect thereto, as contemplated by and in
accordance with the provisions of this Agreement and the Col lateral Documents
and acknowledge and agree that any such action by any Agent shall bind the
Lenders. Section 9.02 Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Ad ministrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or un less the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. Section 9.03 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Adminis trative Agent: (a) shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discre tionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may ex pose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and (c) shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relat ing to the Borrower or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity. (d) The Administrative Agent shall not be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percent age of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct.
The Administrative Agent shall be -136-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da154.jpg]
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Borrower or a Lender.
(e) The Administrative Agent shall not be responsible for or have any duty to
ascer tain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the per formance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article TV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent. Section 9.04 Reliance by Administrative Agent. The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for rely ing upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (in cluding any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Adminis trative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be flilfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
no tice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. Section 9.05 Delegation of
Duties. The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article TX shall apply to any such
sub-agent and to the Related Parties of the Adminis trative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Section 9.06 Rcsjj nation of Administrative Agent. The
Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of the Borrower at all
times other than upon the occurrence and during the continuation of an Event of
Default under Section 8.01(f) (which consent of the Borrower shall not be
unreasonably with held or delayed), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the -137-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da155.jpg]
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
quali f’ying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 9.06. Upon the acceptance of a successor’s appointment as
Administrative Agent hereun der, such successor shall succeed to and become
vested with all of the rights, powers, privileges and du ties of the retiring
(or retired) Administrative Agent, and the retiring Administrative Agent shall
be dis charged from all of its duties and obligations hereunder or under the
other Loan Documents (if not al ready discharged therefrom as provided above in
this Section 9.06). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. Afier the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Sections 10.04 and 10.05 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent. Section 9.07 Non-Reliance on Administrative
Agent and Other Lenders. Each Lender acknowledges that it has, independently and
without reliance upon the Administra tive Agent or any other Lender or any of
their Related Parties and based on such documents and infor mation as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agree ment. Each Lender also acknowledges that it will, independently and
without reliance upon the Adminis trative Agent or any other Lender or any of
their Related Parties and based on such documents and infor mation as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
Section 9.08 No Other Duties, Etc.Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Bookrunners, Arrangers,
Syndication Agents or Documentation Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder. Section 9.09 Administrative Agent
May File Proofs of Claim. In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial pro ceeding relative to any Loan Party,
the Administrative Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file -138-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da156.jpg]
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09, 10.04
and 10.05) allowed in such judicial proceeding; and (b) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04 and 10.05. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Administrative Agent to vote in
respect of the claim of any Lender or in any such proceeding. Section 9.10
Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Hedge Banlc) irrevocably authorizes the Administrative
Agent: (a) to automatically release any Lien on any property granted to or held
by the Ad ministrative Agent under any Loan Document (i) upon termination of the
Aggregate Commit ments and payment in fill of all Obligations (other than (A)
contingent indemnification obliga tions and (B) obligations and liabilities
under Term Loan Secured Hedge Agreements as to which arrangements satisfactory
to the applicable Hedge Bank shall have been made), (ii) at the time the
property subject to such Lien is Disposed or to be Disposed to any Person other
than a Loan Party as part of or in connection with any Disposition permitted
hereunder or under any other Loan Document, (iii) subject to Section 10.01, if
the release of such Lien is approved, authorized or rat ified in writing by the
Required Lenders, (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below or (v) that constitutes Excluded Assets;
(b) to release or subordinate any Lien on any property granted to or held by the
Ad ministrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(u) to the extent required by the
holder of, or pursuant to the terms of any agreement governing, the obligations
secured by such Liens; and (c) to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary or
becomes an Excluded Subsidiary as a result of a transac tion or designation
permitted hereunder; provided that no such release shall occur if such Guaran
tor continues to be a guarantor in respect of any Indebtedness incurred pursuant
to Section 7.03(r), the Existing Notes, any Permitted First Priority Refinancing
Debt, any Permitted Junior Priority Refinancing Debt, any Permitted Unsecured
Refinancing Debt, any Junior Financing or any Permitted Refinancing of any of
the foregoing. -139-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da157.jpg]
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writ ing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Sec tion
9.10. In each case as specified in this Section 9.10, the Administrative Agent
will (and each Lender irrevocably authorizes the Administrative Agent to), at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Docu ments or to subordinate its interest in such item, or to
evidence the release of such Guarantor from its ob ligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
9.10. Section 9.11 Tenn Loan Secured Hedge Agreements; Jntercreditor Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the pro visions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capaci ty as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. Notwith
standing any other provision of this Article IX to the contrary, the
Administrative Agent shall not be re quired to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Term Loan Secured Hedge Agreements unless the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as the Adminis trative Agent may request, from the applicable
Hedge Bank. The Lenders hereby authorize the Administrative Agent to enter into
any First Lien Intercreditor Agreement, any Junior Lien Jntercreditor Agreement
or other intercreditor agreement or arrangement permitted under this Agreement
and any such intercreditor agreement is binding upon the Lenders. Section 9.12
Withholding Tax Indemnity. To the extent required by any applicable Laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Adminis trative Agent did not properly withhold Tax from amounts paid
to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective), such Lender shall, within 10 days after written
demand therefor, indemnify and hold harmless the Administrative Agent (to the ex
tent that the Administrative Agent has not already been reimbursed by a Loan
Party pursuant to Sec tion 3.01 and Section 3.04 and without limiting or
expanding the obligation of the Loan Parties to do so) for all amounts paid,
directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certifi cate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section
9.12. The agree ments in this Section 9.12 shall survive the resignation and/or
replacement of the Administrative Agent, -140-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da158.jpg]
any assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all other Obligations. ARTICLE X. MISCELLANEOUS
Section 10.01 Amendments. Etc.Except as otherwise set forth in this Agreement,
no ment or waiver of any provision of this Agreement or any other Loan Document,
and no consent to any departure by any Loan Party therefrom, shall be effective
unless in writing signed by the Required Lend ers (or by the Administrative
Agent with the consent of the Required Lenders) and the applicable Loan Party,
as the case may be, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that, no such amendment, waiver or consent shall: (a) extend or increase the
Commitment of any Lender without the written consent of each Lender holding such
Commitment (it being understood that a waiver of any condition prece dent or of
any Default, mandatory prepayment or mandatory reduction of any Commitments
shall not constitute an extension or increase of any Commitment of any Lender);
(b) postpone any date scheduled for, or reduce or forgive the amount of; any pay
ment of principal or interest under Section 2.07 or 2.08 (other than pursuant to
Section 2.08(b)) or postpone any date for the payment of fees hereunder without
the written consent of each Lender directly affected thereby, it being
understood that the waiver of (or amendment to the tenns of) any mandatory
prepayment of the Loans shall not constitute a postponement of any date sched
uled for the payment of principal or interest and it further being understood
that any change to the defmition of “Consolidated First Lien Net Leverage
Ratio,” “Consolidated Cash Interest Cover age Ratio,” “Total Leverage Ratio” or
“Secured Leverage Ratio” or, in each case, in the compo nent definitions thereof
shall not constitute a reduction or forgiveness in any rate of interest; (c)
reduce or forgive the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (i) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document (or
extend the timing of payments of such fees or other amounts) without the written
consent of each Lender directly affected there by, it being understood that any
change to the definition of “Consolidated First Lien Net Leverage Ratio,”
“Consolidated Cash Interest Coverage Ratio,” “Total Leverage Ratio” or “Secured
Lever age Ratio” or, in each case, in the component definitions thereof shall
not constitute a reduction in any rate of interest; provided that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate; (d) change any provision of this Section 10.01 orthe definition of
“Required Lend ers,” “Required Facility Lenders,” “Required Class Lenders” or
any other provision specifying the number of Lenders or portion of the Loans or
Commitments required to take any action under the Loan Documents or Section
8.03, without the written consent of each Lender directly affected thereby (it
being understood that each Lender shall be directly and adversely affected by a
change to the “Required Lenders” definition or the “Pro Rata Share” definition);
(e) other than in connection with a transaction permitted under Section 7.04 or
Sec tion 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender; or -141-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da159.jpg]
(0 other than in connection with a transaction permitted under Section 7.04 or
Sec tion 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender; and provided,further,
that (i) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document and (ii) Section 10.07(h)
may not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amend ment, waiver or other modification. Notwithstanding the
foregoing, no Lender consent is required to effect any amendment or sup plement
to the ABL lntercreditor Agreement, any First Lien Intercreditor Agreement, any
Junior Lien Intercreditor Agreement or other intercreditor agreement or
arrangement permitted under this Agreement that is for the purpose of adding the
holders of Permitted First Priority Refinancing Debt, or Permitted Junior
Priority Refinancing Debt, as expressly contemplated by the terms of such ABL
Jntercreditor Agreement, such First Lien Intercreditor Agreement, such Junior
Lien Jntercreditor Agreement or such other intercreditor agreement or
arrangement permitted under this Agreement, as applicable (it being un derstood
that any such amendment or supplement may make such other changes to the
applicable inter- creditor agreement as, in the good faith determination of the
Administrative Agent, are required to effec tuate the foregoing and provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders); provided,further, that no such agreement shall amend,
modify or otherwise af fect the rights or duties of the Administrative Agent
hereunder or under any other Loan Document with out the prior written consent of
the Administrative Agent. Notwithstanding the foregoing, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the accrued interest and fees
in respect thereof and (b) to include appropriately the Lenders holding such
credit facilities in any deter mination of the Required Lenders. In addition,
notwithstanding the foregoing, this Agreement may be amended with the written
con sent of the Administrative Agent, the Borrower and the Lenders providing the
Replacement Term Loans (as defined below) to permit the refinancing of all
outstanding Term Loans of any Class (“Refinanced Term Loans”) with replacement
term loans (“Replacement Term Loans”) hereunder; provided that (a) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (b) the Applicable Rate for such
Replacement Term Loans shall not be higher than the Applicable Rate for such
Refinanced Term Loans unless the maturity of the Re placement Term Loans is at
least one year later than the maturity of the Refinanced Term Loans, (c) the
Weighted Average Life to Maturity of Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans, at the
time of such refmancing (except by vir tue of amortization or prepayment of the
Refinanced Term Loans prior to the time of such incurrence) and (d) all other
terms applicable to such Replacement Term Loans shall be substantially identical
to, or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Re financed Term Loans except to the extent necessary
to provide for covenants and other terms applicable to any period afier the
Latest Maturity Date of the Term Loans in effect immediately prior to such refi
nancing. -142-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da160.jpg]
Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Bor rower without the need to obtain the consent of any other Lender if
such amendment or waiver is deliv ered in order (i) to comply with local Law or
advice of local counsel or (ii) to cause such guarantee, col lateral security
document or other document to be consistent with this Agreement and the other
Loan Documents. Section 10.02 Notices and Other Communications; Facsimile
Copies. (a) Notices; Effectiveness: Electronic Communications. (A) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (B)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight couri er service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows: (i)if to the
Borrower or the Administrative Agent, to the address, telecopier number, elec
tronic mail address or telephone number specified for such Person on Schedule
10.02; and (ii)if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire. Notices and other communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices and other communications sent by
telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic commu
nications to the extent provided in subsection (B) below shall be effective as
provided in such subsec tion (B). (B) Electronic Communications. Notices and
other communications to the Lenders hereun der may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The Ad
ministrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communica tions to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intend- -143-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da161.jpg]
ed recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor. (b) The Platfbrm. THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COM PLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BOR ROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PUR POSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Loan Parties, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, con tract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or ex penses are determined by a court of competent jurisdiction by
a final and nonappealable judgment to have resulted from the gross negligence or
willfiil misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Loan Parties, any Lender or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages). (c) Change of Address, Etc.
Each of the Borrower and the Administrative Agent may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administra tive Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to en sure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone num ber, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for pur poses of
United States Federal or state securities laws. (d) Reliance by Administrative
Agent and Lenders. The Administrative Agent and the Lenders shall be entitled to
rely and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof
The Borrower shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic com
munications with the Administrative Agent may be recorded by the Administrative
Agent, and each of the parties hereto hereby consents to such recording. -144-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da162.jpg]
Section 10.03 No Waiver Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Per son in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof~ nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, reme dy, power
or privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privi leges provided by Law. Notwithstanding
anything to the contrary contained herein or in any other Loan Document, the
authority to enforce rights and remedies hereunder and under the other Loan
Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
ac cordance with Section 8.02 for the benefit of all the Lenders; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.13), or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided,further, that if at any time there is no Person acting
as Administrative Agent hereun der and under the other Loan Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.13, any Lender may, with the con sent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Re quired
Lenders. Section 10.04 Attorney Costs and Expenses. The Borrower agrees (a) if
the Closing Date occurs, to pay or reimburse the Administrative Agent, the
Syndication Agents, the Arrangers and the Bookrunners for all reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consuimnat ed), and the consummation and administration of the
transactions contemplated hereby and thereby, in cluding all Attorney Costs of
Cahill Gordon & Reindel LLP (and any other counsel retained with the Bor rower’s
consent (such consent not to be unreasonably withheld or delayed)) and, if
necessary, one local and foreign counsel in each relevant jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) for the
Administrative Agent and the Lenders taken as a whole and (b) from and after the
Closing Date, to pay or reimburse the Administrative Agent, the Syndication
Agents, the Ar rangers, the Bookrunners and the Lenders for all reasonable and
documented out-of-pocket costs and ex penses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, in cluding any proceeding under any Debtor Relief Law, and including
all respective Attorney Costs, which shall be limited to Attorney Costs of one
counsel to the Administrative Agent and the Lenders taken as a whole and one
local counsel as reasonably necessary in any relevant jurisdiction material to
the interests of the Lenders taken as a whole). The agreements in this Section
10.04 shall survive the termination of the Aggregate Commitments and repayment
of all other Obligations. All amounts due under this Sec tion 10.04 shall be
paid within thirty (30) days following receipt by the Borrower of an invoice
relating thereto setting forth such expenses in reasonable detail; provided
that, with respect to the Closing Date, all -145-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da163.jpg]
amounts due under this Section 10.04 shall be paid on the Closing Date solely to
the extent invoiced to the Borrower within three (3) Business Days of the
Closing Date (or such shorter period as the Borrower may agree). If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its discretion. For the avoidance of
doubt, this Section 10.04 shall not apply to Taxes, except any Taxes that
represent costs and expenses arising from any non-Tax claim. Section 10.05
Indemnification by the Borrower. The Borrower shall indemnify and hold harmless
each Agent, Agent-Related Person, Lender, Ar ranger and Bookrunner and their
Affiliates, and their respective officers, directors, employees, partners,
agents, counsel, advisors and other representatives of the foregoing
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including reasonable Attorney Costs of
one counsel for all Indemnitees and, if necessary, one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) for all Indemnitees (and, in the case of an actual or
perceived conflict of interest, where the Indemnitee affected by such conflict
informs the Borrower of such conflict and thereafier retains its own counsel, of
another firm of counsel for such af fected Indemnitee)) of any such Indemnitee
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions con templated thereby
or the consummation of the transactions contemplated thereby, (b) any Commitment
or Loan or the use or proposed use of the proceeds therefrom, (c) any actual or
alleged presence or Release of Hazardous Materials at, on, under or from any
property or facility currently or formerly owned, leased or operated by the Loan
Parties or any Subsidiary, or any Environmental Liability of the Loan Parties or
any Subsidiary or (d) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) (a
“Proceeding”) and regardless of whether any Indemnitee is a party thereto or
whether or not such Pro ceeding is brought by the Borrower or any other person
and, in each case, whether or not caused by or arising, in whole or in part, out
of the negligence of the Indemnitee (all of the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judg ments, suits, costs,
expenses or disbursements resulted from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee or of any of its controlled Affiliates or
controlling Persons or any of the officers, directors, employees, agents,
advisors or members of any of the foregoing, in each case who are involved in or
aware of the Transaction (as determined by a court of competent jurisdiction in
a final and non-appealable decision), (y) material breach of the Loan Documents
by such Indemnitee or one of its Affiliates, as determined by a fmal
non-appealable judgment of a court of competent jurisdiction or (z) disputes
solely between and among such Indemnitees to the extent such disputes do not
arise from any act or omission of the Borrower or any of its Affiliates (other
than with respect to a claim against an Indem nitee acting in its capacity as an
Agent or Arranger or similar role under the Loan Documents unless such claim
arose from the gross negligence, bad faith or willful misconduct, as determined
by a final non a ealable ud ent of a court of com tent ~unsdictio of such
Indemnitee). No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee, Loan Party or any Subsidiary have any
liability for any special, punitive, indi rect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in -146-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da164.jpg]
the case of any Loan Party, in respect of any such damages incurred or paid by
an Indemnitee to a third party and for any out-of-pocket expenses); it being
agreed that this sentence shall not limit the indemnifi cation obligations of
Holdings or any Subsidiary. In the case of an investigation, litigation or other
pro ceeding to which the indemnity in this Section 10.05 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Loan Party, any Subsidiary of any Loan Party, its directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within
thirty (30) days afler written demand therefor (together with backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this Section
10.05 shall not apply to Taxes, except any Taxes that represent liabilities,
obligations, losses, damages, penalties, claims, demands, actions, prepayments,
suits, costs, expenses and disbursements arising from any non- Tax claims. To
the extent that the Borrower for any reason fails to indefeasibly pay any amount
required un der this Section 10.05 or Section 10.04 to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Adminis trative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Pro Rata Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, dam age, liability or related
expense, as the case may be, was incurred by or asserted against the Administra
tive Agent (or any such sub-agent) in its capacity as such, or against any
Related Party of any of the fore going acting for the Administrative Agent (or
any such sub-agent) in connection with such capacity. Section 10.06 Payments Set
Aside. To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of setoff and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other par ty, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and con tinued in full force and
effect as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, p~j~ inter est thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agree ment. Section 10.07 Successors and
Assigns. (a) The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may -147-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da165.jpg]
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (except as permitted by Section
7.04) and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Assignee pursuant to an assignment made
in accord ance with the provisions of Section 10.07(b) (such an assignee, an
“Eligible Assignee”) and in the case of any Assignee that is Holdings or any of
its Subsidiaries, Section 10.07(1), (ii) by way of participation in accordance
with the provisions of Section 10.07(e), (iii) by way of pledge or assignment of
a security in terest subject to the restrictions of Section 10.07(g) or (iv) to
an SPC in accordance with the provisions of Section 10.07(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void);
provided, however, that notwithstanding the foregoing, no Lender may assign or
transfer by partic ipation any of its rights or obligations hereunder to (i) a
natural Person or (ii) to Holdings, the Borrower or any of their respective
Subsidiaries (except pursuant to Section 2.05(a)(v) or Section 10.07(1)). Noth
ing in this Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provid ed in Section
10.07(e) and, to the extent expressly contemplated hereby, the Jndemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
(b) (i)Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of: (A) the Borrower,
provided that the Borrower shall be deemed to have consented to any such
assignment of the Term Loans unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof~ providedfurther that no consent of the Borrower shall
be required for (i) an assignment of all or a portion of the Term Loans (x) to a
Lender, an Affiliate of a Lender or an Approved Fund or (y) prior to the
completion of primary syndication settlement of the Term B Loans, (ii) if an
Event of Default under Section 8.01(a) or, solely with respect to the Borrower,
Section 8.01(0 has oc curred and is continuing, any Assignee, (iii) an
assignment of all or a portion of the Loans pursu ant to Section 10.07(l)-or).
(iv) prior to the date that is 90 days after the Amendment No. 1 Effec tive
Date, assignments made by the Additional Term B-i Lender or any of its
affiliates in connec tion with the primary allocation of the Term B-l Loanst-end
or v nor to the date that is 90 da s after the Amendment No. 2 Effective Date
assi ents made b the Term B-2 Lender or an of its affiliates in connection with
the pnmary allocation of the Term B-2 Loans; and (B) the Administrative Agent;
provided that no consent of the Administrative Agent shall be required for an
assignment (i) of all or any portion of a Term Loan to a Lender, an Affili ate
of a Lender or an Approved Fund or (ii) from an Agent to its Affiliates.
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is re quired to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the con sent
of the Borrower, the Administrative Agent or any other party hereto so long as
such Lender complies with the requirements of Section 1 0.07(b)(ii). (ii)
Assignments shall be subject to the following additional conditions: (C) except
in the case of an assignment of the entire remaining amount of the assign ing
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and -148-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da166.jpg]
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than an amount of $1,000,000 (in the case of a Term
Loan), and shall be in increments of an amount of$1,000,000 (in the case of Term
Loans) in excess thereof unless each of the Bor rower and the Administrative
Agent otherwise consents; provided that such amounts shall be ag gregated in
respect of each Lender and its Affiliates or Approved Funds, if any;
providedfurther that the requirements of this Section 1 0.07(b)(ii)(C) shall not
apply to assignments made by the Additional Term B-i Lender or any of its
affiliates prior to the date that is 90 days after the Amendment No. 1 Effective
Date in connection with the primary allocation of the Term B-i Loans, provided
further that the requirements of this Section lO.07(bXii)(C) shall not aDuly to
as si ents made b the Term B-2 Lender or an of its affiliates nor to the date
that is 90 da s af er the Amendment No. 2 Effective Date in connection with the
pnmary allocation of the Term B 2 Loans; (D) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500; provided
that only one such fee shall be payable in the event of simultaneous assignments
to or from two or more Approved Funds; and (E) other than in the case of
assignments pursuant to Section 10.07(1), the Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative Question
naire. This paragraph (b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities. (c) Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Sec tion 10.07(d), from and
after the effective date specified in each Assignment and Assumption, (1) other
than in connection with an assignment pursuant to Section 10.07(1) the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assump tion, have the rights and
obligations of a Lender under this Agreement, and (2) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occuning
prior to the effective date of such assignment). Upon request, and the suffender
by the assigning Lender of its Term Note, the Borrower (at its expense) shall
execute and deliver a Term Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (c) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(e). (d) The Administrative Agent, acting solely
for this purpose as an agent of the Borrower, shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it, and each notice of cancellation of any Loans delivered by the Borrower
pursuant to Section 10.07(1) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
related interest amounts) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is rec orded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agree ment,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Bor -149-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da167.jpg]
rower and any Lender (but in the case of any Lender, with respect to its own
interest only), at any reason able time and from time to time upon reasonable
prior notice. This Section 10.07(d) and Section 2.11 shall be construed so that
all Loans are at all times maintained in “registered form” within the meaning of
Section 163(f)), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations). (e) Any Lender may at any time, sell participations
to any Person (other than a natural per son) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrow er, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in con nection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modifica tion or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (a) through (f) of
the first pro viso to Section 10.01 that requires the affirmative vote of such
Lender. Subject to Section 10.07(f), the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (sub ject to
the requirements and limitations of such Sections) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to Section
10.07(c). To the extent permitted by applicable Law, each Participant also shall
be entitled to the benefits of Section 10.09 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and re lated
interest amounts) of each participant’s interest in the Loans or other
obligations under this Agree ment (the “Participant Register”). The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. The portion of any Participant
Register relating to any Participant or SPC requesting payment from the Borrower
or seeking to exercise its rights under Section 10.09 shall only be available
for inspec tion by the Borrower upon reasonable request to the extent that such
disclosure is necessary in connection with a Tax audit to establish that such
commitment, loan, letter of credit or other obligation is in regis tered form
under Section 5f 103-1(c) of the United States Treasury Regulations. (f) A
Participant shall not be entitled to receive any greater payment under Section
3.01, 3.04 or 3.05 than the applicable Lender would have been entitled to
receive with respect to the participa tion sold to such Participant, except to
the extent such entitlement to a greater payment results from a change in any
Law after the sale of the participation takes place. (g) Any Lender may, without
the consent of the Borrower or the Administrative Agent, at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (in cluding under its Term Note, if any) to secure obligations of such
Lender, including any pledge or as signment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assigmnent shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto. (h) Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose finding vehicle identified as such in writing from time to time
-150-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da168.jpg]
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
(ii) if an SPC elects not to exercise such option or otherwise fails to make all
or any part of such Loan, the Granting Lender shall be obligated to make such
Loan pursuant to the terms hereof and (iii) such SPC and the applicable Loan or
any applicable part thereof, shall be appropriately reflected in the Participant
Register. Each party hereto hereby agrees that (i) an SPC shall be entitled to
the benefit of Sections 3.01, 3.04 and 3.05 (subject to the requirements and the
limitations of such sections), but neither the grant to any SPC nor the exercise
by any SPC of such option shall increase the costs or expenses or otherwise
increase or change the obligations of the Borrower under this Agreement except
to the extent that the increase or change results from a change in any Law after
the grant to such SPC takes place, (ii) no SPC shall be liable for any indemnity
or similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Grant ing Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstand ing
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (H) disclose
on a confidential basis any non-public information relating to its funding of
Loans to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhance ment to such SPC. (i) Notwithstanding
anything to the contrary contained herein, without the consent of the Borrower
or the Administrative Agent, (1) any Lender may in accordance with applicable
Law create a security interest in all or any portion of the Loans owing to it
and the Term Note, if any, held by it and (2) any Lender that is a Fund may
create a security interest in all or any portion of the Loans owing to it and
the Term Note, if any, held by it to the trustee for holders of obligations
owed, or securities issued, by such Fund as security for such obligations or
securities; provided that unless and until such trustee actual ly becomes a
Lender in compliance with the other provisions of this Section 10.07, (i) no
such pledge shall release the pledging Lender from any of its obligations under
the Loan Documents and (H) such trus tee shall not be entitled to exercise any
of the rights of a Lender under the Loan Documents even though such trustee may
have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise. (j) [Reserved]. (k) [Reserved]. (1) Any Lender may, so
long as no Default or Event of Default has occurred and is continu ing, at
anytime, assign all or a portion of its rights and obligations with respect to
Term Loans under this Agreement to Holdings or the Borrower through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.05(a)(v) or (y) notwithstanding Sections 2.12
and 2.13 or any other provision in this Agreement, open market purchases on a
non-pro rata basis; provided, that, in connection with assignments pursuant to
clause (y) above: (i) if Holdings is the assignee, upon such assigmnent,
transfer or contribution, Hold ings shall automatically be deemed to have
contributed the principal amount of such Term Loans, plus all accrued and unpaid
interest thereon, to the Borrower; or -151-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da169.jpg]
(ii) if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer, (b)
the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (c) the Borrower shall promptly provide notice to the
Administrative Agent of such contribu tion, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register. Section 10.08
Confidentiality. Each of the Agents and the Lenders agrees to maintain the
confidentiality of the Information, ex cept that Information may be disclosed
(a) to its Affiliates and its and its Affiliates’ managers, administra tors,
directors, officers, employees, trustees, partners, investors, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclo sure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority or self regulatory authority having or asserting jurisdiction over
such Person (including any Governmental Authority regu lating any Lender or its
Affiliates), provided that the Administrative Agent or such Lender, as
applicable, agrees that it will noti& the Borrower as soon as practicable in the
event of any such disclosure by such Person (other than at the request of a
regulatory authority) unless such notification is prohibited by law, rule or
regulation; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process, provided that the Administrative Agent or
such Lender, as applicable, agrees that it will notilS’ the Borrower as soon as
practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regula tion; (d) to any other party to this Agreement; (e) subject
to an agreement containing provisions at least as restrictive as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), direct or indirect contractual
counterparty to a Swap Con tract, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in any of its rights or
obligations under this Agreement; (0 with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08 or becomes available to the
Administrative Agent, any Arranger, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than a Loan Party or
its related parties (so long as such source is not known to the Administrative
Agent, such Arranger, such Lender or any of their re spective Affiliates to be
bound by confidentiality obligations to any Loan Party); (h) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall under take to preserve the confidentiality
of any Information relating to Loan Parties and their Subsidiaries re ceived by
it from such Lender); or (i) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder. For the purposes of this Section 10.08, “Information”
means all information received from the Loan Parties relating to any Loan Party,
its Affiliates or its Affiliates’ directors, officers, employees, trustees,
investment advisors or agents, relating to Holdings, the Borrower or any of its
Subsidiaries or its business, other than any such information that is publicly
available to any Agent or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.08;provided that all information
received after the Closing Date from Holdings, the Borrower or any of its
Subsidiaries shall be deemed confidential unless such information is clearly
identified at the time of delivery as not being confidential. -152-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da170.jpg]
Section 10.09 Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (and the Administrative Agent, in
respect of any unpaid fees, costs and expenses payable hereunder) is authorized
at any time and from time to time, without prior notice to the Borrower, any
such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and each of its Subsidiaries) to the fullest extent per- milled
by applicable Law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or the
Administrative Agent to or for the credit or the account of the respective Loan
Parties and their Subsidiaries against any and all Obligations owing to such
Lender and its Affiliates or the Ad ministrative Agent hereunder or under any
other Loan Document, now or hereafter existing, irrespective of whether or not
such Agent or such Lender or Affiliate shall have made demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denomi nated in a currency different from that of the
applicable deposit or Indebtedness. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addi tion
to other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have at Law. Section 10.10 Interest
Rate Limitation. Notwithstanding anything to the contrary contained in any Loan
Document, the interest paid or agreed to be paid under the Loan Documents shall
not exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”). If any Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the inter est contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereot and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. Section 10.11
Counterparts. This Agreement and each other Loan Document may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same in strument. Delivery by
telecopier of an executed counterpart of a signature page to this Agreement and
each other Loan Document shall be effective as delivery of an original executed
counterpart of this Agreement and such other Loan Document. The Agents may also
require that any such documents and signatures delivered by telecopier be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature deliv ered by telecopier. Section 10.12 Integrationz Termination. This
Agreement, together with the other Loan Documents, comprises the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersedes all prior agreements, written or oral, on such subject matter. In the
event of any conflict between the provisions of this Agree -153-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da171.jpg]
ment and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Agents or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Section 10.13 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their be half and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in Ml force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding. Section
10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions; provided, that, the Lenders shall charge no fee in
connection with any such amendment. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such pro
vision in any other jurisdiction. Section 10.15 GOVERNING LAW. (a) THIS
AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOV ERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. (b) ANY LEGAL ACTION OR
PROCEEDING ARISING UNDER ANY LOAN DOCU MENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEAL INGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCU MENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EX ISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY (BOROUGH OF MANHATTAN) OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUP PORT
ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, EACH
AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, IN CLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO IRREVO CABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING -154-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da172.jpg]
OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NO TICES
(OTHER THAN TELECOPIER) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. Section 10.16 WAIVER OF RIGHT TO TRIAL
BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEM PLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO EN FORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION. Section 10.17 Binding Effect. This
Agreement shall become effective when it shall have been executed by the Loan
Parties and the Administrative Agent shall have been notified by each Lender
that each such Lender has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.07
(if ap plicable) and except that no Loan Party shall have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lenders except as permitted by Section 7.04. Section 10.18 USA Patriot Act.
Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other infor mation regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act. This notice is given in accordance with the
requirements of the USA Patriot Act and is effective as to the Lenders and the
Administrative Agent. Section 10.19 No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arrang ing and other services
regarding this Agreement provided by the Administrative Agent and the other Ar
rangers are arm’s-length commercial transactions between the Loan Parties and
their respective Affiliates, on the one hand, and the Administrative Agent, the
other Arrangers and the Lenders, on the other hand, (B) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, -155-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da173.jpg]
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, each other Arranger
and each Lenders each is and has been acting sole ly as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for each Loan Party or
any of theft respective Af filiates, or any other Person and (B) neither the
Administrative Agent, any other Arranger nor any Lender has any obligation to
the Loan Parties or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
other Arrangers, the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Loan Parties and their respective Affiliates, and neither the Administrative
Agent nor any other Arranger nor any Lender has any obligation to disclose any
of such interests to the Loan Parties or any of their respective Affiliates. To
the fullest extent permitted by law, each Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, the other
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby. Section 10.20 ABL Intercreditor Agreement. The Administrative Agent is
authorized to enter into the ABL Intercreditor Agreement, and each of the
parties hereto acknowledges that it has received a copy of the ABL Intercreditor
Agreement and that the ABL Intercreditor Agreement is binding upon it. Each
Lender (a) hereby consents to the subordi nation of the Liens on the ABL
Priority Collateral securing the Obligations on the terms set forth in the ABL
Intercreditor Agreement, (b) hereby agrees that it will be bound by and will
take no actions contrary to the provisions of the ABL Intercreditor Agreement
and (c) hereby authorizes and instructs the Admin istrative Agent to enter into
the ABL Intercreditor Agreement and any amendments or supplements ex pressly
contemplated thereby, including the Replacement Intercreditor Agreement, and to
subject the Liens on the ABL Priority Collateral securing the Obligations to the
provisions of the ABL Intercreditor Agreement. The foregoing provisions are
intended as an inducement to the ABL Claimholders to extend credit to the
borrowers under the ABL Credit Agreement and such ABL Claimholders are intended
third- party beneficiaries of such provisions and the provisions of the ABL
Intercreditor Agreement. The provi sions of this Section 10.20 are for the sole
benefit of the Lenders and the Administrative Agent and shall not afford any
right to, or constitute a defense available to, any Loan Party. In the event of
any conflict between the terms of this Agreement and the terms of the ABL
Intercreditor Agreement, the terms of the ABL Intercreditor Agreement shall
control. ARTICLE XI. GUARANTEE Section 11.01 The Guarantee. Each Guarantor
hereby jointly and severally with the other Guarantors guarantees, as a primary
obligor and not as a surety to each Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of the principal of and interest (including any interest, fees, costs
or charges that would accrue but for the provisions of (i) the Title 11 of the
United States Code afler any bankruptcy or insolvency petition under Title 11 of
the United States Code and (ii) any other Debtor Relief Laws) on the Loans made
by the Lenders to, and the Term Notes held by each Lender of, the Borrower
(other than such Guarantor), and all other Obligations from time to time owing
to the Secured Parties by any Loan Party under any Loan Document or any Term
Loan Secured Hedge Agreement, in each case strictly in -156-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da174.jpg]
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligation” ‘ rovided that notwithstandin the fore oin
with re ct to an Guarantor Guaran teed Obligations shall not include Excluded
Swap Obligations of such Guarantor. The Guarantors hereby jointly and severally
agree that if the Borrower or other Guarantor(s) shall fail to pay in lull when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Guaran tors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accord ance with the terms of such extension or
renewal. Section 11.02 Obligations Unconditional. The obligations of the
Guarantors under Section 11.01 shall constitute a guaranty of payment and to the
fullest extent pennitted by applicable Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Ob ligations of the
Borrower under this Agreement, the Term Notes, if any, or any other agreement or
in strument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for payment in full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above: (i) at any time or from time to time, without notice to the
Guarantors, to the extent permitted by Law, the time for any perfonnance of or
compliance with any of the Guaranteed Ob ligations shall be extended, or such
performance or compliance shall be waived; (ii) any of the acts mentioned in any
of the provisions of this Agreement or the Term Notes, if any, or any other
agreement or instrument referred to herein or therein shall be done or omitted;
(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Docu ments or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or except as permitted pursuant
to Section 11.09, any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with; (iv) any Lien or security interest granted
to, or in favor of, any Secured Party or Agent as security for any of the
Guaranteed Obligations shall fail to be perfected; or (v) the release of any
other Guarantor pursuant to Section 11.09. The Guarantors hereby expressly waive
diligence, presentment, demand of payment, invalidity or enforceability of
Guaranteed Obligations, amendments or waivers of any Guaranteed Obligations,
non- perfection of any Collateral and any other circumstance that might
constitute a defense of the Borrower or the Guarantors, protest and, to the
extent permitted by Law, all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against the Borrower
under this Agreement or the Term Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obliga -157-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da175.jpg]
tions. The Guarantors waive, to the extent permitted by Law, any and all notice
of the creation, renewal, extension, waiver, termination or accrual of any of
the Guaranteed Obligations and notice of or proof of reliance by any Secured
Party upon this Guarantee or acceptance of this Guarantee, and the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee, and all dealings between
the Borrower and the Secured Parties shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guarantee. This Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment without regard to any right of offset with respect to the
Guaranteed Obligations at any time or from time to time held by Secured Parties,
and the obligations and liabilities of the Guarantors hereunder shall not be
conditioned or contingent upon the pursuit by the Secured Parties or any other
Person at any time of any right or remedy against the Borrower or against any
other person which may be or become liable in respect of all or any part of the
Guaranteed Obligations or against any collateral security or guar antee therefor
or right of offset with respect thereto. This Guarantee shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Secured Parties, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding. Section 11.03
Reinstatement. The obligations of the Guarantors under this Article XI shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of the Borrower or other Loan Party in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or other wise. Section 11.04 Subrogation; Subordination. Each
Guarantor hereby agrees that until the payment and satisfaction in full in cash
of all Guaran teed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or other wise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
Any Indebtedness of any Loan Party to any Person that is not a Loan Party
permitted pursuant to Section 7.03(b)(ii) or 7.03(d) shall be subordinated to
such Loan Party’s Obligations in the manner set forth in the Intercompany Note
evidencing such Indebtedness. Section 11.05 Remedies. The Guarantors jointly and
severally agree that, as between the Guarantors and the Lenders, the obligations
of the Borrower under this Agreement and the Term Notes, if any, may be declared
to be forthwith due and payable as provided in Section 8.02 (and shall be deemed
to have become automatical ly due and payable in the circumstances provided in
Section 8.02) for purposes of Section 11.01, notwith standing any stay,
injunction or other prohibition preventing such declaration (or such obligations
from becoming automatically due and payable) as against the Borrower and that,
in the event of such declara tion (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by the Borrower) shall forthwith become due and payable by the Guaran
tors for purposes of Section 11.01. -158-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da176.jpg]
Section 11.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article XI constitutes an instru ment
for the payment of money, and consents and agrees that any Secured Party or
Agent, at its sole op tion, in the event of a dispute by such Guarantor in the
payment of any moneys due hereunder, shall have the right to bring a
motion-action under New York CPLR Section 3213. Section 11.07 Continuing
Guarantee. The guarantee in this Article XI is a continuing guarantee of
payment, and shall apply to all Guaranteed Obligations whenever arising. Section
11.08 General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate, limited partnership or limited liability company
law, or any applicable state, federal or foreign bankruptcy, insolvency,
reorganization or other Law affecting the rights of creditors generally, if the
obligations of any Subsidiary Guarantor under Sec tion 11.01 would otherwise be
held or determined to be void, voidable, invalid or unenforceable, or sub
ordinated to the claims of any other creditors, on account of the amount of its
liability under Sec tion 11.01, then, notwithstanding any other provision to the
contrary, the amount of such liability shall, without any further action by such
Subsidiary Guarantor, any Loan Party or any other person, be automat ically
limited and reduced to the highest amount (after giving effect to the right of
contribution estab lished in Section 11.10) that is valid and enforceable and
not subordinated to the claims of other creditors as determined in such action
or proceeding. Section 11.09 Release of Guarantors. If, in compliance with the
terms and provisions of the Loan Documents, (i) all or substantially all of the
Equity Interests or property of any Subsidiary Guarantor are sold or otherwise
transferred to a Per son or Persons none of which is a Loan Party or (ii) any
Subsidiary Guarantor becomes an Excluded Sub sidiary (any such Subsidiary
Guarantor, and any Subsidiary Guarantor referred to in clause (i), a “Trans
ferred Guarantor”), such Transferred Guarantor shall, upon the consunimation of
such sale or transfer or other transaction, be automatically released from its
obligations under this Agreement (including under Section 10.05 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Administrative Agent pursuant to the Collateral Documents shall
be automatically released, and, so long as the Borrower shall have provided the
Agents such certifications or documents as any Agent shall reasonably request,
the Administrative Agent shall take such actions as are necessary to effect each
release described in this Section 11.09 in ac cordance with the relevant
provisions of the Collateral Documents; provided, that no Guarantor shall be
released as provided in this paragraph if such Guarantor continues to be a
guarantor in respect of the Sen ior Notes, any Indebtedness incurred pursuant to
Section 7.03(r), the Existing Notes, any Permitted First Priority Refinancing
Debt, any Permitted Junior Priority Refinancing Debt, any Permitted Unsecured Re
financing Debt, any Junior Financing or any Permitted Refinancing of any of the
foregoing. When all Commitments hereunder have terminated (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Term Loan Secured Hedge Agreements as to which arrangements satisfactory to the
applicable Hedge Bank shall have been made), and all Loans or other Obligation
hereunder which are accrued and payable have been paid or satisfied, this
Agreement and the -159-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da177.jpg]
Guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement. Section 11.10 Right of Contribution. Each Guarantor
hereby agrees that to the extent that a Subsidiary Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Subsidiary
Guarantor shall be entitled to seek and receive contribution from and against
any other Guarantor hereunder which has not paid its proportionate share of such
payment. Each Subsidiary Guarantor’s right of contribution shall be subject to
the terms and conditions of Section 11.04. The provisions of this Section 11.10
shall in no respect lim it the obligations and liabilities of any Subsidiary
Guarantor to the Administrative Agent and the Secured Parties, and each
Subsidiary Guarantor shall remain liable to the Administrative Agent and the
Secured Parties for the full amount guaranteed by such Subsidiary Guarantor
hereunder. -160-



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da178.jpg]
BLACKSMITH BRANDS INC. MEDTECH HOLDINCS INC MEDTECU PRODUCTS INC PRESTIGE BRANDS
HOLDINGS, INC. PRESTIGE BRANDS INTERNATIONAL, INC. PRESTIGE PERSONAL CARE
HOLDINGS, INC. PRESTIGE PERSONAL CARE, INC. PRESTIGE SERVICES CORP THE CUTEX
COMPANY THE DENOIIEX COMPANY THE SPIC AND SPAN COMPANY as Subsidiary Cuamntors



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da179.jpg]




--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da180.jpg]
MORCAN STANLEY SENIOR FUNDINC, INC as p Lender [Signature Page to Credit
Agccmcnt]



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da181.jpg]
ROYAL B~iK OF C~A, aa a Lender By: ___________ Name: Section 11.11 Keepwell.
Each Guarantor that is a Oualified ECP Guarantor at the time the Guarantee or
the grant of the securit interest under the Loan Documents in each case b an S •
ecified Loan P becomes effective with respect to any Swap Obligation, hereby
iointlv and severally. absolutely, unconditionally and irrevo cabl undertakes to
• rovide such funds or other sue . oil to each S • ecified Loan P with re t to
such Swap Ob igation as may be needed by such Specified Loan Party from time to
time to honor all of its Guaranteed Obligations under this Aareement and the
other Loan Documents in respect of such Swap Obli’ation .ut in each case oni u.
to the maximum amount of such liabilit that can be hereb in cuned without
rendermg such Qualified ECP Guarantor’s obligations and undertakings under this
Section 11.11 voidable under a. licable law relatin• to fraudulent conve ance or
fraudulent transfer and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Sec tion shall remain in
full force and effect until the .a ent in full of the Obli•ations. Each ualified
ECP Guarantor intends this Section 11 .11 to constitute and this Section Il .11
shall be deemed to constitute a “keepwell. support, or other agreement” for the
benefit of. each Specified Loan Party for all purposes of the Commodit Exchan~e
Act. Section 11.12 Excluded Swa • Obli ations Limitation. Notwithstandin an hin
in this Article XI to the cont no Guarantor shall be re uired to make an a ent
ursuant to this Guarantee to an and the n ht of set-off rovided in Section 10.09
shall not apply with respect to any Guarantor, in each case, with respect to
Excluded Swap Obliga tions if an of such Guarantor. [Signature Page to Credit
Agreement] -



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da182.jpg]
EXHIBIT B JOINDER AGREEMENT JOINDER AGREEMENT, dated as of September 3, 2014
(this “Agreement”), by and among CITIBANK, N.A. (the “Term B-2 Lender”),
PRESTIGE BRANDS, INC. (the “Borrower”), and CITIBANK, N.A. (the “Administrative
Agent”). RECITALS: WHEREAS, reference is hereby made to the Credit Agreement,
dated as of January 31, 2012 (as amended by Amendment No. 1, dated as of
February 21, 2013, and as ifirther amended, supplemented, amended and restated
or otherwise modified in writing from time to time) (the “Credit Agreement”),
among PRESTIGE BRANDS HOLDINGS, INC., a Delaware corporation (“Holdings”),
PRESTIGE BRANDS, INC., a Delaware corporation (the “Borrower”), the other
Guarantors from time to time party thereto, each lender from time to time party
thereto and CITIBANK, NA., as Administrative Agent and the other Agents named
therein (capitalized terms used but not defined herein having the meaning provid
ed in the Credit Agreement (as amended by Amendment No. 2)); WHEREAS, subject to
the terms and conditions of the Credit Agreement, the Borrower may es tablish
Incremental Commitments (the “Term B-2 Commitments”) with existing Lenders
and/or Addi tional Lenders; and WHEREAS, subject to the terms and conditions of
the Credit Agreement, the Term B-2 Lender shall become a Lender pursuant to a
Joinder Agreement; NOW, THEREFORE, in consideration of the premises and
agreements, provisions and covenants herein contained, the parties hereto agree
as follows: The Term B-2 Lender hereby agrees to provide the Term B-2 Commitment
set forth on its signa ture page hereto pursuant to and in accordance with
Section 2.14 of the Credit Agreement. The Term B-2 Commitments provided pursuant
to this Agreement shall be subject to all of the terms in the Credit Agreement
and to the conditions set forth in Section 2.14 of the Credit Agreement, and
shall be entitled to all the benefits afforded by the Credit Agreement and the
other Loan Documents, and shall, without limit ing the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Collateral Documents. The Term B-2 Lender, the Borrower and the Administrative
Agent acknowledge and agree that the Term B-2 Commitments provided pursuant to
this Agreement shall constitute Incremental Commit ments for all purposes of the
Credit Agreement and the other applicable Loan Documents. The Term B-2 Lender
hereby agrees to make the Term B-2 Loan to the Borrower in an amount equal to
its Term B-2 Commitment on the Amendment No. 2 Effective Date in accordance with
Section 2.01(c) of the Credit Agreement. The Term B-2 Lender (i) confirms that
it has received a copy of the Credit Agreement and the other Loan Documents
(including Amendment No. 2), together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (ii) agrees that it will, independently and



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da183.jpg]
without reliance upon the Administrative Agent or any other Lender or Agent and
based on such docu ments and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; and (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the tenns of the Credit Agreement are required to be performed by it as a
Lender. Upon (i) the execution of a counterpart of this Agreement by the Term
B-2 Lender, the Adminis trative Agent and the Borrower and (ii) the delivery to
the Administrative Agent of a fully executed coun terpart (including by way of
telecopy or other electronic transmission) hereof the Term B-2 Lender shall
become a Lender under the Credit Agreement and shall have the respective Term
B-2 Commitment set forth on its signature page hereto, effective as of the
Amendment No. 2 Effective Date. This Agreement may not be amended, modified or
waived except by an instrument or instruments in writing signed and delivered on
behalf of each of the parties hereto. This Agreement, the Credit Agreement and
the other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with re spect to the subject matter hereof. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, TilE LAWS OF THE STATE OF NEW YORK. Any term or
provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without ren dering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable. This Agreement may be executed in counterparts, each of which
shall be deemed to be an origi nal, but all of which shall constitute one and
the same agreement. B-2



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da184.jpg]
CITIBANK, N.A., as Term B-2 Lender By: _____________ Name: Title: Term B-2
Commitments: $720,000,000 B-3



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da185.jpg]
PRESTIGE BRAM)S, INC. By: Name: Title: B-4



--------------------------------------------------------------------------------



 
[exhibit101amendmentno2da186.jpg]
Accepted: CITIBANK, N.A., as Administrative Agent By: Name: Title: B-5



--------------------------------------------------------------------------------



 